Exhibit 10.1

 

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

 

between

 

UBS REAL ESTATE SECURITIES INC. as Buyer,

 

IMPAC FUNDING CORPORATION, as a Seller and Servicer,

 

IMPAC MORTGAGE HOLDINGS, INC., as a Seller,

 

and

 

IMPAC WAREHOUSE LENDING GROUP, INC., as a Seller

 

Dated as of September 11, 2008

 

--------------------------------------------------------------------------------

 


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS

1

 

 

Section 1.01

Definitions

1

Section 1.02

Accounting Terms and Determinations

17

 

 

 

ARTICLE II INITIATION; TERMINATION

17

 

 

 

Section 2.01

Acknowledgement of Transfer

17

Section 2.02

Reserved

17

Section 2.03

Conditions Precedent to Effectiveness of this Agreement on Restatement Closing
Date

18

Section 2.04

Reserved

18

Section 2.05

Procedure for Transactions

18

Section 2.06

Confirmations; Transactions

19

Section 2.07

Termination

20

Section 2.08

Early Terminations

20

Section 2.09

Reserved

21

Section 2.10

Extension Conditions

21

 

 

 

ARTICLE III [RESERVED]

21

ARTICLE IV INCOME PAYMENTS

21

 

 

 

Section 4.01

Income Payments

21

Section 4.02

Repurchase Price Adjustments

22

 

 

 

ARTICLE V REQUIREMENTS OF LAW

22

 

 

 

Section 5.01

Requirements of Law

22

Section 5.02

Taxes; Tax Treatment

23

 

 

 

ARTICLE VI SECURITY INTEREST

26

 

 

 

Section 6.01

Purchased Items

26

Section 6.02

Security Interest

26

Section 6.03

Custodian of Purchased Items

27

Section 6.04

Further Documentation

27

Section 6.05

Proceeds

27

 

 

 

ARTICLE VII PAYMENT, TRANSFER AND CUSTODY

28

 

 

 

Section 7.01

Payments to Buyer

28

Section 7.02

Ownership of Purchased Assets

28

Section 7.03

Hypothecation or Pledge of Purchased Assets

29

Section 7.04

UBS Cash Account

29

Section 7.05

Takeout Commitments

30

 

 

 

ARTICLE VIII SELLERS’ REPRESENTATIONS

31

 

 

 

Section 8.01

Nature of Transfers

31

Section 8.02

No Broker

31

Section 8.03

Ability to Perform

31

Section 8.04

No Defaults

31

Section 8.05

Legal Name; Existence

31

 

i

--------------------------------------------------------------------------------


 

Section 8.06

Financial Condition

32

Section 8.07

Litigation

32

Section 8.08

No Breach

32

Section 8.09

Action

33

Section 8.10

Approvals

33

Section 8.11

Margin Regulations

33

Section 8.12

Taxes

33

Section 8.13

Investment Company Act and Holding Company Compliance

33

Section 8.14

Purchased Assets

33

Section 8.15

Location of Chief Executive Offices

34

Section 8.16

Location of Books and Records

34

Section 8.17

Other Financing Facilities

34

Section 8.18

True and Complete Disclosure

34

Section 8.19

Reserved

35

Section 8.20

ERISA

35

Section 8.21

No Fraud

35

Section 8.22

Anti-Money Laundering Law

35

Section 8.23

Consideration

35

Section 8.24

Reserved

35

Section 8.25

Reserved

35

Section 8.26

Closing Instruction Letter

36

Section 8.27

No Adverse Selection

36

Section 8.28

Sellers’ Representations and Warranties

36

Section 8.29

UCC Financing Statements

36

Section 8.30

Trade Names

36

Section 8.31

Merger or Acquisition

36

Section 8.32

Custodian

36

Section 8.33

Valid Sale and Conveyance

36

Section 8.34

Valid Business Reasons

36

Section 8.35

Reserved

36

Section 8.36

Servicing Capabilities

37

Section 8.37

IMH’s Ownership of Sellers

37

 

 

ARTICLE IX COVENANTS OF SELLERS

37

 

 

Section 9.01

Financial Statements

37

Section 9.02

Litigation

39

Section 9.03

Existence, etc.

39

Section 9.04

Prohibition of Fundamental Changes

40

Section 9.05

Reserved

40

Section 9.06

Notices

41

Section 9.07

Reserved

42

Section 9.08

Transactions with Affiliates

42

Section 9.09

Limitation on Liens

42

Section 9.10

Limitation on Guarantees and Other Indebtedness

42

Section 9.11

Limitation on Distributions

42

Section 9.12

Reserved

42

Section 9.13

Reserved

42

 

ii

--------------------------------------------------------------------------------


 

Section 9.14

Servicer

42

Section 9.15

Reserved

42

Section 9.16

Reserved

42

Section 9.17

Required Filings

43

Section 9.18

Reserved

43

Section 9.19

Custodial Agreement

43

Section 9.20

Reserved

43

Section 9.21

Inconsistent Agreements

43

Section 9.22

Escrow Imbalance

43

Section 9.23

Servicing Termination Fees

43

Section 9.24

Delivery of Servicing Records

43

Section 9.25

Independence of Covenants

43

Section 9.26

Reserved

43

Section 9.27

Closing Letter

44

Section 9.28

Monthly Report

44

Section 9.29

Remittance Report

44

Section 9.30

Reserved

44

Section 9.31

Preservation of Security Interest

44

Section 9.32

Compliance with Law

45

Section 9.33

Obligations with Respect to Purchased Assets

45

Section 9.34

Conveyance of Purchased Assets; Security Interests

45

Section 9.35

Notification of Breach

45

Section 9.36

Further Assurances

45

Section 9.37

Taxes

45

Section 9.38

Taxes and Other Liabilities

45

Section 9.39

No Agency

46

Section 9.40

Reserved

46

Section 9.41

No Other Financing Facilities

46

 

 

ARTICLE X EVENTS OF DEFAULT; REMEDIES

46

 

 

Section 10.01

Events of Default

46

Section 10.02

Remedies Upon Default

49

Section 10.03

Remedies Cumulative

53

Section 10.04

Waiver of Defenses

53

Section 10.05

Default Interest

53

 

 

ARTICLE XI MISCELLANEOUS

53

 

 

Section 11.01

Indemnification

53

Section 11.02

Single Agreement

55

Section 11.03

Notices and Other Communications

55

Section 11.04

Entire Agreement; Severability

56

Section 11.05

Non-Assignability

56

Section 11.06

Terminability

56

Section 11.07

GOVERNING LAW

56

Section 11.08

Submission To Jurisdiction; Waivers

57

Section 11.09

No Waivers, Etc

57

Section 11.10

Servicing

58

Section 11.11

Intent

60

 

iii

--------------------------------------------------------------------------------


 

Section 11.12

Periodic Due Diligence Review

61

Section 11.13

Buyer’s Appointment As Attorney-In-Fact

61

Section 11.14

Conflicts

63

Section 11.15

Counterparts

63

Section 11.16

Captions

63

Section 11.17

Acknowledgments

63

Section 11.18

Confidentiality

63

Section 11.19

Set-Off

64

Section 11.20

Disclosure Relating to Certain Federal Protections

64

Section 11.21

Continuity

65

 

EXHIBITS

 

SCHEDULE 1

 

Representations and Warranties Re: Mortgage Loans

SCHEDULE 2

 

List of Permitted Guarantees

SCHEDULE 3

 

Prior Names and Trade Names

SCHEDULE 4

 

Mortgage Related Collateral Schedule Delivery Information

SCHEDULE 5

 

Material Litigation

SCHEDULE 6

 

Mergers and Acquisitions

EXHIBIT I

 

[Reserved]

EXHIBIT II

 

[Reserved]

EXHIBIT III

 

[Reserved]

EXHIBIT IV

 

UCC Filing Jurisdictions

EXHIBIT V-A

 

[Reserved]

EXHIBIT V-B

 

Form of Authorized Signatories of Seller

EXHIBIT V-C

 

Form of Seller’s Officer’s Monthly Certificate

EXHIBIT VI-A

 

Form of Seller’s Release Letter

EXHIBIT VI-B

 

[Reserved]

EXHIBIT VII

 

Form of UCC-1 Financing Statement

EXHIBIT VIII

 

Section 5.02 Certificate

EXHIBIT IX

 

Withdrawal/Deposit Notice

EXHIBIT X

 

UBS Cash Account Wire Instructions

EXHIBIT XI

 

UBS Cash Account Adjustment Notice

EXHIBIT XII

 

Notice of Transfer of Servicing Rights

EXHIBIT XIII

 

[Reserved]

EXHIBIT XIV

 

[Reserved]

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

 

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated as of September 11, 2008
(as amended, supplemented or otherwise modified from time to time, this
“Agreement”), between UBS REAL ESTATE SECURITIES INC., a Delaware corporation
(“Buyer”), IMPAC FUNDING CORPORATION, a California corporation, as a seller and
as servicer (“IFC”), IMPAC MORTGAGE HOLDINGS, INC. a Maryland corporation, as a
seller (“IMH”) and IMPAC WAREHOUSE LENDING GROUP, INC., a California
corporation, as a seller (“IWLG” and jointly and severally with IFC and IMH, the
“Sellers”, and each individually, a “Seller”).

 

RECITALS

 

1.             Sellers and Buyer previously entered into a Master Repurchase
Agreement, dated as of August 7, 2007, as amended by the Amendment No. 1 thereto
dated as of September 18, 2007 (as so amended, the “Existing Agreement”).

 

2.             Sellers and Buyer now desire to amend and restate the Existing
Agreement to provide for the cessation of any purchases of additional Mortgage
Loans by Buyer (other than Rollover Transactions in respect of Restatement
Closing Date Mortgage Loans), the cessation of certain margin requirements, the
amendment of provisions of the Existing Agreement relating to the Final
Repurchase Date for the Transactions as well as in respect of servicing
compensation, the removal of certain covenants imposed under the Existing
Agreement on Sellers, and the other amendments and agreements provided for
herein.

 

3.             Accordingly, Sellers and Buyer agree to amend and restate the
Existing Agreement to read as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS

 

Section 1.01           Definitions.  As used herein, the following terms shall
have the following meanings (all terms defined in this Section 1.01 or in other
provisions of this Agreement in the singular to have the same meanings when used
in the plural and vice versa). Terms otherwise not defined herein shall have the
meanings assigned thereto in the Custodial Agreement.

 

“Accepted Servicing Practices” shall mean, with respect to each Mortgage Loan,
such standards which comply with the applicable standards and requirements
under: (i) an applicable Agency Program and related provisions of the applicable
Agency Guide pursuant to which the related Mortgage Loan is intended to be
purchased; (ii) any applicable FHA and/or VA program and related provisions of
applicable FHA and/or VA servicing guidelines; and (iii) the terms of the
related Mortgage Loan documents and applicable law.

 

“Act of Insolvency” shall mean with respect to any Person:     (a) the
commencement by such Person as debtor of any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law,
or such Person seeking the

 

--------------------------------------------------------------------------------


 

appointment of a receiver, trustee, custodian or similar official for such
Person for any substantial part of its property, or such Person fails to
controvert in a timely and appropriate manner, or acquiesce in writing to, any
petition filed against it in an involuntary case under the Bankruptcy Code or
takes any corporate or other action for the purpose of effecting any of the
foregoing; (b) the commencement of any such case or proceeding against such
Person or another’s seeking such appointment, or the filing against such Person
of an application for a protective decree which (1) is consented to or not
timely contested by such Person, (2) results in the entry of an order for
relief, such an appointment, the issuance of such a protective decree or the
entry of an order having a similar effect, or (3) is not dismissed within
forty-five (45) days; (c) the making by such Person of a general assignment for
the benefit of creditors; (d) the admission by such Person or any of its
Subsidiaries that such Person or any of its Subsidiaries is unable to pay its
respective debts as they become due or the nonpayment generally by such Person
or any of its Subsidiaries of its respective debts as they become due; or
(e) with respect to a Seller or Servicer only, any governmental authority or
agency or any person, agency or entity acting or purporting to act under
governmental authority shall have taken any action to condemn, seize or
appropriate, or to assume custody or control of, all or any substantial part of
the property of such Person or of any of its Subsidiaries, or shall have taken
any action to displace the management of such Person or of any of its
Subsidiaries or to curtail its authority in the conduct of the business of such
Person or of any of its Subsidiaries.

 

“Additional Purchased Items” shall mean (i) U.S. Treasury obligations approved
by Buyer; (ii) cash provided by Sellers to Buyer or its designee; (iii) REO
Properties and (iv) to the extent previously approved by Buyer, other real
property owned by Sellers as to which a mortgage in form and substance
satisfactory to Buyer has been executed and recorded in favor of Buyer. For the
avoidance of doubt, assets (other than Mortgage Loans) constituting “Additional
Purchased Assets” within the meaning of such term under the Existing Agreement
shall, without further action, constitute Additional Purchased Items under this
Agreement as of the Restatement Closing Date.

 

“Affiliate” shall mean with respect to any Person, any “affiliate” of such
Person, as such term is defined in the Bankruptcy Code.

 

“Agency” shall mean Ginnie Mac, Fannie Mac, and Freddie Mac, as applicable.

 

“Agency Approvals” shall have the meaning set forth in Section 8.25 of this
Agreement.

 

“Agency Guide” shall mean the Ginnie Mae Mortgage Backed Securities Guide; the
Fannie Mae Selling Guide and the Fannie Mae Servicing Guide; the Freddie Mac
Sellers’ and Servicers’ Guide; as applicable, in each case as such Agency Guide
may be amended from time to time.

 

“Agency Program” shall mean the specific purchase program under the relevant
Agency Guide or as otherwise approved by the Agency.

 

“Agreement” has the meaning assigned such term in the preamble paragraph above
the Recitals hereto.

 

2

--------------------------------------------------------------------------------


 

“ALTA” shall mean the American Land Title Association.

 

“Appraised Value” shall have the meaning specified in Schedule 1 hereto.

 

“Assignee” shall mean, with respect to this Agreement and any Mortgage Loan, any
assignee of Buyer pursuant to a sale, pledge or rehypothecation of the Mortgage
Loan.

 

“Assignment of Mortgage” shall mean, with respect to any Mortgage, an assignment
of the Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Mortgaged
Property is located to reflect the assignment of the Mortgage to Buyer.

 

“Authorized Signatory” shall mean an officer of the related Seller who is
authorized and empowered to request a purchase of Purchased Assets by Buyer
pursuant to a request for purchase, and is indicated on the Authorized
Signatories of the related Seller attached hereto as Exhibit V-B.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978, as
amended from time to time.

 

“Business Day” shall mean any day other than (i) a Saturday or Sunday; (ii) a
day on which banks in the State of New York (or state in which any of Custodian,
any Seller or Buyer is located) is authorized or obligated by law or executive
order to be closed; or (iii) any day on which Buyer is closed for business.

 

“Buyer” shall mean UBS Real Estate Securities Inc., a Delaware corporation, and
its successors in interest and assigns.

 

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

“Change in Control” means (i) with respect to any Seller that is a public
company, acquisition by any Person, or two or more Persons acting in concert, of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended) of
outstanding shares of voting equity interest of such Seller at any time if after
giving effect to such acquisition such Person or Persons owns fifty percent
(50%) or more of such outstanding voting stock and (ii) with respect to any
other Seller, IMH ceases to own, directly or indirectly, one hundred percent
(100%) of the voting equity interest of such Seller.

 

“Closing Date” shall mean August 2, 2007.

 

“Closing Instruction Letter” shall mean, with respect to each Wet-Ink Mortgage
Loan which is being originated in part by the proceeds of a Closing Transaction,
the instruction

 

3

--------------------------------------------------------------------------------


 

letter of the related Seller with respect to such origination which is
acknowledged by the Settlement Agent.

 

“Closing Instruction Letter Insert” shall mean a paragraph in the form of
Exhibit XIV attached hereto which shall be inserted into the Closing Instruction
Letter.

 

“Closing Loan Purchase Detail” shall mean a loan purchase detail, prepared by a
Seller and delivered by such Seller to Buyer via Electronic Transmission
containing all information specified on Exhibit XIII (as such information may be
amended from time to time by notice from Buyer to any Seller) in a form
acceptable to Buyer, regarding the characteristics of a Mortgage Loan being
offered for sale by such Seller to Buyer under a Closing Transaction.

 

“Closing Transaction” shall mean any sale of a Mortgage Loan by a Seller to
Buyer, structured as either a Dry Funding or a sale of a Wet-Ink Mortgage Loan,
wherein Buyer purchases an Eligible Asset subject to an obligation of the
related Seller to repurchase such Eligible Asset pursuant to this Agreement. It
is understood that a Rollover Transaction is not a Closing Transaction
hereunder, and that, as contemplated in Section 2.05(f), no Closing Transactions
shall occur hereunder on or after the Restatement Closing Date.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with a Seller within the meaning of Section 4001
of ERISA or is part of a group which includes a Seller and which is treated as a
single employer under Section 414 of the Code.

 

“Confirmation” shall have the meaning specified in Section 2.06(a).

 

“Costs” shall have the meaning specified in Section 11.01(a).

 

“Credit File” shall mean all papers and records of whatever kind or description,
whether developed or originated by a Seller or others, required to document or
service the Mortgage Loan; provided, however, that such Mortgage Loan papers,
documents and records shall not include any Mortgage Loan papers, documents or
records which are contained in the Mortgage File.

 

“Custodial Agreement” shall mean the Custodial Agreement relating to the
Mortgage Loans, by and among Buyer, Sellers (or their predecessor entities) and
Custodian, as the same shall be amended, modified, supplemented or amended and
restated and in effect from time to time.

 

“Custodial Identification Certificate” shall have the meaning specified in the
Custodial Agreement.

 

“Custodian” shall mean Deutsche Bank National Trust Company, a national banking
association, and its successors in interest, as custodian under the Custodial
Agreement, and any successor custodian under the Custodial Agreement.

 

4

--------------------------------------------------------------------------------


 

“Default” shall mean an Event of Default or an event, which, with the giving of
notice or the passage of time or both, would constitute an Event of Default.

 

“Disbursement Amount” shall mean, with respect to a Mortgage Loan, the amount
set forth on the related Closing Loan Purchase Detail as the “Requested
Disbursement Amount”.

 

“Dollars” and “$” shall mean lawful money of the United States of America.

 

“Dry Funding” shall mean a Closing Transaction initiated by the delivery by a
Seller, via Electronic Transmission, to Buyer of a Mortgage Loan Schedule and
the receipt by Custodian of a Mortgage File prior to the closing of the Closing
Transaction.

 

“Electronic Agent” shall mean MERSCORP, Inc., and its successors and assigns.

 

“Electronic Tracking Agreement” shall mean that certain Electronic Tracking
Agreement, if any, among Buyer, Sellers, Electronic Agent and Mortgage
Electronic Registration Systems, Inc.; provided that if no Mortgage Loans are or
will be MERS Designated Mortgage Loans, all references herein to the Electronic
Tracking Agreement shall be disregarded.

 

“Electronic Transmission” shall mean (i) the delivery of information in an
electronic format acceptable to the applicable recipient thereof or (ii) with
respect to Buyer, the posting by Buyer of information (including, but not
limited to, reports and Confirmations) in an electronic format on Buyer’s client
website.

 

“Eligible Asset” shall mean a Mortgage Loan, including a Wet-Ink Mortgage Loan,
which is secured by a Mortgage (i) as to which the representations and
warranties in Schedule 1 attached hereto are true and correct and (ii) which is
underwritten strictly in accordance with the Underwriting Guidelines.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate” shall mean, with respect to any Seller, any corporation or
trade or business that is a member of any group of organizations (i) described
in Section 414(b) or (c) of the Code of which the related Seller, as applicable,
is a member and (ii) solely for purposes of potential liability under
Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code and the lien
created under Section 302(f) of ERISA and Section 412(n) of the Code, described
in Section 414(m) or (o) of the Code of which the related Seller is a member.

 

“Event of Default” has the meaning specified in Section 10.01.

 

“Executive” shall mean, with respect to any Seller, each of the Chief Executive
Officer, the President, the Chief Operating Officer and the Chief Financial
Officer of the related Seller, who are incumbent as of the date hereof.

 

“Existing Agreement” has the meaning assigned to such term in Recital 1 hereto.

 

5

--------------------------------------------------------------------------------


 

“Extension Conditions” shall have the meaning specified in Section 2.10.

 

“Fannie Mae” shall mean the Federal National Mortgage Association, and its
successors in interest.

 

“Fatal Exception” shall mean the assignment by the Custodian of a Mortgage Loan
Absentee Code or a Mortgage Loan Suspension Code to a Mortgage Loan.

 

“Fee Letter” shall mean the letter agreement among the Sellers and Buyer, dated
as of the Restatement Closing Date.

 

“FHA” shall mean the Federal Housing Administration or any successor thereto.

 

“Final Repurchase Date” shall mean, with respect to each Transaction, the
earliest to occur of (a) the First Stated Final Repurchase Date (or, if the
applicable Extension Conditions in each case shall be timely satisfied, then the
First Stated Final Repurchase Date shall be extended to the Second Stated Final
Repurchase Date, the Second Stated Final Repurchase Date shall be extended to
the Third Stated Final Repurchase Date, and the Third Stated Final Repurchase
Date shall be extended to the Fourth Stated Final Repurchase Date); and (b) any
date determined to constitute the Final Repurchase Date by application of
Sections 2.06 or 10.02, as applicable; provided that the Final Repurchase Date
for any Purchased Asset will not be later than 364 days after the most recent
Purchase Date with respect to such Purchased Asset.

 

“First Stated Final Repurchase Date” shall mean 364 days following the
Restatement Closing Date (or if such date is not a Business Day, then the
immediately preceding Business Day).

 

“Fourth Stated Final Repurchase Date” shall mean the date that is 180 days
following the Third Stated Final Repurchase Date (or if such date is not a
Business Day, then the immediately preceding Business Day).

 

“Freddie Mac” shall mean the Federal Home Loan Mortgage Corporation, and its
successors in interest.

 

“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States.

 

“Ginnie Mae” shall mean the Government National Mortgage Association or any
successor thereto.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any court or arbitrator having jurisdiction over Sellers, or any of their
respective Subsidiaries, or any of their properties.

 

“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such

 

6

--------------------------------------------------------------------------------


 

Indebtedness against loss (whether by virtue of partnership arrangements, by
agreement to keep-well another Person, to purchase assets, goods, securities or
services, or to agree to take-or-pay arrangement or otherwise); provided that
the term “Guarantee” shall not include (i) endorsements for collection or
deposit in the ordinary course of business or (ii) obligations to make servicing
advances for delinquent taxes and insurance, or other obligations in respect of
a Mortgaged Property, or other principal and interest advances made in the
ordinary course of servicing the Mortgage Loans. The amount of any Guarantee of
a Person shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith. The terms
“Guarantee” and “Guaranteed” used as verbs shall have correlative meanings.

 

“HUD” shall mean the United States Department of Housing and Urban Development
or any successor thereto.

 

“IMH” shall have the meaning assigned such term in the paragraph preceding the
Recitals to this Agreement.

 

“Income” shall mean, with respect to any Purchased Asset at any time, all
collections and proceeds on or in respect of such Purchased Asset, including,
without limitation, any principal in respect of a Mortgage Loan then payable and
all interest or other distributions payable thereon (less any Interim Servicer
Fee payable to Servicer, unless a Default shall have occurred and be
continuing).

 

“Interim Servicer Fee” shall have the meaning assigned to such term in
Section 11.10(j).

 

“Interim Servicer Fee Rate” shall have the meaning assigned to such term in the
Fee Letter.

 

“Interest-Only Mortgage Loan” means a Mortgage Loan that conforms to the
guidelines for interest-only loans set forth in the Underwriting Guidelines.

 

“Indebtedness” shall mean, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within ninety (90) days of the date the respective goods are delivered or the
respective services are rendered; (c) Indebtedness of others secured by a Lien
on the Property of such Person, whether or not the respective Indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for account of such
Person; (e) obligations of such Person under hedging and/or derivative
agreements and other hedging arrangements, including Interest Rate Protection
Agreements; (f) obligations of such Person under repurchase

 

7

--------------------------------------------------------------------------------


 

agreements, sale/buy-back agreements or like arrangements; (g) Indebtedness of
others Guaranteed by such Person; (h) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person;
(i) Indebtedness of general partnerships of which such Person is a general
partner or is secondarily or contingently liable (other than by endorsement of
instruments in the course of collection), whether by reason of any agreement to
acquire such indebtedness to supply or advance sums or otherwise; and
(j) Capital Lease Obligations of such Person.

 

“Interest Rate Protection Agreement” shall mean, with respect to any or all of
the Mortgage Loans, any short sale of U.S. Treasury securities, or futures
contracts, or options related contracts, or interest rate swap, cap or collar
agreement or similar arrangement providing for protection against fluctuations
in interest rates or the exchange of nominal interest obligations either
generally or under specific contingencies and acceptable to Buyer.

 

“Late Payment Fee” has the meaning specified in Section 2.06(g).

 

“LIBOR” shall mean, with respect to each day a Transaction is outstanding, the
rate per annum equal to the rate appearing at page 5 of the Telerate Screen as
one-month LIBOR at or about 9:00 a.m., New York City time, on such date and if
such rate shall not be so quoted, the rate per annum at which the Reference Bank
is offered Dollar deposits at or about 9:00 A.M., New York City time, on such
date by prime banks in the London interbank eurodollar market for delivery on
such day for a period of thirty (30) days and in an amount comparable to the
amount of the Transactions to be outstanding on such day. LIBOR shall be reset
daily by Buyer and Buyer’s determination of LIBOR shall be conclusive upon the
parties absent manifest error on the part of Buyer.

 

“Lien” shall mean any mortgage, lien, pledge, charge, security interest or
similar encumbrance.

 

“Loan-to-Value Ratio” or “LTV” shall mean with respect to any Mortgage Loan, the
ratio of the original outstanding principal amount of the Mortgage Loan
calculated as of the time of origination of such Mortgage Loan to the lesser of
(a) the Appraised Value of the Mortgaged Property at origination or (b) if the
Mortgaged Property was purchased within twelve months prior to the origination
of the Mortgage Loan, the purchase price of the Mortgaged Property.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
Property, business, operations, financial condition or prospects of Sellers or
any of their Subsidiaries or Servicer or any of its Subsidiaries; (b) the
ability of a Seller or Servicer to perform their obligations under any of the
Repurchase Documents to which it is a party; (c) the validity or enforceability
of any of the Repurchase Documents; (d) the rights and remedies of Buyer under
any of the Repurchase Documents; (e) the timely payment of any amounts payable
under the Repurchase Documents; (f) Buyer’s ownership or security interest in
the Purchased Assets; or (g) the Purchased Assets as a whole.

 

“MERS” means Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.

 

8

--------------------------------------------------------------------------------


 

“MERS Designated Mortgage Loan” shall mean Mortgage Loans for which (a) the
related Seller has designated or will designate MERS as, and has taken or will
take such action as is necessary to cause MERS to be, the mortgagee of record,
as nominee for such Seller, in accordance with the MERS Procedure Manual and
(b) the related Seller has designated or will designate Buyer as the Investor
and Interim Funder on the MERS System.

 

“MERS Procedure Manual” shall mean the MERS Procedures Manual attached as
Exhibit B to the Electronic Tracking Agreement, as it may be amended,
supplemented or otherwise modified from time to time.

 

“MERS Report” shall mean the schedule listing MERS Designated Mortgage Loans and
other information prepared by the Electronic Agent pursuant to the Electronic
Tracking Agreement.

 

“MERS® System” shall mean MERS’ mortgage electronic registry system, as more
particularly described in the MERS Procedures Manual.

 

“Mortgage” shall mean with respect to a Mortgage Loan, the mortgage, deed of
trust or other instrument securing a Mortgage Note, which creates a first or
second Lien on a fee simple Residential Dwelling securing the Mortgage Note or a
leasehold estate with respect to real property located in jurisdictions in which
the use of leasehold estates for residential properties is a widely accepted
practice.

 

“Mortgage File” shall have the meaning assigned thereto in the Custodial
Agreement.

 

“Mortgage Loan” shall mean a mortgage loan which Custodian has been instructed
to hold for Buyer pursuant to the Custodial Agreement, and which Mortgage Loan
includes, without limitation, (i) a Mortgage Note and related Mortgage (together
with the related Mortgage File, Servicing File and Servicing Records); (ii) all
right, title and interest of the related Seller in and to the Mortgaged Property
covered by or related to such Mortgage; and (iii) all Servicing Rights related
to such mortgage loan.

 

“Mortgage Loan Schedule” shall have the meaning assigned thereto in the
Custodial Agreement.

 

“Mortgage Loan Schedule and Exception Report” shall have the meaning assigned
thereto in the Custodial Agreement.

 

“Mortgage Note” shall mean the original executed promissory note or other
evidence of the indebtedness of a Mortgagor with respect to a Mortgage Loan.

 

“Mortgaged Property” shall mean, with respect to a Mortgage Loan, a fee simple
interest in, or a leasehold estate (to the extent the use of leasehold estates
for residential properties in such jurisdictions is a widely accepted practice)
with respect to, the real property (including all improvements, buildings,
fixtures, building equipment and personal property thereon and all additions,
alterations and replacements made at any time with respect to the

 

9

--------------------------------------------------------------------------------


 

foregoing) and all other collateral and supporting obligations securing or
supporting repayment of the debt evidenced by a Mortgage Note.

 

“Mortgagee” shall mean the record holder of a Mortgage Note secured by a
Mortgage.

 

“Mortgagor” shall mean the obligor or obligors on a Mortgage Note, including any
person who has assumed or guaranteed the obligations of the obligor thereunder.

 

“Multiemployer Plan” shall mean a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been or are required to be
made by Sellers or any of their ERISA Affiliates and that is covered by Title IV
of ERISA.

 

“Other Financing Facilities” shall mean any credit facilities structured as loan
and security agreements, repurchase agreements, gestation repurchase agreements,
and any other agreements establishing warehouse finance facilities involving any
Seller or any of its Subsidiaries or any similar arrangements now or hereafter
existing, including, without limitation, any arrangements under which such
Seller or any of its Subsidiaries are required to repurchase mortgage-backed
securities or mortgage loans from any lender or other counterparty.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

 

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).

 

“Plan” shall mean an employee benefit or other plan established or maintained by
Sellers or any ERISA Affiliate and covered by Title IV of ERISA, other than a
Multiemployer Plan.

 

“Platform” shall mean the mortgage loan servicing division within UBS AG known
as the “SSG” division, together with any successors or assigns of such division
or all or a substantial portion of its assets, as the case may be.

 

“Platform Servicer Fee” shall have the meaning assigned to such term in Section
11.10(j).

 

“Platform Servicer Fee Rate” shall have the meaning assigned to such term in the
Fee Letter.

 

“Platform Servicing Agreement” shall mean the servicing agreement, if any,
between Servicer (or an affiliate thereof) and Buyer, entered into in connection
with a sale of the Platform by UBS AG to the Servicer or such affiliate, should
such sale occur following the Restatement Closing Date.

 

“Post-Default Rate” shall mean, in respect of any day that any Transaction is
outstanding or any other amount under this Agreement or any other Repurchase
Document that is

 

10

--------------------------------------------------------------------------------


 

not paid when due to Buyer on the relevant Repurchase Date, Final Repurchase
Date or otherwise when due (a “Post-Default Day”), a rate per annum on a 360 day
per year basis during the period from and including the due date to but
excluding the date on which such amount is paid in full equal to the
Post-Default Spread plus the Pricing Rate on such Post-Default Day.

 

“Post-Default Spread” shall have the meaning assigned to such term in the Fee
Letter.

 

“Price Differential” means, with respect to any Transaction hereunder as of any
date, the aggregate amount obtained by daily application of the Pricing Rate for
such Transaction to the Purchase Price for such Transaction on a 360 day per
year basis for the actual number of days during the period commencing on (and
including) the relevant Purchase Date for such Transaction and ending on (but
excluding) the Repurchase Date or the Final Repurchase Date (reduced by any
amount of such Price Differential previously paid by the related Seller to Buyer
with respect to such Transaction).

 

“Pricing Rate” shall mean, with respect to any Purchased Assets and any date of
determination, a rate per annum equal to the sum of (a) LIBOR for such date plus
(b) the Spread Fee Rate applicable to such Purchased Assets.

 

“Prime Rate” shall mean the prime rate announced to be in effect from time to
time, as published as the average rate in The Wall Street Journal.

 

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

 

“Purchase Date” shall mean, with respect to each Transaction, the date on which
Purchased Assets are sold by the related Seller to Buyer hereunder (including in
respect of a Rollover Transaction).

 

“Purchase Price” shall mean on each Purchase Date, the price at which the
related Seller conveys Purchased Assets to Buyer or its designee (including
Custodian) hereunder, which shall equal with respect to Restatement Closing Date
Mortgage Loans, the Purchase Price as determined and then in effect for such
Restatement Closing Date Mortgage Loans pursuant to the Existing Agreement as of
the Restatement Closing Date, reduced by amounts actually collected and received
by Buyer after the Restatement Closing Date in respect of the repayment of
outstanding principal balance of such Restatement Closing Date Mortgage Loans.

 

“Purchased Assets” shall mean the Mortgage Loans sold by the related Seller to
Buyer in a Transaction. For the avoidance of doubt, Mortgage Loans sold pursuant
to the Existing Agreement shall constitute, without further action, Purchased
Assets under this Agreement as of the Restatement Closing Date.

 

“Purchased Items” has the meaning specified in Section 6.01.

 

“Reference Bank” shall mean the principal office in London, England, of UBS AG.

 

11

--------------------------------------------------------------------------------


 

“Regulations T, U and X” shall mean Regulations T, U and X of the Board of
Governors of the Federal Reserve System (or any successor), as the same may be
modified and supplemented and in effect from time to time.

 

“REO Property” shall mean real property acquired by Servicer in respect of a
defaulted mortgage loan, including a Mortgaged Property acquired through
foreclosure of such a Mortgage Loan or by deed in lieu of such foreclosure.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(b) of
ERISA or a successor provision thereof, other than those events as to which the
thirty day notice period is waived under subsections .13, .14, .16, .18, .19 or
.20 of PBGC Reg. § 2615 or one or more successor provisions thereof.

 

“Repurchase Date” shall mean the date occurring on (i) the tenth (10th) Business
Day of each month following the related Purchase Date; (ii) any other Business
Day set forth in the related Confirmation; or (iii) any date determined to
constitute a Repurchase Date by application of Sections 2.06 or 10.02, as
applicable.

 

“Repurchase Documents” shall mean this Agreement, the Custodial Agreement, the
Fee Letter, the Electronic Tracking Agreement, and any other agreement entered
into between Sellers and Buyer in connection herewith.

 

“Repurchase Obligations” shall have the meaning specified in Section 6.02.

 

“Repurchase Price” means the price at which Purchased Assets are to be
reconveyed from Buyer or its designee (including Custodian) to the related
Seller upon termination of a Transaction, which will be determined in each case
(including Transactions terminable upon demand) as the sum of the Purchase Price
and the Price Differential due and owing as of the date of such determination.

 

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Residential Dwelling” shall mean any one of the following: (i) a detached
single family dwelling; (ii) a two-to-four family dwelling; (iii) a unit in a
condominium project; (iv) a detached single family dwelling in a planned unit
development; or (v) a log home underwritten in accordance with Fannie Mae and
Freddie Mac requirements; provided that Residential Dwellings are not any of the
following: (a) earthen homes; (b) underground homes; (c) mobile homes or
manufactured housing units; or (d) co-operative units.

 

“Responsible Officer” shall mean, as to any Person, the chief executive officer,
the chief financial officer, the president, the treasurer or the chief operating
officer of such Person.

 

12

--------------------------------------------------------------------------------


 

“Restatement Closing Date” shall mean the date as of which this Agreement is
dated as first set forth above.

 

“Restatement Closing Date Mortgage Loans” shall mean the Mortgage Loans
constituting Purchased Assets under the Existing Agreement, immediately prior to
the effectiveness of this Agreement as an amendment and restatement of the
Existing Agreement on the Restatement Closing Date.

 

“RESPA” means the Real Estate Settlement Procedures Act, as amended from time to
time.

 

“Rollover Transaction” shall have the meaning assigned to such term in Section
2.06(g).

 

“Second Stated Final Repurchase Date” shall mean the date that is 180 days
following the First Stated Final Repurchase Date (or if such date is not a
Business Day, then the immediately preceding Business Day).

 

“Second Mortgage Loan” shall mean a Mortgage Loan that constitutes a second
priority mortgage lien with respect to the related Mortgaged Property.

 

“Security Agreement” shall mean with respect to any Mortgage Loan, any contract,
instrument or other document related to security for repayment thereof (other
than the related Mortgage or Mortgage Note), executed by the Mortgagor and/or
others in connection with such Mortgage Loan, including, without limitation, any
security agreement, guaranty, title insurance policy, hazard insurance policy,
chattel mortgage, letter of credit or certificate of deposit or other pledged
accounts, and any other documents and records relating to any of the foregoing.

 

“Seller’s Cash Component” shall mean, in respect of any payment of a Repurchase
Price when due and payable hereunder, the portion of accrued and unpaid Price
Differential of such Repurchase Price represented by applying a Pricing Rate
determined using the Seller’s Cash Component Spread Fee Rate as the “Spread Fee
Rate” applicable thereto, instead of the Spread Fee Rate as defined herein
(i.e., as set forth in the Fee Letter).

 

“Seller’s Cash Component Spread Fee Rate” shall have the meaning assigned such
term in the Fee Letter.

 

“Sellers” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Seller-Related Obligations” shall mean any obligations, other than those
obligations of Seller under the Platform Servicing Agreement as they strictly
relate to the servicing of the Mortgage Loans, of Sellers hereunder and under
any other arrangement between one or more Sellers or any Affiliate of any Seller
on the one hand and Buyer or any Affiliate of Buyer on the other hand,
including, without limitation, any Interest Rate Protection Agreements between
any such parties.

 

13

--------------------------------------------------------------------------------


 

“Seller’s Release Letter” shall mean a letter in the form of Exhibit VI-A,
delivered by a Seller when no Warehouse Lender has an interest in a Mortgage
Loan, conditionally releasing all of such Seller’s interest in a Mortgage Loan
upon receipt of payment by such Seller.

 

“Servicer” shall mean Impac Funding Corporation, a California corporation, as
interim servicer for the Purchased Assets for the benefit of Buyer pursuant to
Section 11.10, or any other entity selected by Sellers having demonstrated
competence in servicing loans similar to the Mortgage Loans and which is
acceptable to Buyer in its sole discretion.

 

“Servicing File” shall mean with respect to each Mortgage Loan, the file
retained by Servicer or its designee consisting of originals of all documents in
the Mortgage File that are not delivered to a Custodian and copies of all
documents in the Mortgage File set forth in the Custodial Agreement.

 

“Servicing Records” shall mean any and all servicing agreements, files,
documents, records, databases, computer tapes, copies of computer tapes, proof
of insurance coverage, insurance policies, appraisals, other closing
documentation, payment history records, and any other records relating to or
evidencing the servicing of such Mortgage Loans.

 

“Servicing Rights” shall mean any and all of the following: (a) any and all
rights to service the Mortgage Loans; (b) any payments to or monies received by
Servicer or any other Person for servicing the Mortgage Loans; (c) any late
fees, penalties or similar payments with respect to the Mortgage Loans; (d) all
agreements or documents creating, defining or evidencing any such servicing
rights to the extent they relate to such servicing rights and all rights of
Servicer or any other Person thereunder; (e) escrow payments or other similar
payments with respect to the Mortgage Loans and any amounts actually collected
by Sellers or any other Person with respect thereto; and (f) all accounts and
other rights to payment related to the Mortgage Loans.

 

“Settlement Agent” shall mean, with respect to any Closing Transaction, the
entity approved by Buyer, in its sole discretion, which shall be a title
company, escrow company or attorney in accordance with local law and practice in
the jurisdiction where the related Wet-Ink Mortgage Loan is being originated, to
which the proceeds of such Closing Transaction are to be wired pursuant to
Section 2.05(d).

 

“Settlement Agent Standing Wire Instructions” shall mean the wire instructions
of Settlement Agent set forth in the applicable Closing Loan Purchase Detail,
from a Seller to Buyer for use when Buyer wires Disbursement Amounts for Wet-Ink
Mortgage Loans and Dry Fundings structured as Closing Transactions.

 

“Spread Fee Rate” shall have the meaning set forth in the most-recently
delivered Confirmation; provided, that for each date of determination occurring
on and after the Restatement Closing Date, “Spread Fee Rate” shall have the
meaning set forth in the Fee Letter.

 

“Stated Final Repurchase Date” shall mean any of the First Stated Final
Repurchase Date, the Second Stated Final Repurchase Date, the Third Stated Final
Repurchase Date, or the Fourth Stated Final Repurchase Date.

 

14

--------------------------------------------------------------------------------


 

“Sub-Servicer” shall mean any subservicer appointed as such pursuant to a
Sub-Servicing Agreement, if ever any.

 

“Sub-Servicing Agreement” shall mean an agreement between Sellers, Servicer and
any Sub-Servicer with respect to the servicing of the Purchased Assets, if ever
applicable, which agreement shall be in form and substance satisfactory to
Buyer.

 

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, limited liability company or other entity of which at least a
majority of the securities or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions of such corporation, partnership,
limited liability company or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

 

“Successor Servicer” shall mean an entity designated by Buyer, in conformity
with Section 11.10, to replace Servicer as interim servicer for Buyer.

 

“Supplemental Amount” shall mean, with respect to each Mortgage Loan, an amount
equal to the Disbursement Amount less the Purchase Price.

 

“Takeout Commitment” shall mean a written agreement between Sellers and an
approved investor as the purchaser, governing the terms of the resale of one or
more Mortgage Loans from the related Seller to such purchaser, together with a
copy of any related agreement between the purchaser and any other person that
has entered into an agreement to purchase such Mortgage Loans from the
purchaser.

 

“Third Stated Final Repurchase Date” shall mean the date that is 180 days
following the Second Stated Final Repurchase Date (or if such date is not a
Business Day, then the immediately preceding Business Day).

 

“Transaction” has the meaning specified in the Recitals hereto.

 

“Trust Receipt” shall mean a trust receipt issued by Custodian to Buyer
confirming Custodian’s possession of certain Mortgage Files that are held by
Custodian for the benefit of Buyer or the registered holder of such trust
receipt.

 

“UBS Cash Account” shall mean a separate cash account established and maintained
by Buyer for Sellers under the conditions set forth in Section 7.04. Such cash
account shall be a non-segregated ledger account and it is understood that funds
credited thereto will be commingled with Buyer’s funds.

 

“UBS Cash Account Adjustment” shall mean an adjustment to the UBS Cash Account
Balance pursuant to a UBS Cash Account Adjustment Notice.

 

15

--------------------------------------------------------------------------------


 

“UBS Cash Account Adjustment Notice” shall mean the cash account adjustment
notice, in the form of Exhibit XI annexed hereto, which is to be used by Buyer
to notify Sellers of any adjustments to the UBS Cash Account Balance.

 

“UBS Cash Account Balance” shall mean, as of any date, the net amount of funds
credited to the UBS Cash Account on such date.

 

“UBS Cash Account Interest Accrual” shall mean the simple interest calculation
posted on the last Business Day of each month resulting from the product of each
Business Day’s UBS Cash Account Balance and the UBS Cash Account Interest Rate.

 

“UBS Cash Account Interest Rate” shall mean, with respect to each month, the
average opening federal funds rate for such month or such other rate agreed to
by Sellers and Buyer. For the UBS Cash Account, the opening federal funds rate
on a Business Day shall be counted as the UBS Cash Account Interest Rate until
the next Business Day. Notwithstanding the foregoing, on and after the
Restatement Closing Date, the UBS Cash Account Interest Rate for any date of
determination shall be the same interest rate per annum as the Pricing Rate.

 

“UBS Cash Account Wire Instructions” shall mean the wire instructions, set forth
in a letter in the form of Exhibit X annexed hereto, to be used for the payment
of funds to Sellers in respect of Closing Transactions hereunder (it being
understood that no such Closing Transactions shall occur on or after the
Restatement Closing Date).

 

“Underwriting Guidelines” shall mean the underwriting guidelines attached hereto
as Exhibit II and delivered by Sellers to Buyer on or prior to the date hereof
and as may be modified or supplemented from time to time thereafter in
accordance with the terms hereof.

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
enacted in each applicable state as in effect on the date hereof.

 

“VA” shall mean the U.S. Department of Veterans Affairs, an agency of the United
States of America, or any successor thereto.

 

“Warehouse Lender” shall mean any lender, including, without limitation, Buyer,
providing financing to any Seller in any fractional amount for the purpose of
originating or purchasing Mortgage Loans, which lender, prior to the Purchase
Date, has a security interest in such Mortgage Loans as collateral for the
obligations of such Seller to such lender.

 

“Warehouse Lender’s Release Letter” shall mean a letter, substantially in the
form of Exhibit VI-B annexed hereto (or such other form acceptable to Buyer),
from a Warehouse Lender to Buyer, conditionally releasing all of such Warehouse
Lender’s right, title and interest in certain Mortgage Loans identified therein
upon receipt of payment by such Warehouse Lender.

 

“Wet-Ink Funding Schedule” shall have the meaning specified in Section
2.05(d)(i).

 

16

--------------------------------------------------------------------------------


 

“Wet-Ink Mortgage Loan” shall mean an Eligible Asset which is sold to Buyer
simultaneously with the origination thereof by the related Seller, which is
funded in part or in whole, with proceeds of the sale of the Eligible Asset to
Buyer remitted directly to a Settlement Agent; provided, however, that an
Eligible Asset will cease to be a Wet-Ink Mortgage Loan at such time as the
related Seller delivers the related Mortgage File to the Custodian pursuant to
the Custodial Agreement and the Custodian provides the related Seller a Mortgage
Loan Schedule and Exception Report with respect thereto that indicates that such
Mortgage Loan has no Fatal Exceptions.

 

“Wire” shall mean a wire transfer made as described in
Section 2.05(d)(ii) hereof.

 

“Wire Fee” shall mean, for each disbursement relating to a Closing Transaction,
a fee payable to Buyer by the related Seller as set forth in the Confirmation.

 

“Withdrawal/Deposit Notice” shall mean a notice, substantially in the form of
Exhibit IX annexed hereto, delivered by a Seller to Buyer, from time to time, in
connection with withdrawals from and deposits to the UBS Cash Account (it being
understood that on and after the Restatement Closing Date, no withdrawals or
withdrawal notices shall be permitted or given in respect of the UBS Cash
Account).

 

Section 1.02           Accounting Terms and Determinations.  Except as otherwise
expressly provided herein, all accounting terms used herein shall be
interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to Buyer hereunder shall be prepared,
in accordance with GAAP.

 

ARTICLE II
INITIATION; TERMINATION

 

Section 2.01           Acknowledgement of Transfer.  The parties acknowledge and
agree that all Mortgage Loans subject to the Mortgage Loan Repurchase Agreement,
dated as of November 30, 1995, among UBS Real Estate Securities Inc. (f/k/a
Paine Webber Real Estate Securities Inc.), Imperial Credit Mortgage
Holdings, Inc., ICI Funding Corp. and Imperial Warehouse Lending Group, Inc. (as
amended, the “Old Repurchase Agreement”) as of the Closing Date were deemed
repurchased by the sellers under the Old Repurchase Agreement and purchased by
Buyer from Sellers under the Existing Agreement as of the Closing Date and, to
the extent still constituting Purchased Assets as of the Restatement Closing
Date, will be subject to this Agreement; provided, that as long as such Mortgage
Loans are subject to this Agreement, any references herein to “Schedule 1” with
respect to such Mortgage Loans shall be deemed to be references to the
representations and warranties in Section 12(b) of the Old Repurchase Agreement
and such representations and warranties shall be deemed initially made as of the
date first made thereunder. The parties also acknowledge and agree that any
references in the Custodial Agreement to the “Mortgage Loan Repurchase
Agreement” shall be deemed to be references to this Agreement.

 

Section 2.02           Reserved.

 

17

--------------------------------------------------------------------------------


 

Section 2.03           Conditions Precedent to Effectiveness of this Agreement
on Restatement Closing Date.  The following shall be conditions precedent to the
effectiveness of this Agreement on the Restatement Closing Date:

 

(a)           all of the following documents shall have been received by Buyer,
each of which shall be satisfactory in form and substance to Buyer and its
counsel:

 

(i)            The following Repurchase Documents:

 

A                                      Amended and Restated Master Repurchase
Agreement. This Agreement duly completed and executed by the parties thereto;

 

B                                        Fee Letter. The Fee Letter duly
completed and executed by the parties thereto;

 

C                                        Custodial Agreement. The Custodial
Agreement (as the same may be amended as of the Restatement Closing Date), duly
executed and delivered by each party thereto;

 

D                                       Electronic Tracking Agreement. An
Electronic Tracking Agreement, duly executed and delivered by the parties
thereto; and

 

E                                         Consents and Waivers. Any and all
consents and waivers required under any Other Financing Facilities.

 

(ii)           UCC Financing Statements. Evidence that all other actions
necessary or, in the opinion of Buyer, desirable to perfect and protect Buyer’s
interest in the Purchased Items have been taken, including, without limitation,
filed UCC Financing Statements naming Sellers as Debtors and Buyer as Secured
Party and describing the Purchased Items.

 

(iii)          Other Documents. Such other documents as Buyer may reasonably
request, in form and substance reasonably acceptable to Buyer.

 

Section 2.04           Reserved.

 

Section 2.05           Procedure for Transactions.

 

(a)           For all Transactions occurring on and after the Restatement
Closing Date, which must only constitute Rollover Transactions, Buyer shall not
have any discretion to refuse to enter into such Rollover Transactions unless an
Event of Default shall have occurred.

 

(b)           In no event shall a Transaction other than a Rollover Transaction
in respect of Restatement Closing Date Mortgage Loans be entered into on or
after the Restatement Closing Date.

 

18

--------------------------------------------------------------------------------


 

Section 2.06           Confirmations; Transactions.

 

(a)           In connection with Buyer’s purchase of Purchased Assets on each
Purchase Date, Buyer shall forward to Sellers a confirmation (a “Confirmation”)
by Electronic Transmission setting forth with respect to each Transaction funded
on such date, (1) the mortgage loan number; (2) the Purchase Price for such
Purchased Assets; (3) the outstanding principal amount of the related Mortgage
Loans; (4) the Repurchase Date and applicable Stated Final Repurchase Date;
(5) the Pricing Rate; and (6) the Spread Fee Rate. Buyer shall forward to the
related Seller a revised Confirmation by Electronic Transmission notifying such
Seller as to any changes made by Buyer in the Repurchase Date or Final
Repurchase Date pursuant to the terms hereof.

 

(b)           [Reserved].

 

(c)           In the event any Seller disagrees with any terms of any
Confirmation, such Seller shall notify Buyer in writing of such disagreement
within one (1) Business Day after receipt of such Confirmation unless Buyer
sends a corrected Confirmation. An objection sent by such Seller must state
specifically that it is an objection, must specify the provision(s) being
objected to by such Seller, must set forth such provision(s) in the manner that
such Seller believes they should be stated, and must be received by Buyer no
more than one (1) Business Day after the Confirmation was received by such
Seller. Notwithstanding the foregoing, no Seller shall be entitled to notify
Buyer of an objection to a Confirmation delivered in respect of a Rollover
Transaction relating to a Restatement Closing Date Mortgage Loan as long as the
information set forth in such Confirmation is consistent with the terms of this
Agreement and the other Repurchase Documents.

 

(d)           Any Confirmation by Buyer shall be deemed to have been received by
Sellers on the date actually received by any Seller, or, if delivered by
Electronic Transmission, on the date such Confirmation becomes available on
Buyer’s client website.

 

(e)           Except as set forth in Section 2.06(c), each Confirmation,
together with this Agreement, shall constitute conclusive evidence of the terms
agreed between Buyer and Sellers with respect to the Transaction to which the
Confirmation relates, and Sellers’ acceptance of the related proceeds (or, if
applicable, acceptance of the benefits of a Transaction constituting a Rollover
Transaction) shall constitute Sellers’ agreement to the terms of such
Confirmation. It is the intention of the parties that each Confirmation shall
not be separate from this Agreement but shall be made a part of this Agreement.

 

(f)            Sellers shall be obligated, jointly and severally, to repurchase
the Purchased Assets from Buyer on each related Repurchase Date and the Final
Repurchase Date (with any performance rendered by a Seller that is not the same
Seller that originally sold such Purchased Asset hereunder, to be deemed
rendered on behalf of such original Seller). Each obligation to repurchase
exists without regard to any prior or intervening liquidation or foreclosure
with respect to any Purchased Asset. Sellers are obligated to obtain the
Purchased Assets from Buyer or its designee (including Custodian) at Sellers’
expense on (or after) the related Final Repurchase Date.

 

19

--------------------------------------------------------------------------------


 

(g)           Unless Buyer is otherwise notified by Sellers at least two
(2) Business Days prior to any Repurchase Date, Sellers shall be deemed to have
requested that each Purchased Asset that is repurchased by Sellers on such
Repurchase Date shall become subject to a new Transaction; provided that if the
Repurchase Date so determined is later than the Final Repurchase Date, the
Repurchase Date for such Transaction shall automatically reset to the Final
Repurchase Date, and the provisions of this sentence as it might relate to a new
Transaction shall expire on such date. For each such new Transaction (a
“Rollover Transaction”), unless otherwise specified by Buyer, (y) the amount
that represents the positive difference between the Repurchase Price payable by
Sellers on the Repurchase Date and the Purchase Price payable by the Purchaser
on such new Purchase Date shall be settled in immediately available funds by one
net wire on the related Repurchase Date, and (z) the Pricing Rate shall be as
set forth in this Agreement (and shall be reflected in the related
Confirmation). LIBOR shall be reset daily by Buyer. If Sellers fail to send the
wire described in clause (y) by 5:00 p.m., New York City time on the related
Repurchase Date, Sellers shall be obligated to pay to Buyer (in addition to, and
together with, such payment) interest on the unpaid amount due at a rate per
annum equal to the Post-Default Rate (the “Late Payment Fee”) until the overdue
wire is received in full by Buyer.

 

(h)           All purchases by Buyer of Mortgage Loans hereunder shall be on a
“servicing-released” basis, that is, such purchases shall include the purchase
by Buyer of related Servicing Rights. Buyer shall agree, however, to the
delegation of its servicing responsibilities to Servicer as and to the extent
contemplated in Section 11.10.

 

Section 2.07           Termination.  On the Final Repurchase Date, termination
of all Transactions will be effected by transfer and conveyance by Buyer to the
applicable Seller or its designee of the Purchased Assets, Servicing Rights and
Additional Purchased Items. Such conveyance will be in consideration of, and
will be conditioned upon, payment to Buyer in immediately available funds of the
related Repurchase Price on such date, together with all other obligations of
the Sellers then outstanding hereunder. Such conveyance shall include any Income
in respect of the related Purchased Assets received by Buyer and not previously
credited or transferred to, or applied to the obligations of, Sellers pursuant
to Section 4.01. Notwithstanding the foregoing, (i) to the extent such unapplied
Income amounts are equal to or less than the Repurchase Price and other
obligations payable to Buyer on such date, such Income amounts shall be applied
to such obligations (first to unpaid fee, expense and indemnity obligations then
payable, then to accrued Price Differential, and then to outstanding Purchase
Price) and the Sellers shall pay the remaining net amount in immediately
available funds on the Final Repurchase Date, and (ii) to the extent such
unapplied Income amounts are greater than the Repurchase Price and other
obligations payable to Buyer on such date, such Income amounts shall be applied
to the satisfaction of such obligations to Buyer in full, and Buyer shall remit
the excess remaining after such application to the applicable Seller or its
designee. Sellers are obligated to obtain the Mortgage Files from Buyer or its
designee (including Custodian) at Sellers’ expense on the Final Repurchase Date.

 

Section 2.08           Early Terminations.  Sellers may repurchase Purchased
Assets without penalty or premium, but subject to the last sentence of this
Section 2.08, on any date in consideration of the payment to Buyer of the
applicable Repurchase Price on such date. The

 

20

--------------------------------------------------------------------------------


 

Repurchase Price payable for the repurchase of any such Purchased Asset shall be
reduced as provided in Section 4.02. If Sellers intend to make such a
repurchase, Sellers shall give three (3) Business Days’ prior written notice (or
such other time as the parties may agree) thereof to Buyer, designating the
Purchased Assets to be repurchased. If such notice is given, an amount equal to
the Repurchase Price for such Purchased Assets shall be due and payable on the
date of repurchase specified therein, and, on receipt, such amount shall be
applied to the Repurchase Price for the designated Purchased Assets.

 

Section 2.09           Reserved.

 

Section 2.10           Extension Conditions.  As contemplated in the definition
of Final Repurchase Date, and subject in each case to the satisfaction of each
of the applicable conditions set forth below (the “Extension Conditions”), Buyer
agrees that (a) the First Stated Final Repurchase Date shall be extended to the
Second Stated Final Repurchase Date, (b) the Second Stated Final Repurchase Date
shall be extended to the Third Stated Final Repurchase Date, and (c) the Third
Stated Final Repurchase Date shall be extended to the Fourth Stated Final
Repurchase Date. Such extensions, if occurring, will be deemed to occur and take
effect as of the last day of the term being so extended. Such extensions shall
only occur, however, if (i) as of the effective date of each such extension, no
unwaived Event of Default shall have occurred, (ii) with respect to an extension
to the Third Stated Final Repurchase Date, as of the effective date of each such
extension, (A) the aggregate Repurchase Price in respect of all Purchased Assets
does not exceed $100,000,000, and (B) the aggregate Repurchase Price in respect
of all Purchased Assets does not exceed 65% of the outstanding principal balance
of Purchased Assets consisting of Mortgage Loans that are Eligible Assets,
(iii) with respect to an extension to the Fourth Stated Final Repurchase Date,
as of the effective date of each such extension, (A) the aggregate Repurchase
Price in respect of all Purchased Assets does not exceed $50,000,000, and
(B) the aggregate Repurchase Price in respect of all Purchased Assets does not
exceed 55% of the outstanding principal balance of Purchased Assets consisting
of Mortgage Loans that are Eligible Assets; and (iv) Sellers shall not have
delivered a written notice to Buyer stating that it is the intention of Sellers
that such extension shall not occur. The failure of the Sellers to deliver such
written notice of non-extension shall be deemed to constitute, as of the
effective date of the intended extension, a representation and warranty of the
Sellers to Buyer that each applicable Extension Condition has been satisfied as
of such date.

 

ARTICLE III
[RESERVED]

 

ARTICLE IV
INCOME PAYMENTS

 

Section 4.01           Income Payments.

 

(a)           Where a particular Transaction’s term extends over a date on which
Income is received with respect to the Purchased Assets related to that
Transaction, such Income shall be the property of Buyer. Sellers shall remit or
cause to be remitted to

 

21

--------------------------------------------------------------------------------


 

Buyer, within one (1) Business Day of receipt by the applicable Seller or (if
applicable) the Servicer (or receipt from the Sub-Servicer, if applicable), all
Income, including, without limitation, all Income received by or on behalf of
Sellers with respect to such Purchased Assets, for application in accordance
with Section 4.02. For so long as Servicer acts as interim servicer with respect
to the Purchased Assets pursuant to Section 11.10, Servicer shall (or shall if
applicable, cause the Sub-Servicer to), deposit or cause to be deposited all
collections received by Servicer (or the Sub-Servicer, if applicable)
constituting Income to the account maintained by the Platform for such purpose
as of the Restatement Closing Date (or to such other account as may be
designated by Buyer). For purposes hereof, Income shall include, but not be
limited to, all principal and interest payments, all prepayments and payoffs,
sale proceeds, insurance claims, condemnation awards, real estate owned rents
and any other income and all other amounts received with respect to the
Purchased Assets. Prior to Sellers’ or Servicer’s (if applicable) remittance to
Buyer of such Income, all such Income shall be held in trust for Buyer, shall
constitute the property of Buyer and shall not be commingled with other property
of Sellers, any Affiliates of Sellers or Servicer except as expressly permitted
above.

 

(b)           Notwithstanding the foregoing, all funds in the collection and
custodial account maintained by Buyer (whether through the Platform or
otherwise) constituting Purchased Items may be withdrawn by Buyer and applied in
accordance with Section 10.02.

 

Section 4.02           Repurchase Price Adjustments.  Buyer shall apply as a
reduction to the Repurchase Price of each Transaction in the order of, first,
Price Differential, and then second, Purchase Price (but in respect of Purchase
Price, only to the extent of principal balance repayments on the related
Mortgage Loans actually collected and received by Buyer, as contemplated in the
definition of Purchase Price hereunder), all Income and Price Differential
payments actually received by Buyer for such Transaction pursuant to Sections
4.01 and 2.06(g) as of the applicable Repurchase Date, respectively, but only
after payment from such Income of Platform Servicer Fees and any other
obligations due and payable to Buyer hereunder (to the extent such other
obligations are not satisfied by Buyer’s debiting of the UBS Cash Account), and
excluding any Late Payment Fees paid pursuant to Section 2.06(g); it being
understood that the Late Payment Fees are properties of Buyer that are not to be
applied in reduction of the Repurchase Price. Any such Income received by Buyer
and not so applied shall be credited by Buyer to the UBS Cash Account as an
increase in the UBS Cash Account Balance.

 

ARTICLE V
REQUIREMENTS OF LAW

 

Section 5.01           Requirements of Law.

 

(a)           If any Requirement of Law (other than with respect to any
amendment made to Buyer’s certificate of incorporation and by-laws or other
organizational or governing documents) or any change in the interpretation or
application thereof or compliance by Buyer with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority made subsequent to the date

 

22

--------------------------------------------------------------------------------


 

hereof (for the original Buyer) or the date of Buyer’s acquisition of an
interest in the rights under this Agreement (for any transferee or assignee):

 

(i)            shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, or other extensions of
credit by, or any other acquisition of funds by, any office of Buyer which is
not otherwise included in the determination of LIBOR hereunder;

 

(ii)           shall impose on Buyer any other condition;

 

and the result of any of the foregoing is to increase the cost to Buyer, by an
amount which Buyer deems to be material, of entering, continuing or maintaining
any Transaction or to reduce any amount due or owing hereunder in respect
thereof, then, in any such case, Sellers shall promptly pay Buyer such
additional amount or amounts as calculated by Buyer in good faith as will
compensate Buyer for such increased cost or reduced amount receivable.

 

(b)           If Buyer shall have determined that the adoption of or any change
in any Requirement of Law (other than with respect to any amendment made to
Buyer’s certificate of incorporation and by-laws or other organizational or
governing documents) regarding capital adequacy or in the interpretation or
application thereof or compliance by Buyer or any corporation controlling Buyer
with any request or directive regarding capital adequacy (whether or not having
the force of law) from any Governmental Authority made subsequent to the date
hereof shall have the effect of reducing the rate of return on Buyer’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which Buyer or such corporation could have achieved but for such
adoption, change or compliance (taking into consideration Buyer’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
Buyer to be material, then from time to time, Sellers shall promptly pay to
Buyer such additional amount or amounts as will compensate Buyer for such
reduction.

 

Section 5.02           Taxes; Tax Treatment.

 

(a)           All payments made by Sellers under this Agreement shall be made
free and clear of, and without deduction or withholding for or on account of,
any present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities (including penalties, interest and additions
to tax) with respect thereto imposed by any Governmental Authority thereof or
therein, excluding income taxes, branch profits taxes, franchise taxes or any
other tax imposed on the net income by the United States, a state or a foreign
jurisdiction under the laws of which Buyer is organized or of its applicable
lending office, or any political subdivision thereof (collectively,
“Non-Excluded Taxes”), all of which shall be paid by Sellers for their own
account not later than the date when due. If Sellers are required by law or
regulation to deduct or withhold any Non-Excluded Taxes from or in respect of
any amount payable hereunder, they shall: (a) make such deduction or
withholding; (b) pay the amount so deducted or withheld to the appropriate
Governmental Authority not later than the date when due; (c) deliver to Buyer,
promptly,

 

23

--------------------------------------------------------------------------------


 

original tax receipts and other evidence satisfactory to Buyer of the payment
when due of the full amount of such Non-Excluded Taxes; and (d) pay to Buyer
such additional amounts as may be necessary so that Buyer receives, free and
clear of all Non-Excluded Taxes, a net amount equal to the amount it would have
received under this Agreement, as if no such deduction or withholding had been
made.

 

(b)           In addition, each Seller agrees to pay to the relevant
Governmental Authority in accordance with applicable law any current or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies (including, without limitation, mortgage recording taxes,
transfer taxes and similar fees) imposed by the United States or any taxing
authority thereof or therein that arise from any payment made hereunder or from
the execution, delivery or registration of, or otherwise with respect to, this
Agreement (“Other Taxes”).

 

(c)           Each Seller agrees, jointly and severally, to indemnify Buyer for
the full amount of Non-Excluded Taxes (including additional amounts with respect
thereto) and Other Taxes, and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, provided that Buyer shall
have provided Sellers with evidence, reasonably satisfactory to Sellers, of
payment of Non-Excluded Taxes or Other Taxes, as the case may be.

 

(d)           If either (i) Buyer is not incorporated under the laws of the
United States, any State thereof, or the District of Columbia or (ii) Buyer’s
name does not include “Incorporated,” “Inc.,” “Corporation,” “Corp.,” “P.C.,”
“insurance company,” or “assurance company” (a “Non-Exempt Buyer”), then Buyer
shall deliver or cause to be delivered to Sellers the following properly
completed and duly executed documents:

 

A                                      a complete and executed (x) U.S. Internal
Revenue Form W-8BEN with Part II completed in which Buyer claims the benefits of
a tax treaty with the United States providing for a zero rate of withholding (or
any successor forms thereto), including all appropriate attachments or (y) U.S.
Internal Revenue Service Form W-8ECI (or any successor forms thereto); or

 

B                                        in the case of an individual, (x) a
complete and executed U.S. Internal Revenue Service Form W-8BEN and a
certificate substantially in the form of Exhibit VIII (a “Section 5.02
Certificate”) or U.S. Internal Revenue Service Form W-9 (or any successor forms
thereto); or

 

C                                        in the case of a Non-Exempt Lender that
is organized under the laws of the United States, any State thereof, or the
District of Columbia, (x) a complete and executed Internal Revenue Service
Form W-9 (or any successor thereto), including all appropriate attachments and
(y) if such Non-U.S. Corporate Lender is disregarded for federal income

 

24

--------------------------------------------------------------------------------


 

tax purposes, the documents that would be required by clause (1), (2), (3),
(4) or (5) with respect to its beneficial owner if such beneficial owner were
Buyer; or

 

D                                       in the case of a Non-Exempt Lender that
(i) is not organized under the laws of the United States, any State thereof, or
the District of Columbia and (ii) is treated as a corporation for U.S. federal
income tax purposes, a complete and executed U.S. Internal Revenue Service
Form W-8BEN (or any successor forms thereto) and a Section 5.02 Certificate; or

 

E                                         in the case of a Non-Exempt Lender
that (A) is treated as a partnership or other non-corporate entity, or is
disregarded for U.S. federal income tax purposes or is an intermediary as
defined in Treas. Reg. Sec. 1.1441-1(c)(13) and (B) is not organized under the
laws of the United States, any State thereof, or the District of Columbia, a
(x) Section 5.02 Certificate and (y) with respect to each of its beneficial
owners and the beneficial owners of such beneficial owners looking through
chains of owners to individuals or entities that are treated as corporations for
U.S. federal income tax purposes (all such owners, “beneficial owners”), the
documents that would be required by clause (1), (2), (3), (4) or this clause
(5) with respect to each such beneficial owner if such beneficial owner were
Buyer, provided, however, that no such documents will be required with respect
to a beneficial owner to the extent Buyer provides the applicable documentation
that it is a qualified intermediary that has accepted withholding responsibility
or is a withholding foreign partnership, as each is defined in Treas. Reg. Sec.
1.1441-1 through –8.

 

Sellers shall have no obligations under this Section 5.02 if Buyer fails to
deliver the required document as set forth in this Section 5.02. For the
purposes of this Section  5.02(d), “U.S. Taxes” shall mean the tax imposed under
Section 871(a) or Section 881 of the Code or their successor sections.

 

(e)           Without prejudice to the survival of any other agreement of
Sellers hereunder, the agreements and obligations of Sellers contained in this
Article V shall survive the termination of this Agreement. Nothing contained in
this Section 5.02 shall require a Buyer to make available any of its tax returns
or other information that it deems to be confidential or proprietary.

 

(f)            Each party to this Agreement acknowledges that it is its intent
for purposes of U.S. federal, state and local income and franchise taxes to
treat each Transaction as indebtedness of the related Seller that is secured by
the Purchased Assets

 

25

--------------------------------------------------------------------------------


 

and that the Purchased Assets are owned by the related Seller in the absence of
an Event of Default by such Seller. All parties to this Agreement agree to such
treatment and agree to take no action inconsistent with this treatment, unless
required by law.

 

ARTICLE VI
SECURITY INTEREST

 

Section 6.01           Purchased Items.  Each of the following items or types of
property, whether now owned or hereafter acquired, now existing or hereafter
created and wherever located, is hereinafter referred to as the “Purchased
Items”: all Mortgage Loans, all Mortgage Files, including, without limitation,
all promissory notes, all Mortgage Notes, all Mortgages, all Servicing Records
relating to the Mortgage Loans, all Credit Files, all of Sellers’ rights as the
owners of the Mortgage Loans under any Sub-Servicing Agreements relating to the
Mortgage Loans and any other collateral pledged or otherwise relating to such
Mortgage Loans, together with all files, documents, instruments, surveys,
certificates, correspondence, appraisals, computer programs, computer storage
media, accounting records and other books and records relating thereto, all
mortgage guaranties and insurance (issued by governmental agencies or otherwise)
and any mortgage insurance certificate or other document evidencing such
mortgage guaranties or insurance relating to any Mortgage Loan and all claims
and payments thereunder, all other insurance policies and insurance proceeds
relating to any Mortgage Loan or the related Mortgaged Property, all Income, all
Servicing Rights, all servicing fees to which the Servicer is entitled and
servicing and other rights of Sellers relating to the Mortgage Loans, all
Additional Purchased Items, all Interest Rate Protection Agreements relating to
or constituting any and all of the foregoing (provided, however, that Buyer’s
priority with regard to Interest Rate Protection Agreements is pari passu with
those rights of buyers in Other Financing Facilities; provided further, however,
that Buyer has a first priority interest in all Interest Rate Protection
Agreements which Sellers enter into to hedge specifically, any Purchased
Assets), all of Sellers’ rights as the owner of the Mortgage Loans under any
other agreements or contracts relating to, constituting, or otherwise governing,
any or all of the foregoing to the extent they relate to the Purchased Assets
including the right to receive principal and interest payments with respect to
the Purchased Assets and the right to enforce such payments, the collection and
custodial accounts maintained by the Servicer and all monies from time to time
on deposit in such accounts, the UBS Cash Account and all monies from time to
time on deposit in or credited to the UBS Cash Account, all contract rights and
all “general intangibles”, “accounts”, “chattel paper”, “deposit accounts” and
“investment property” as defined in the Uniform Commercial Code as in effect
from time to time relating to or constituting any and all of the foregoing, and
any and all replacements, substitutions, distributions on or proceeds of any and
all of the foregoing.

 

Section 6.02           Security Interest.  Buyer and Sellers intend that the
Transactions hereunder be sales to Buyer of the Purchased Assets and not loans
from Buyer to Sellers secured by the Purchased Assets. However, in order to
preserve Buyer’s rights under this Agreement in the event that a court or other
forum were to recharacterize the Transactions hereunder as loans, and in any
event (whether or not such recharacterization ever were to occur) as security
for the performance by Sellers of all of Sellers’ obligations to Buyer hereunder
and the Transactions entered into hereunder (“Repurchase Obligations”) and
Seller-Related Obligations, each Seller hereby assigns, pledges and grants a
first priority security interest in all of its right, title and interest in, to
and under the Purchased Items and the Purchased Assets to Buyer to secure the

 

26

--------------------------------------------------------------------------------


 

Repurchase Obligations and Seller-Related Obligations, including, without
limitation, the repayment of all amounts owing to Buyer hereunder. The
assignment, pledge and grant of security interest contained herein shall be, and
each Seller hereby represents and warrants to Buyer that it is, a first priority
perfected security interest. Each Seller agrees to mark its computer records and
tapes to evidence the interests granted to Buyer hereunder. All Purchased Items
shall secure the payment of all obligations of Sellers now or hereafter existing
under this Agreement as well as Seller-Related Obligations, including, without
limitation, Sellers’ obligation to repurchase Purchased Assets, or if such
obligation is so recharacterized as a loan, to repay such loan, for the
Repurchase Price and to pay any and all other amounts owing to Buyer hereunder.

 

Section 6.03           Custodian of Purchased Items.  Pursuant to the Custodial
Agreement, Custodian shall hold the Mortgage Files as exclusive bailee and agent
for Buyer pursuant to the terms of the Custodial Agreement and shall deliver to
Buyer Trust Receipts each to the effect that Custodian has reviewed each
Mortgage File in the manner and to the extent required by the Custodial
Agreement and identifying any deficiencies in each such Mortgage File as so
reviewed.

 

Section 6.04           Further Documentation.  At any time and from time to
time, upon the written request of Buyer (which it may make in its sole
discretion), and at the sole expense of Sellers, Sellers will promptly and duly
execute and deliver, or will promptly cause to be executed and delivered, such
further instruments and documents and take such further action as Buyer may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted, including,
without limitation, the filing of any financing or continuation statements under
the Uniform Commercial Code in effect in any jurisdiction with respect to the
Liens created hereby. Each Seller also hereby authorizes Buyer to file any such
financing or continuation statement without the signature of any Seller to the
extent permitted by applicable law. A carbon, photographic or other reproduction
of this Agreement shall be sufficient as a financing statement for filing in any
jurisdiction.

 

Section 6.05           Proceeds.  (a) All proceeds of Purchased Items received
by Sellers consisting of cash, checks and similar items shall be deposited by
Sellers into the collection and custodial accounts maintained by [TBD] and held
in trust, for the benefit of Buyer, segregated from other funds of Sellers, and
shall forthwith upon receipt by Sellers be turned over to Buyer for allocation
by it as provided herein in the exact form received by Sellers (duly endorsed by
Sellers to Buyer) and (b) any and all such proceeds received by Buyer (whether
from Sellers or otherwise) will be held by Buyer as collateral security for the
Repurchase Obligations (whether matured or unmatured), such application to be in
the order of priority specified in Section 10.02(f). For purposes hereof,
proceeds shall include, but not be limited to, all principal and interest
payments, all prepayments and payoffs, insurance claims, condemnation awards,
sale proceeds, real estate owned rents and any other income and all other
amounts received with respect to the Purchased Items.

 

Any amounts received by Buyer as proceeds in excess of amounts then due and
owing to Buyer shall be applied as contemplated in Article IV hereof.

 

27

--------------------------------------------------------------------------------


 

ARTICLE VII
PAYMENT, TRANSFER AND CUSTODY

 

Section 7.01           Payments to Buyer.  Unless otherwise mutually agreed in
writing, all transfers of funds to be made by Sellers hereunder shall be made in
Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to Buyer at the following account maintained by Buyer:

 

BANK:

The Bank of New York

ABA:

021000018

For credit to:

890-0653-000

Account Name:

THE BANK OF NEW YORK AS COLL AGT FOR UBS REAL ESTATE SECURITIES INC.

Details of Payment:

Seller Name/Loan Number

 

not later than 4:00 p.m., New York City time, on the date on which such payment
shall become due (and each such payment made after such time shall be deemed to
have been made on the next succeeding Business Day). Each Seller acknowledges
that it has no rights of withdrawal from the foregoing account.

 

Section 7.02           Ownership of Purchased Assets.

 

(a)           On the Purchase Date for each Transaction, ownership of the
Purchased Assets shall be transferred to Buyer or its designee (including
Custodian) against the simultaneous transfer of the Purchase Price as set forth
in the Custodial Agreement not later than 6:00 p.m., New York City time,
simultaneously with the delivery to Custodian of the Purchased Assets (other
than the related Mortgage Files for each Wet-Ink Mortgage Loan, which shall be
delivered no later than the fifth (5th) Business Day following the Purchase
Date) relating to each Transaction. Each Seller hereby sells, transfers, conveys
and assigns to Buyer or its designee (including Custodian) all the right, title
and interest of the related Seller in and to the Purchased Assets together with
all right, title and interest in and to the proceeds of any related Purchased
Items. Notwithstanding the foregoing, the provisions of Section 2.06(g) shall
govern Rollover Transactions and shall apply in respect of any inconsistency
between such provisions and the foregoing, and it is understood that no new or
additional deliveries or redeliveries to the Custodian shall be required in
connection with such Rollover Transactions (provided that this sentence shall
not relieve Sellers of any obligation to comply with any unsatisfied or
supplemental delivery obligations that otherwise may exist in respect of
Restatement Closing Date Mortgage Loans).

 

(b)           In connection with such sale, transfer, conveyance and assignment,
in accordance with the requirements set forth in the Custodial Agreement, and
subject to the last sentence of subsection (a) of this Section 7.02 above,
Sellers shall deliver or cause to be delivered and released to Buyer or its
designee (including Custodian) (i) the Custodial Identification Certificate and
(ii) the documents identified in the Custodial Agreement.

 

28

--------------------------------------------------------------------------------


 

(c)           Any Mortgage Files not delivered to Buyer or its designee
(including Custodian) are and shall be held in trust by the related Seller or
its designee for the benefit of Buyer as the owner thereof. Each Seller or its
designee shall maintain a copy of the Mortgage File and the originals of the
Mortgage File not delivered to Buyer or its designee (including Custodian). The
possession of the Mortgage File by a Seller or its designee is at the will of
Buyer for the sole purpose of servicing the related Purchased Asset, and such
retention and possession by such Seller or its designee is in a custodial
capacity only. Each Mortgage File retained or held by a Seller or its designee
shall be segregated on such Seller’s books and records from the other assets of
such Seller or its designee and the books and records of such Seller shall be
marked appropriately to reflect clearly the sale of the related Purchased Asset
to Buyer. Each Seller or its designee shall release its custody of the Mortgage
File only in accordance with written instructions from Buyer, unless such
release is required as incidental to the servicing of the Purchased Assets or is
in connection with a repurchase of any Purchased Asset by such Seller.

 

Section 7.03           Hypothecation or Pledge of Purchased Assets.  Title to
all Purchased Assets and Purchased Items shall pass to Buyer and Buyer shall
have free and unrestricted use of all Purchased Assets and Purchased Items,
subject to Sellers’ right to repurchase the Purchased Assets upon payment of the
Repurchase Price and any other amounts due hereunder with respect thereto. Buyer
may, in its sole discretion and without the consent of Sellers, engage in
repurchase transactions with the Purchased Assets or otherwise pledge, repledge,
transfer, hypothecate, rehypothecate, or assign all of its right, title and
interest or grant a security interest in any Purchased Assets sold by Sellers
hereunder and all rights of Buyer under this Agreement, the Electronic Tracking
Agreement and/or the Custodial Agreement, in respect of such Purchased Assets to
Assignee. It is anticipated that such assignment to Assignee will be made by
Buyer, and each Seller hereby irrevocably consents to such assignment. No notice
of such assignment shall be given by Buyer to Sellers. Nothing contained in this
Agreement shall obligate Buyer to segregate any Purchased Assets delivered to
Buyer by Sellers. In the event Buyer engages in a repurchase transaction with
any of the Purchased Assets or otherwise pledges or hypothecates any of the
Purchased Assets, Buyer shall have the right to assign to Buyer’s counterparty
any of the applicable representations or warranties in Schedule 1 to this
Agreement and the remedies for breach thereof, as they relate to the Purchased
Assets that are subject to such repurchase transaction.

 

Section 7.04           UBS Cash Account.

 

(a)           Sellers hereby authorize and direct Buyer to create the UBS Cash
Account. The UBS Cash Account shall be maintained by Buyer subject to the terms
and conditions of this Agreement. Buyer shall notify Sellers, via electronic or
facsimile transmission, of the UBS Cash Account Balance on each Business Day on
which a Transaction occurs hereunder. Buyer’s provision to Sellers of a computer
link or similar electronic access to a website, database or analogous electronic
data file or presentation that contains such information shall be deemed to
constitute compliance by Buyer with the notification requirement of the
preceding sentence.

 

(b)           Buyer shall credit the UBS Cash Account for (i) any deposits
therein by a Seller upon such Seller’s written direction pursuant to a
Withdrawal/Deposit Notice; (ii)

 

29

--------------------------------------------------------------------------------


 

any Supplemental Amount for any Mortgage Loan upon the refunding to Buyer of the
Disbursement Amount for such Mortgage Loan by the Settlement Agent upon any
failure to apply the Disbursement Amount in connection with the proposed funding
of a Mortgage Loan; (iii) any credit pursuant to a UBS Cash Account Adjustment;
and (iv) any UBS Cash Account Interest Accruals.

 

(c)           Buyer shall debit the UBS Cash Account (but in no event shall such
debit result in a UBS Cash Account Balance of less than zero) for (i) any
withdrawals therefrom by a Seller upon such Seller’s written direction pursuant
to a Withdrawal/Deposit Notice (provided, that no such withdrawals by a Seller
shall be permitted on and after the Restatement Closing Date); (ii) in Buyer’s
discretion, any amounts (including fees, expenses or indemnity amounts) due
Buyer and payable by Sellers under any Repurchase Document; (iii) the
Supplemental Amount for any Mortgage Loan upon payment of the Disbursement
Amount for such Mortgage Loan to Settlement Agent; and (iv) any debit pursuant
to a UBS Cash Account Adjustment.

 

(d)           So long as an Event of Default shall not have occurred and be
continuing hereunder, Buyer agrees to debit the UBS Cash Account pursuant to a
UBS Cash Account Adjustment in the event that available Income that shall be
applied for such purpose pursuant to the terms hereof, plus any additional
amounts paid by Seller to Buyer for such purpose, shall be insufficient to pay
the Repurchase Price for any terminating Transaction (net of any Purchase Price
owed by Buyer for any new Transaction) when such amounts become due and payable
hereunder, with such debit to be in the amount of such insufficiency. Seller’s
entitlement to such debit, to the extent sufficient UBS Cash Account Balance is
available in respect thereof, shall be treated as satisfaction of a
corresponding amount of Repurchase Price payable by Seller when due hereunder.

 

(e)           Upon termination of this Agreement and payment in full of all
obligations owing by Sellers hereunder and under the Repurchase Documents, Buyer
shall remit to Sellers the UBS Cash Account Balance.

 

(f)            Each Seller hereby confirms and agrees that to secure Sellers’
obligations under this Agreement, it hereby grants to Buyer a first priority
continuing security interest in and to the UBS Cash Account and all proceeds (as
defined in the UCC) of such account. Each Seller further agrees that Buyer may
issue “entitlement orders” (within the meaning of Section 8-102(a)(8) of the
UCC) or other instructions from Buyer, including, without limitation, directing
the transfer or redemption of any financial asset credited to, or the
disposition of funds held in, the UBS Cash Account for application against any
obligations in such order as Buyer shall determine in its sole discretion. It is
hereby acknowledged and agreed that Buyer is exercising exclusive control over
the UBS Cash Account.

 

Section 7.05           Takeout Commitments.  In connection with any sales by
Sellers of Mortgage Loans pursuant to Takeout Commitments, in connection with
the formation of a mortgage pool supporting a mortgage-backed security, or
otherwise, Sellers shall cause there to be remitted to Buyer, on the date of
such sale, the entire principal balance, interest and premium portion of the
purchase price paid by the buyers under such Takeout Commitments or otherwise

 

30

--------------------------------------------------------------------------------


 

so generated by the sale, which shall be paid directly by such buyer to Buyer.
Buyer shall credit to the UBS Cash Account as an increase in the UBS Cash
Account Balance, any excess in the amount so received over the amount then due
Buyer, and shall release its right, interest and title in such Mortgage Loans
and the outstanding principal balance of the Mortgage Loan(s) shall be adjusted
accordingly.

 

ARTICLE VIII
SELLERS’ REPRESENTATIONS

 

Each Seller represents and warrants to Buyer that as of each Purchase Date for
the purchase of any Purchased Assets by Buyer from Sellers and as of the date of
this Agreement and any Transaction hereunder and at all times while the
Repurchase Documents and any Transaction hereunder is in full force and effect
(and in each case subject to matters described and addressed in a certain letter
agreement among the parties executed as of the Restatement Closing Date):

 

Section 8.01           Nature of Transfers.  Neither the Repurchase Documents
nor any Transaction thereunder are entered into in contemplation of insolvency
or with intent to hinder, delay or defraud any of Sellers’ creditors. The
transfer of the Mortgage Loans subject hereto and the obligation to repurchase
such Mortgage Loans is not undertaken with the intent to hinder, delay or
defraud any of Sellers’ creditors.

 

Section 8.02           No Broker.  No Seller has dealt with any broker,
investment banker, agent, or other person, except for Buyer, who may be entitled
to any commission or compensation in connection with the sale of Purchased
Assets pursuant to this Agreement.

 

Section 8.03           Ability to Perform.  No Seller believes, nor does it have
any reason or cause to believe, that it cannot perform each and every covenant
contained in the Repurchase Documents applicable to it to which it is a party.

 

Section 8.04           No Defaults.  Except as described and addressed in a
certain letter agreement among the parties executed as of the Restatement
Closing Date, no Default has occurred and is continuing hereunder and no Event
of Default has occurred hereunder.

 

Section 8.05           Legal Name; Existence.  The legal name of each Seller is
as set forth in the signature line of this Agreement. All names of each Seller
since its incorporation and all trade names, fictitious names, assumed names or
“doing business as” names that each Seller has used are as set forth in Schedule
3 to this Agreement; and each of the Sellers (a) is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization; (b) has all requisite corporate or other
power, and has all governmental licenses, authorizations, consents and approvals
necessary to own its assets and carry on its business as now being or as
proposed to be conducted, except where the lack of such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
Material Adverse Effect; and (c) is qualified to do business and is in good
standing in all other jurisdictions in which the nature of the business
conducted by it makes such qualification necessary, except where failure so to
qualify would not be reasonably likely (either individually or in the aggregate)
to have a Material Adverse Effect.

 

31

--------------------------------------------------------------------------------


 

Section 8.06           Financial Condition.  Each Seller has heretofore
furnished to Buyer a copy of the most recent financial statements of each
Seller. All such financial statements are complete and correct and fairly
present, in all material respects, the financial condition of each Seller, and
the results of their respective operations as at the dates and for such periods
as are referenced therein, all in accordance with GAAP applied on a consistent
basis. Since the date of such financial statements no Material Adverse Effect
has occurred with respect to the business, operations or financial condition of
any Seller taken as a whole from that set forth in the applicable financial
statements.

 

Section 8.07           Litigation.  Other than as disclosed on Schedule 5
hereto, there are no actions, suits, arbitrations, investigations (including,
without limitation, to the best of Sellers’ knowledge, any of the foregoing
which are pending or threatened) or other legal or arbitral proceedings
(individually and collectively, whether pending or threatened, “Disputes”)
affecting any Seller or any of their respective Subsidiaries or affecting any of
their Property before any Governmental Authority that question or challenge the
validity or enforceability of any of the Repurchase Documents or any action to
be taken in connection with the transactions contemplated hereby (in the event
any Seller is a publicly held company) which requires filing with the Securities
and Exchange Commission in accordance with the 1934 Act or any rules thereunder.
In addition, there is no Dispute affecting any Seller that (i) is of a kind not
referred to in the preceding sentence; (ii) has arisen other than in the
ordinary course of business of such Seller and is reasonably likely to be
determined adversely to such Seller; and (iii) if so determined, would be
reasonably likely, either individually or together with any other Dispute
covered by clauses (i) through (ii) of this sentence, to have a Material Adverse
Effect on the ability of any such Subsidiary to perform any of its obligations
under any of the Repurchase Documents. Neither Sellers nor any of their
respective Subsidiaries are (i) in violation of any applicable law which
violation materially, adversely affects or may reasonably be expected to
materially, adversely affect the business, operations, properties, assets or
condition (financial or otherwise) of any Seller or such Subsidiary, or
(ii) subject to or in default with respect to any final judgment, writ,
injunction, decree, rule or regulation of any court or federal, state, municipal
or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, which would have a Material Adverse Effect
on the business, operations, properties, assets or condition (financial or
otherwise) of any Seller or such Subsidiary.

 

Section 8.08           No Breach.  Neither (a) the execution and delivery of the
Repurchase Documents nor (b) the consummation of the transactions therein
contemplated in compliance with the terms and provisions thereof will
(i) conflict with or result in a breach of the charter or by-laws of any Seller,
or any applicable law, rule or regulation, or any order, writ, injunction or
decree of any Governmental Authority, or any Sub-Servicing Agreement or other
material agreement or instrument to which any Seller, or any of their
Subsidiaries is a party or by which any of them or any of their Property is
bound or to which any of them is subject; (ii) constitute a default under any
such material agreement or instrument or result in the creation or imposition of
any Lien upon any Property of a Seller, or any of their Subsidiaries pursuant to
the terms of any such agreement or instrument; or (iii) constitute an event of
default or an event which, solely with the passage of time and which is not
amenable to cure, would constitute an event of default under (x) any other
Financing Facilities or (y) any other agreement, the breach of which would
likely have a Material Adverse Effect.

 

32

--------------------------------------------------------------------------------


 

Section 8.09           Action.  Each Seller has all necessary corporate or other
power, authority and legal right to execute, deliver and perform its obligations
under each of the Repurchase Documents; the execution, delivery and performance
by each Seller of each of the Repurchase Documents have been duly authorized by
all necessary corporate or other action on its part; and each Repurchase
Document has been duly and validly executed and delivered by each Seller, as
applicable and constitutes a legal, valid and binding obligation of such Seller,
as applicable enforceable against such party in accordance with its terms,
subject as to enforceability to applicable bankruptcy, reorganization,
insolvency, moratorium or other laws affecting creditors’ rights generally and
to general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or at law).

 

Section 8.10           Approvals.  No authorizations, approvals or consents of,
and no filings or registrations with any Governmental Authority or any
securities exchange are necessary for the execution, delivery or performance by
Sellers of the Repurchase Documents or for the legality, validity or
enforceability thereof, including, without limitation, any approvals or consents
from the Office of Thrift Supervision, the National Credit Union Administration,
the Federal Deposit Insurance Corporation or other federal agency, except for
filings and recordings in respect of the Liens created pursuant to the
Repurchase Documents. The transfers, assignments and conveyances provided for
herein and therein are not subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.

 

Section 8.11           Margin Regulations.  Neither any Transaction hereunder,
nor the use of the proceeds thereof, will violate or be inconsistent with the
provisions of Regulation T, U or X.

 

Section 8.12           Taxes.  Each Seller and its respective Subsidiaries have
filed all Federal income tax returns and all other material tax returns that are
required to be filed by them and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by it or its Subsidiaries, except
for any such taxes as are being appropriately contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves have been established in accordance with GAAP. The charges, accruals
and reserves on the books of each Seller and its Subsidiaries in respect of
taxes and other governmental charges are, in the opinion of such Seller,
adequate.

 

Section 8.13           Investment Company Act and Holding Company Compliance.
 None of the Sellers nor any of their Subsidiaries is (a) an “investment
company”, or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended, or (b) is a “holding
company” as defined in, or subject to recognition under the Public Utility
Holding Company Act of 1935.

 

Section 8.14           Purchased Assets.

 

(a)           No Seller has assigned, pledged, or otherwise conveyed or
encumbered any Mortgage Loan or any Purchased Items to any other Person, and
immediately prior to the sale of such Mortgage Loan or any other Purchased Items
to Buyer, the related Seller was the sole owner of such Mortgage Loan or such
other Purchased Items and had good and marketable title thereto, free and clear
of all Liens, in each case except for Liens to

 

33

--------------------------------------------------------------------------------


 

be released simultaneously with the sale to Buyer hereunder. In no event has any
Wet-Ink Mortgage Loan been subject to a prior Lien;

 

(b)           The provisions of this Agreement are effective to either
constitute a sale of Purchased Items to Buyer or to create in favor of Buyer a
valid security interest in all right, title and interest of Sellers in, to and
under the Purchased Items;

 

(c)           Upon receipt by Custodian of each Mortgage Note, endorsed in blank
in accordance with the provisions of the Custodial Agreement, either a purchase
shall have been completed by Buyer of such Mortgage Note on or prior to such
date or Buyer shall have a valid and fully perfected first priority security
interest in such Mortgage Note and in such Seller’s interest in the related
Mortgaged Property;

 

(d)           Upon the filing of financing statements on Form UCC-1 naming Buyer
as “Secured Party”, each Seller as a “Debtor” and describing the Purchased
Items, in the jurisdictions and recording offices listed on Exhibit IV attached
hereto, the security interests granted hereunder in the Purchased Items will
constitute fully perfected security interests under the Uniform Commercial Code
in all right, title and interest of Sellers in, to and under such Purchased
Items, which can be perfected by filing under the Uniform Commercial Code;

 

(e)           Upon execution and delivery of the Repurchase Documents, Buyer
shall either be the owner of, or have a valid and fully perfected first priority
security interest in, all funds in the collection and custodial accounts.

 

Section 8.15           Location of Chief Executive Offices.  The chief executive
offices of IFC are located at 19500 Jamboree Road, Irvine, California 92612; the
chief executive offices of IMH are located at 19500 Jamboree Road, Irvine,
California 92612; and the chief executive offices of IWLG are located at 19500
Jamboree Road, Irvine, California 92612.

 

Section 8.16           Location of Books and Records.  The location where each
Seller keeps its books and records, including all computer tapes and records
related to the Purchased Items, are its respective chief executive offices.

 

Section 8.17           Other Financing Facilities.  No defaults or events of
default exist under any Other Financing Facilities. No additional Other
Financing Facilities have been entered into on or after the Restatement Closing
Date without the prior consent of Buyer (not to be unreasonably withheld).

 

Section 8.18           True and Complete Disclosure.  The information, reports,
financial statements, exhibits and schedules furnished in writing by or on
behalf of Sellers as applicable to Buyer in connection with the negotiation,
preparation or delivery of this Agreement and the other Repurchase Documents or
included herein or therein or delivered pursuant hereto or thereto, do not and
will not contain any untrue statement of material fact or omit to state any
material fact necessary to make the statements herein or therein, in light of
the circumstances under which they were made, not misleading. All written
information furnished after the date hereof by or on behalf of each Seller to
Buyer in connection with this Agreement and the other Repurchase Documents and
the transactions contemplated hereby and thereby will be true, complete and

 

34

--------------------------------------------------------------------------------


 

accurate in every material respect, or (in the case of projections) based on
reasonable estimates, on the date as of which such information is stated or
certified. There is no fact known to a Responsible Officer of any of the
Sellers, after due inquiry, that could reasonably be expected to have a Material
Adverse Effect that has been disclosed herein, in the other Repurchase Documents
or in a report, financial statement, exhibit, schedule, disclosure letter or
other writing furnished to Buyer for use in connection with the transactions
contemplated hereby or thereby. Since the furnishing of such documents or
information, there has been no change, nor any development or event involving a
prospective change that would render any of such documents or information untrue
or misleading in any material respect.

 

Section 8.19           Reserved.

 

Section 8.20           ERISA.  Each Plan to which any Seller or any of their
respective Subsidiaries make direct contributions, and, to the knowledge of each
of the Sellers, each other Plan and each Multiemployer Plan, is in compliance in
all material respects with, and has been administered in all material respects
in compliance with, the applicable provisions of ERISA, the Code and any other
Federal or State law. No event or condition has occurred and is continuing as to
which any Seller would be under an obligation to furnish a report to Buyer under
Section 9.01(f).

 

Section 8.21           No Fraud.  The Repurchase Documents and each sale of a
Mortgage Loan have not been and will not be entered into fraudulently by
Sellers, or with the intent to hinder, delay or defraud any of Sellers’
creditors or Buyer.

 

Section 8.22           Anti-Money Laundering Law.  Sellers have complied with
all applicable anti-money laundering laws and regulations, including, without
limitation, the USA Patriot Act of 2001 (collectively, the “Anti-Money
Laundering Laws”); each Seller has established an anti-money laundering
compliance program as required by the Anti-Money Laundering Laws, have conducted
the requisite due diligence in connection with the origination of each Mortgage
Loan for purposes of the Anti-Money Laundering Laws, including with respect to
the legitimacy of the applicable Mortgagor and the origin of the assets used by
the said Mortgagor to purchase the property in question, and maintain, and will
maintain, sufficient information to identify the applicable Mortgagor for
purposes of the Anti-Money Laundering Laws. No Mortgage Loan is subject to
nullification pursuant to Executive Order 13224 (the “Executive Order”) or the
regulations promulgated by the Office of Foreign Assets Control of the United
States Department of the Treasury (the “OFAC Regulations”) or in violation of
the Executive Order or the OFAC Regulations, and no Mortgagor is subject to the
provisions of such Executive Order or the OFAC Regulations nor listed as a
“blocked person” for purposes of the OFAC Regulations.

 

Section 8.23           Consideration.  The consideration received by Sellers
upon the sale of each Mortgage Loan will constitute reasonably equivalent value
and fair consideration for the ownership interest in each Mortgage Loan.

 

Section 8.24           Reserved.

 

Section 8.25           Reserved.

 

35

--------------------------------------------------------------------------------


 

Section 8.26           Closing Instruction Letter.  As of each Purchase Date in
respect of a Closing Transaction, (i) with respect to the Settlement Agent Wire
Instructions, the related Seller received such instructions on the letterhead of
the Settlement Agent and such instructions are true and correct and (ii) the
related Seller has inserted the Closing Instruction Letter Insert in each
Closing Instruction Letter for all Wet-Ink Mortgage Loans and Dry Fundings
structured as Closing Transactions.

 

Section 8.27           No Adverse Selection.  No Seller has selected the
Purchased Assets in a manner so as to adversely affect the interests of Buyer.

 

Section 8.28           Sellers’ Representations and Warranties.  All
representations and warranties made and all information (including, without
limitation, any financial information concerning Sellers) and documents or
copies of documents furnished by Sellers to Buyer pursuant to or in connection
with this Agreement are and will be true and correct at the time when made and
at all times thereafter or, if limited to a specific date, as of the date to
which they refer.

 

Section 8.29           UCC Financing Statements.  Upon the filing of financing
statements on Form UCC-1 naming Buyer as “Secured Party”, each Seller as a
“Debtor” and describing the Mortgage Loans, in the jurisdictions and recording
offices listed on Exhibit VII attached hereto, the security interests granted
hereunder in the Mortgage Loans will constitute fully perfected security
interests under the Uniform Commercial Code in all right, title and interest of
each Seller in, to and under such Mortgage Loans, which can be perfected by
filing under the Uniform Commercial Code.

 

Section 8.30           Trade Names.  No Seller has used any trade name or
assumed name, except as provided in Schedule 3.

 

Section 8.31           Merger or Acquisition.  Except for the acquisition of
certain of the assets of Pinnacle Financial Corporation, no Seller has merged
with, or acquired all or substantially all of the assets of, any other person or
entity within the immediately preceding 12 months.

 

Section 8.32           Custodian.  Custodian is an eligible custodian under the
Agency Guide and Agency Program.

 

Section 8.33           Valid Sale and Conveyance.  This Agreement constitutes a
valid sale, assignment, transfer and conveyance to Buyer of all right, title,
and interest of Sellers in, to and under the Purchased Assets enforceable
against all creditors of and purchasers from Sellers, and the Purchased Assets
will be held by Buyer free and clear of any Lien of any Person claiming through
or under Sellers, except for Liens permitted under, or to be created by this
Agreement.

 

Section 8.34           Valid Business Reasons.  Each Seller has valid business
reasons for selling its interests in the Purchased Assets rather than obtaining
a loan with the Purchased Assets as collateral.

 

Section 8.35           Reserved.

 

36

--------------------------------------------------------------------------------


 

Section 8.36           Servicing Capabilities.  Each Seller (and Servicer) has
adequate financial standing, servicing facilities, procedures and experienced
personnel necessary for the sound servicing of mortgage loans of the same types
as may from time to time constitute Mortgage Loans and in accordance with
Accepted Servicing Practices.

 

Section 8.37           IMH’s Ownership of Sellers.  As of the Closing Date and
the Restatement Closing Date of this Agreement, IMH owns, either directly or
indirectly, one hundred percent (100%) of the voting equity interest of IFC and
IWLG.

 

The representations and warranties of Sellers in this Article VIII and Schedule
1 are unaffected by and supersede any provision in any endorsement of any
Mortgage Loan or in any assignment with respect to such Mortgage Loan to the
effect that such endorsement or assignment is without recourse or without
representation or warranty.

 

ARTICLE IX
COVENANTS OF SELLERS

 

On and as of the Closing Date, the Restatement Closing Date and each Purchase
Date and until this Agreement is no longer in force with respect to any
Transaction, each Seller covenants that it will (and in each case subject to
matters described and addressed in a certain letter agreement among the parties
executed as of the Restatement Closing Date):

 

Section 9.01           Financial Statements.  Sellers shall deliver to Buyer:

 

(a)           as soon as available and in any event within forty-five (45)
calendar days after the end of each quarter, the unaudited quarterly
consolidated balance sheets of IMH and its consolidated Subsidiaries, as at the
end of such period and the related unaudited consolidated statements of income
and retained earnings and of cash flows for IMH and its consolidated
Subsidiaries for such month and the portion of the fiscal year through the end
of such month, setting forth, in each case, in comparative form the figures for
the previous year or month, accompanied by a certificate of a Responsible
Officer of IMH, which certificate shall state that said consolidated financial
statements fairly present in all material respects the consolidated financial
condition and results of operations of Sellers and their respective consolidated
Subsidiaries in accordance with GAAP, consistently applied, as of the end of,
and for, such quarter (subject to normal year-end audit adjustments);

 

(b)           as soon as available and in any event within ninety (90) days
after the end of each fiscal year of IMH, the consolidated balance sheets of IMH
and its consolidated Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income and retained earnings and of cash
flows for IMH and its consolidated Subsidiaries for such year, setting forth, in
each case, in comparative form the figures for the previous year, accompanied by
an opinion thereon of independent certified public accountants of recognized
national standing, which opinion shall not be qualified as to scope of audit or
going concern and shall state that said consolidated financial statements fairly
present in all material respects the consolidated financial condition and
results of operations of IMH and its consolidated Subsidiaries as at the end of,
and for, such fiscal year in accordance

 

37

--------------------------------------------------------------------------------


 

with GAAP, and a certificate of such accountants stating that, in making the
examination necessary for their opinion, they obtained no knowledge, except as
specifically stated, of any Default or Event of Default;

 

(c)           on the last Business Day of each fiscal quarter (or at any time
upon Buyer’s request), a report, in a form acceptable to Buyer, detailing the
Interest Rate Protection Agreements entered into by Sellers (if any).
Additionally, within twenty (20) days after the end of each month, together with
the report described above, Sellers shall deliver to Buyer (i) a certification
from an officer and financial officer of each Seller in the form attached hereto
as Exhibit V-C (which may be provided jointly for any other agreements entered
into between Buyer and Sellers), (ii) monthly unaudited consolidated financial
statements and balance sheets, and (iii) if requested by Buyer, a pipeline
report and/or a hedge position report;

 

(d)           promptly upon receipt thereof, a copy of each other report
submitted to each Seller by its independent public accountants in connection
with any annual, interim or special audit of each Seller;

 

(e)           from time to time such other information regarding the financial
condition, operations, or business of each Seller as Buyer may reasonably
request; and

 

(f)            as soon as reasonably possible, and in any event within thirty
(30) days after a Responsible Officer of a Seller knows, or with respect to any
Plan or Multiemployer Plan to which a Seller or any of its respective
Subsidiaries makes direct contributions, has reason to believe, that any of the
events or conditions specified below with respect to any Plan or Multiemployer
Plan has occurred or exists, a statement signed by a senior financial officer of
such Seller setting forth details respecting such event or condition and the
action, if any, that such Seller or its ERISA Affiliate, as applicable proposes
to take with respect thereto (and a copy of any report or notice required to be
filed with or given to PBGC by such Seller, as applicable or an ERISA Affiliate
with respect to such event or condition):

 

(i)            any reportable event, as defined in Section 4043(c) of ERISA or
any successor provision thereof and the regulations issued thereunder, with
respect to a Plan, as to which PBGC has not by regulation waived the requirement
of Section 4043(a) of ERISA that it be notified within thirty (30) days of the
occurrence of such event (provided that a failure to meet the minimum funding
standard of Section 412 of the Code or Section 302 of ERISA or any successor
provision thereof, including, without limitation, the failure to make on or
before its due date a required installment under Section 412(m) of the Code or
Section 302(e) of ERISA or any successor provision thereof, shall be a
reportable event regardless of the issuance of any waivers in accordance with
Section 412(d) of the Code or any successor provision thereof); and any request
for a waiver under Section 412(d) of the Code or any successor provision thereof
for any Plan;

 

38

--------------------------------------------------------------------------------


 

(ii)           the distribution under Section 4041(c) of ERISA or any successor
provision thereof of a notice of intent to terminate any Plan or any action
taken by any Seller or an ERISA Affiliate to terminate any Plan;

 

(iii)          the institution by PBGC of proceedings under Section 4042 of
ERISA or any successor provision thereof for the termination of, or the
appointment of a trustee to administer, any Plan, or the receipt by any Seller
or any ERISA Affiliate of a notice from a Multiemployer Plan that such action
has been taken by PBGC with respect to such Multiemployer Plan;

 

(iv)          the complete or partial withdrawal from a Multiemployer Plan by
any Seller or any ERISA Affiliate that results in liability under Section 4201
or 4204 of ERISA or any successor provision thereof (including the obligation to
satisfy secondary liability as a result of a purchaser default) or the receipt
by any Seller or any ERISA Affiliate of notice from a Multiemployer Plan that it
is in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or
any successor provision thereof that it intends to terminate or has terminated
under Section 4041A of ERISA or any successor provision thereof;

 

(v)           the institution of a proceeding by a fiduciary of any
Multiemployer Plan against any Seller or any ERISA Affiliate to enforce
Section 515 of ERISA or any successor provision thereof, which proceeding is not
dismissed within 30 days; and

 

(vi)          the adoption of an amendment to any Plan that, pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA or any successor
provision thereof, would result in the loss of tax-exempt status of the trust of
which such Plan is a part if any Seller or an ERISA Affiliate fails to provide
timely security to such Plan in accordance with the provisions of said Sections.

 

Section 9.02           Litigation.  Each Seller will promptly, and in any event
within thirty (30) days after service of process on any of the following, give
to Buyer notice of all litigation, actions, suits, arbitrations, investigations
(including, without limitation, any of the foregoing which are pending or
threatened) or other legal or arbitral proceedings affecting Sellers or any of
their respective Subsidiaries or any of their respective Property before any
Governmental Authority that (i) questions or challenges the validity or
enforceability of any of the Repurchase Documents or any action to be taken in
connection with the transactions contemplated hereby or thereby; (ii) makes a
claim or claims in an aggregate amount greater than $1,000,000; and (iii) which,
individually or in the aggregate is reasonably likely to be determined adversely
to any Seller, or any of their Subsidiaries and, if so determined, would be
reasonably likely to have a Material Adverse Effect, or (iv) requires filing
with the Securities and Exchange Commission in accordance with the 1934 Act and
any rules thereunder.

 

Section 9.03           Existence, etc.  Each Seller will:

 

(a)           preserve and maintain its legal existence and all of its material
rights, privileges, licenses and franchises necessary for the operation of its
business (provided

 

39

--------------------------------------------------------------------------------


 

that nothing in this Section 9.03 shall prohibit any transaction expressly
permitted under Section 9.08);

 

(b)           comply with the requirements of all applicable laws, rules,
regulations and orders of Governmental Authorities (including, without
limitation, all environmental laws) if failure to comply with such requirements
could be reasonably likely (either individually or in the aggregate) to have a
Material Adverse Effect;

 

(c)           keep adequate records and books of account, in which complete
entries will be made in accordance with GAAP consistently applied;

 

(d)           not (i) move its chief executive office from the address referred
to in Section 8.15, (ii) cause or permit any change to be made in its name,
identity or corporate structure, each as described in Section 8.05 or
(iii) change its name, jurisdiction of organization, unless it shall have
provided Buyer thirty (30) days’ prior written notice of such change and shall
have first taken all action required by Buyer for the purpose of perfecting or
protecting the lien and security interest of Buyer established hereunder;

 

(e)           pay and discharge all taxes, assessments and governmental charges
or levies imposed on it or on its income or profits or on any of its Property
prior to the date on which penalties attach thereto, except for any such tax,
assessment, charge or levy the payment of which is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained in conformity with GAAP; provided that this shall not include the
payment of any Mortgagor or Mortgaged Property taxes, assessments, governmental
charges or levies; and

 

(f)            permit representatives of Buyer, upon reasonable notice (unless a
Default shall have occurred and is continuing, in which case, no prior notice
shall be required), during normal business hours, to examine, copy and make
extracts from its books and records, to inspect any of its Properties, and to
discuss its business and affairs with its officers, all to the extent reasonably
requested by Buyer.

 

Section 9.04           Prohibition of Fundamental ChangesWithout the prior
written consent of Buyer, which shall not be unreasonably withheld, no Seller
and no Subsidiary or affiliate of any Seller (any, a “Seller Entity”) shall
(a) liquidate, wind up or dissolve itself (or suffer any liquidation, winding up
or dissolution); (b) sell, assign, convey, transfer or otherwise dispose of
(whether in one transaction or a series of transactions) all or any substantial
part of such Seller Entity’s business or assets, whether now owned or acquired
after the date of this Agreement without the prior written consent of Buyer,
excluding sales of mortgage loans or securities in the ordinary course of such
Seller Entity’s business; (c) cease to actively engage in the business of
originating, acquiring or servicing Mortgage Loans or any other material change
in the nature or scope of the business in which such Seller Entity is engaged as
of the Restatement Closing Date.

 

Section 9.05           Reserved.

 

40

--------------------------------------------------------------------------------


 

Section 9.06           Notices.  Each Seller shall give notice to Buyer:

 

(a)           promptly upon receipt of notice or knowledge of the occurrence of
any Default or Event of Default;

 

(b)           with respect to any Purchased Asset hereunder, promptly upon
receipt of notice or knowledge that the underlying Mortgaged Property has been
damaged by waste, fire, earthquake or earth movement, windstorm, flood, tornado
or other casualty, or otherwise damaged so as to materially adversely affect the
value of such Purchased Asset;

 

(c)           promptly upon receipt of notice or knowledge of (i) any default
related to any Purchased Item, (ii) any Lien or security interest on, or claim
asserted against, any Purchased Item or (iii) any event or change in
circumstances which could reasonably be expected to have a Material Adverse
Effect;

 

(d)           promptly upon any material change with respect to any Seller’s
business operations, assets or financial condition, which could reasonably be
expected to have a Material Adverse Effect;

 

(e)           promptly upon the loss of real estate investment trust (“REIT”) or
real estate mortgage investment conduit (“REMIC”) status of any Seller or any
Subsidiary of any Seller that is a REIT or a REMIC;

 

(f)            promptly upon the occurrence of any event of default under any
Other Financing Facility;

 

(g)           upon (i) each Seller’s dismissal of any of its Executives, or
(ii) any Executives’ departure from the employ of any Seller for any other
reason whatsoever, or (iii) any termination, or material (determined in Buyer’s
reasonable commercial judgment) diminution or variance (which diminution or
variance substantially reduces the time the Executives can allot to the related
Seller’s mortgage sale and/or finance program) by such Seller of any Executive’s
current managerial capacities or responsibilities; in addition, Sellers shall
keep Buyer reasonably well-informed as to the identity of other personnel
involved in Sellers’ warehouse borrowing, secondary marketing, and servicing
functions; and

 

(h)           upon any material amendment to any Other Financing Facility, any
decrease in the gross amount available to be borrowed thereunder, or any change
in custodian or custodial arrangements relating thereto. Notwithstanding
anything to the contrary contained herein, in no event shall Sellers be required
to disclose information that Sellers deem confidential in connection with this
requirement (including, without limitation, information relating to pricing,
fees, advance rates and sub-limits, but excluding the identity of the
counterparty, facility limit and any amendment to financial covenants).

 

41

--------------------------------------------------------------------------------


 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the related Seller setting forth details of the
occurrence referred to therein and stating what action such Seller has taken or
proposes to take with respect thereto.

 

Section 9.07           Reserved.

 

Section 9.08           Transactions with Affiliates.  No Seller will enter into
any transaction, including, without limitation, any purchase, sale, lease or
exchange of Property or the rendering of any service, with any Affiliate unless
such transaction is (a) otherwise permitted under this Agreement or the other
Repurchase Documents; (b) in the ordinary course of such Seller’s business; and
(c) upon fair and reasonable terms no less favorable to such Seller than it
would obtain in a comparable arm’s length transaction with a Person which is not
an Affiliate, or make a payment that is not otherwise permitted by this
paragraph to any Affiliate.

 

Section 9.09           Limitation on Liens.  Immediately upon notice of a Lien
or any circumstance which could give rise to a Lien on the Purchased Items,
Sellers will defend the Purchased Items against, and will take such other action
as is necessary to remove, any Lien, security interest or claim on or to the
Purchased Items (other than any security interest created or permitted under
this Agreement), and Sellers will defend the right, title and interest of Buyer
in and to any of the Purchased Items against the claims and demands of all
persons whomsoever.

 

Section 9.10           Limitation on Guarantees and Other Indebtedness.  No
Seller shall create, incur, assume or suffer to exist any Guarantees by any of
them of the obligations of others, in excess of $100,000 in the aggregate,
except as otherwise listed on Schedule 2 hereto. As used in this Section, a
“Guarantee” shall not include a guarantee by one or more Sellers of an
obligation (including a capitalized lease obligation) of one or more other
Sellers or any of their respective Subsidiaries.

 

Section 9.11           Limitation on Distributions.  Sellers shall not make any
payment on account of, or set apart assets for, a sinking or other analogous
fund for the purchase, redemption, defeasance, retirement or other acquisition
of any equity interest of any Seller, whether now or hereafter outstanding, or
make any other distribution or pay any dividends in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of such
Seller, except when no Event of Default exists or would result from such
distribution.

 

Section 9.12           Reserved.

 

Section 9.13           Reserved.

 

Section 9.14           Servicer.  Sellers shall not cause the Mortgage Loans to
be interim serviced by any servicer other than the Servicer or a Sub-Servicer or
other servicer expressly approved in writing by Buyer.

 

Section 9.15           Reserved.

 

Section 9.16           Reserved.

 

42

--------------------------------------------------------------------------------


 

Section 9.17           Required Filings.  Sellers shall promptly provide Buyer
with copies of all documents which Sellers, or any of their respective
Affiliates, is required to file with the Securities and Exchange Commission or
any Governmental Authority which may be substituted therefor in accordance with
the Securities and Exchange Act of 1934 or any rules thereunder; provided that
Sellers shall not be required to provide Buyer with filings of a standard nature
relating to the issuance of securities under a REMIC or similar pass-through
trust.

 

Section 9.18           Reserved.

 

Section 9.19           Custodial Agreement.  Sellers shall maintain the
Custodial Agreement in full force and effect and shall neither amend or modify
such agreements nor waive compliance with any provisions thereunder without the
prior written consent of Buyer.

 

Section 9.20           Reserved.

 

Section 9.21           Inconsistent Agreements.  Sellers shall not, nor permit
any of their Subsidiaries to, directly or indirectly, enter into any agreement
containing any provision which would be violated or breached by any Transaction
hereunder or by the performance by Sellers of their obligations under any
Repurchase Document.

 

Section 9.22           Escrow Imbalance.  Sellers shall, no later than five
(5) Business Days after learning (from any source) of any material imbalance in
any escrow account, notify Buyer of such imbalance and upon request of Buyer
will deliver a copy of the monthly report with respect to escrow balances to
Buyer.

 

Section 9.23           Servicing Termination Fees.  Upon any exercise of Buyer’s
right to terminate the Servicer of Purchased Assets following an Event of
Default, Sellers shall pay any and all fees and expenses (including reasonable
attorneys fees and expenses) required to terminate the Servicer and to
effectuate the transfer of servicing to the designee of Buyer.

 

Section 9.24           Delivery of Servicing Records.  With respect to the
Servicing Records of each Mortgage Loan, Sellers shall deliver or shall cause
the Servicer to deliver such Servicing Records to the designee of Buyer, within
thirty (30) days of a Purchase Date, unless otherwise stated in writing by
Buyer; provided that on each Repurchase Date for which a Mortgage Loan is
subject to a new Transaction, such delivery requirement is deemed restated for
such new Transaction (and the immediately preceding delivery requirement is
deemed to be rescinded) in the absence of directions to the contrary from Buyer,
and a new 30-day period is deemed to commence as of such Repurchase Date.
Sellers’ transfer of the Servicing Records under this Section shall be in
accordance with customary standards in the industry.

 

Section 9.25           Independence of Covenants.  All covenants hereunder shall
be given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or be otherwise within the limitations of, another covenant shall
not avoid the occurrence of an Event of Default or Default if such action is
taken or condition exists.

 

Section 9.26           Reserved.

 

43

--------------------------------------------------------------------------------


 

Section 9.27           Closing Letter.  Sellers shall, with respect to each
Mortgage Loan, cause the paragraphs set forth on Exhibit XIV annexed hereto to
be inserted into each closing letter or other similar agreement with the
Settlement Agent for such Mortgage Loan, and shall, upon the request of Buyer,
fax a copy of such closing letter to Buyer prior to the closing of such Mortgage
Loan.

 

Section 9.28           Monthly Report.  Upon request, Sellers shall provide
Buyer with a monthly report, which report shall include, among other items, a
summary of Sellers’ delinquency and loss experience with respect to mortgage
loans serviced by Sellers, Servicer or any designee of either, with respect to
any MERS Designated Mortgage Loan, MERS Reports, any Interest Rate Protection
Agreements entered into by Sellers, plus any such additional reports as Buyer
may reasonably request with respect to Sellers or Servicer’s servicing portfolio
or pending originations of mortgage loans.

 

Section 9.29           Remittance Report.  On the second (2nd) Business Day of
each month, Sellers shall furnish to Buyer or shall cause Servicer to furnish to
Buyer, a remittance report, in hard copy and electronic format acceptable to
Buyer, containing information regarding funds collected during the prior
calendar month. This report shall contain the following information:

 

(a)           Mortgage Loan number;

 

(b)           Mortgage Note Rate;

 

(c)           Remittances allocable to principal and interest, escrow and taxes;

 

(d)           Paid through date;

 

(e)           Mortgage Loan balance;

 

(f)            Delinquency status;

 

(g)           Whether the Mortgaged Property is in foreclosure or has become an
REO Property;

 

(h)           Whether any Mortgagor is the subject of any bankruptcy action; and

 

(i)            Any other information that Buyer may reasonably request.

 

Section 9.30           Reserved.

 

Section 9.31           Preservation of Security Interest.  Sellers shall execute
and file such financing statements and cause to be executed and filed such
continuation statements, all in such manner and in such places as may be
required by law fully to preserve, maintain, and protect the respective right,
title and interest of Buyer in the Mortgage Loans. Sellers shall deliver (or
cause to be delivered) to the Custodian file-stamped copies of, or filing
receipts for, any document filed as provided above, as soon as available
following such filing.

 

44

--------------------------------------------------------------------------------


 

Section 9.32           Compliance with Law.  Each Seller will comply, in all
material respects, with all laws, acts, rules, requisitions, orders, decrees and
directions of any Governmental Authority applicable to its business and to the
Mortgage Loans or any part thereof; provided, however, that such Seller may
contest any law, act, regulation, order, decree or direction in any reasonable
manner which shall not materially and adversely affect the rights or interests
of Buyer in the Purchased Assets.

 

Section 9.33           Obligations with Respect to Purchased Assets.  Each
Seller and Servicer will duly fulfill all obligations on its respective part to
be fulfilled under or in connection with each Mortgage Loan or other Purchased
Asset, and will do nothing to impair the rights of Buyer in any of the Mortgage
Loans or other Purchased Assets.

 

Section 9.34           Conveyance of Purchased Assets; Security Interests.
 Except for the transfers and conveyances under or permitted in this Agreement
or any other Repurchase Document, no Seller will sell, pledge, assign or
transfer to any other Person, or grant, create, incur, assume or suffer to exist
any Lien, on any Purchased Asset, or any interest therein and each Seller shall
defend the right, title, and interest of Buyer and its respective successors and
assigns in, to, and under the Purchased Assets, against all claims of third
parties claiming, through or under Sellers; provided, however, that nothing in
this Section shall prevent or be deemed to prohibit Sellers from suffering to
exist upon any of the Purchased Assets any Liens for municipal or other local
taxes if such taxes shall not at the time be due and payable or if Sellers shall
concurrently be contesting the validity thereof in good faith by appropriate
proceedings and shall have set aside on its books adequate reserves with respect
thereto and such contests pose no risk of forfeiture.

 

Section 9.35           Notification of Breach.  Each Seller will notify Buyer
and the Custodian promptly, in reasonable detail, upon discovery of the
occurrence of any breach by (i) any Seller (or the Servicer) of any of its
representations, warranties or covenants contained herein or (ii) by any Seller
or any Affiliate thereof of any of its representations, warranties or covenants
contained in any Other Financing Document.

 

Section 9.36           Further Assurances.  Each Seller will make, execute or
endorse, acknowledge and file or deliver to Buyer and Custodian from time to
time such schedules, confirmatory assignments, conveyances, transfers,
endorsements, powers of attorney, certificates, reports and other assurances or
instruments and take such further steps relating to the Purchased Assets and
other rights covered by this Agreement, as Buyer or Custodian may request and
reasonably require.

 

Section 9.37           Taxes.  Sellers shall promptly pay all applicable taxes
required to be paid in connection with the assignment of the Purchased Assets
and acknowledges that Buyer shall have no responsibility with respect thereto.

 

Section 9.38           Taxes and Other Liabilities.  Sellers shall promptly pay
and discharge all material taxes, assessments, fees, claims and other
governmental charges when due and payable by Sellers except (i) such as may be
paid thereafter without penalty or (ii) such as may be contested in good faith
by appropriate proceedings and for which an adequate reserve has been
established and is maintained in accordance with GAAP. Sellers shall promptly
notify

 

45

--------------------------------------------------------------------------------


 

Buyer of any material challenge, contest or proceeding pending by or against
Sellers or any of their Subsidiaries before any taxing authority.

 

Section 9.39           No Agency.  No Seller will act as an agent of Buyer in
any capacity except to the limited extent provided in the Repurchase Documents,
but instead will present itself to the public as a corporation separate from
Buyer.

 

Section 9.40           Reserved.

 

Section 9.41           No Other Financing Facilities.  No Seller will enter into
any additional Other Financing Facility on or after the Restatement Closing Date
(other than unsecured debt that is subordinate to obligations owed to Buyer
under this Agreement) without the prior written consent of Buyer (such consent
not to be unreasonably withheld).

 

ARTICLE X
EVENTS OF DEFAULT; REMEDIES

 

Section 10.01         Events of Default.  If any of the following events (each,
an “Event of Default”) occur, Sellers and Buyer shall have the rights set forth
in Section 10.02, as applicable:

 

(a)           any Seller shall default in the payment of, or shall admit its
inability or intention not to pay, any Repurchase Price due or any amount under
Article IV or Section 3.01 when due and payable (whether at stated maturity or
other due date, upon acceleration or at mandatory or optional prepayment) or any
amount specified as being payable by Sellers or any Seller (including IMH
individually) in the Fee Letter when due and payable (with respect to any
Rollover Transaction, if Income collections paid to Buyer, plus any additional
cash payments from Seller to Buyer, are insufficient to pay the Repurchase Price
due on such Repurchase Date (net of any Purchase Price owed by Buyer for any
such Transaction), an Event of Default shall not occur if both (i) available
Income or other funds provided by Seller to Buyer cover the Seller’s Cash
Component of such net amount, and (ii) Buyer is able to withdraw sufficient cash
from the UBS Cash Account under Section 7.04(d) such that the entire Repurchase
Price due on such Repurchase Date (net of any Purchase Price owed by Buyer for
any such Transaction) is paid in full; or

 

(b)           any Seller shall default in the payment of any other amount
payable by it hereunder or under any other Repurchase Document after
notification by Buyer of such default, and such default shall have continued
unremedied for one (1) Business Day; or

 

(c)           any representation, warranty or certification made or deemed made
herein or in any other Repurchase Document by any Seller or any certificate
furnished to Buyer pursuant to the provisions hereof or thereof or any
information with respect to the Mortgage Loans furnished in writing by or on
behalf of any Seller shall prove to have been false or misleading in any
material respect as of the time made or furnished (other than the
representations and warranties set forth in Schedule 1); or

 

46

--------------------------------------------------------------------------------


 

(d)           any Seller shall (i) fail to comply with the covenant set forth at
Section 9.41 hereof; or (ii) admit in writing its inability or intention not to
comply with, any of the other covenants and requirements of this Agreement; or
(iii) except as otherwise set forth in paragraphs (a), (b) or (c) above, fail to
observe or perform any other covenant or agreement contained in this Agreement
or any other Repurchase Document and such failure to observe or perform
described in this clause (iii) shall continue unremedied for a period of five
(5) Business Days; or

 

(e)           a final judgment or judgments for the payment of money (i) in any
amount shall be rendered against any Seller or (ii) in excess of the greater of
(x) $500,000 or (y) any greater level applicable to such judgments as may cause
an “event of default” under any Other Financing Facility, but in no event
greater than $1,000,000 in the aggregate shall be rendered against any Seller or
any of their respective Subsidiaries by one or more courts, administrative
tribunals or other bodies having jurisdiction and the same shall not be
satisfied, discharged (or provision shall not be made for such discharge) or
bonded, or a stay of execution thereof shall not be procured, within thirty (30)
days from the date of entry thereof; or such other date as set forth therein,
and such Seller or any of its Subsidiaries shall not, within said period of
thirty (30) days, or such longer period during which execution of the same shall
have been stayed or bonded, appeal therefrom and cause the execution thereof to
be stayed during such appeal; or

 

(f)            any Seller shall admit in writing its inability to pay its debts
as such debts become due; or

 

(g)           any Seller or any of their respective Subsidiaries shall (i) apply
for or consent to the appointment of, or the taking of possession by, a
receiver, custodian, trustee, examiner or liquidator or the like of itself or of
all or a substantial part of its property, (ii) make a general assignment for
the benefit of its creditors, (iii) commence a voluntary case under the
Bankruptcy Code, (iv) file a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, liquidation, dissolution,
arrangement or winding-up, or composition or readjustment of debts, (v) fail to
controvert in a timely and appropriate manner, or acquiesce in writing to, any
petition filed against it in an involuntary case under the Bankruptcy Code or
(vi) take any corporate or other action for the purpose of effecting any of the
foregoing; or

 

(h)           a proceeding or case shall be commenced, without the application
or consent of Sellers or any of their Subsidiaries in any court of competent
jurisdiction, seeking (i) the reorganization, liquidation, dissolution,
arrangement or winding-up, or the composition or readjustment of Sellers’ or any
of their Subsidiaries’ debts, (ii) the appointment of, or the taking of
possession by, a receiver, custodian, trustee, examiner, liquidator or the like
of Sellers, or any of their Subsidiaries or of all or any substantial part of
its property, or (iii) similar relief in respect of Sellers, or any of their
Subsidiaries under any law relating to bankruptcy, insolvency, reorganization,
liquidation, dissolution, arrangement or winding-up, or composition or
adjustment of debts, and, in the case of Sellers, or any of their Subsidiaries,
such proceeding or case shall continue undismissed, or an order, judgment or
decree approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of forty-five (45) or more days;

 

47

--------------------------------------------------------------------------------


 

or an order for relief against Sellers or any of their Subsidiaries shall be
entered in an involuntary case under the Bankruptcy Code; or

 

(i)            the Custodial Agreement or any Repurchase Document shall for
whatever reason be terminated without the prior signed written consent of Buyer
or cease to be in full force and effect, or the enforceability thereof shall be
contested by any Seller; or

 

(j)            any Seller shall grant, or suffer to exist, any Lien on any
Purchased Item (except any Lien in favor of Buyer); or the Purchased Items shall
not have been sold to Buyer, or the Liens contemplated hereby shall cease or
fail to be first priority perfected Liens on any Purchased Items in favor of
Buyer or shall be Liens in favor of any Person other than Buyer; or

 

(k)           any Seller or any of their respective Subsidiaries shall be in
default under (i) any obligations relating to borrowed money or swap agreement
or (ii) any other contract including, without limitation, leases and contracts
with trade creditors, in each case, to which it is a party, which default
permits the acceleration of the maturity of obligations for borrowed money, or,
in the case of any swap agreement or other contract, permits its early
termination, close-out or liquidation, by any other party to or beneficiary of
such obligation for borrowed money, swap agreement or other contract, in any
case if the aggregate amount of the obligations accelerated or capable of being
accelerated or due or that may become due as a result of the occurrence of such
default, early termination, close-out or liquidation on any date under any one
or more of such obligation for borrowed money, swap agreement or other contract
exceeds (in the aggregate) (x) $500,000 with respect to clause (i) and/or
(y) $3,000,000 with respect to clause (ii); or

 

(l)            [Reserved]; or

 

(m)          a Change in Control of any Seller, an execution of a binding
commitment letter or similar agreement in anticipation of a Change of Control or
a material change in the Executives of any Seller resulting in inadequate
management capability (as determined by Buyer in its sole discretion) shall have
occurred which has not been approved by Buyer; or

 

(n)           with respect to any MERS Designated Mortgage Loans, the Electronic
Tracking Agreement has for whatever reason been terminated or ceases to be in
full force and effect and Buyer (or Custodian as its designee) shall not have
received with ten (10) Business Days following such termination an assignment of
mortgage with respect to such MERS Designated Mortgage Loan, in blank, in
recordable form, but unrecorded; or

 

(o)           (i) any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of any Seller or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a

 

48

--------------------------------------------------------------------------------


 

trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of Buyer, likely to
result in the termination of such Plan for purposes of Title IV of ERISA,
(iv) any Plan shall terminate for purposes of Title IV of ERISA, and, in the
case of a Reportable Event, the continuance of such Reportable Event unremedied
for ten (10) days after notice of such Reportable Event pursuant to
Section 4043(a), (c) or (d) or ERISA is given or the continuance of such
proceedings for ten (10) days after commencement thereof, as the case may be,
(v) any Seller or any Commonly Controlled Entity shall, or in the reasonable
opinion of Buyer is likely to, incur any liability in connection with a
withdrawal from, or the insolvency or reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, is likely to subject
Sellers or any of their Subsidiaries to any tax, penalty or other liabilities in
the aggregate material in relation to the business, operations, property or
financial or other condition of Sellers, or any of their Subsidiaries; or could
reasonably be expected to have a Material Adverse Effect; or

 

(p)           any “event of default” or comparable event shall have occurred
under any Other Financing Facility; or

 

(q)           [Reserved]; or

 

(r)            the occurrence under the Platform Servicing Agreement, if ever
any, of any servicer default, termination event or analogous event (which event,
whether with the giving of notice, lapse of time, or both, would entitle the
beneficiary of such Platform Servicing Agreement to terminate or replace the
existing servicer as servicer thereunder, provided that such servicer is the
Servicer or an affiliate thereof) taking into account any applicable cure period
thereunder; or

 

(s)           any Seller shall commit any fraud or malfeasance in connection
with this Agreement or the transactions contemplated hereby.

 

Section 10.02         Remedies Upon Default.  If an Event of Default occurs, the
following rights and remedies are available to Buyer; provided that an Event of
Default shall be deemed to be continuing unless expressly waived by Buyer in
writing.

 

(a)           Each Seller hereby acknowledges, admits and agrees that Sellers’
obligations under this Agreement are joint and several recourse obligations of
Sellers to which each Seller pledges its full faith and credit. In addition to
its rights hereunder, Buyer shall have the right to proceed against any of
Sellers’ assets (including, but not limited to, the UBS Cash Account) which may
be in the possession of Buyer, any of Buyer’s Affiliates or any of Buyer’s
designee(s) (including Custodian), including the right to liquidate such assets
and to set-off the proceeds against monies owed by Sellers to Buyer pursuant to
this Agreement. Buyer may set off cash, the proceeds of the liquidation of the
Purchased Assets and Additional Purchased Assets, any other Purchased Items or
its proceeds and all other sums or obligations owed by Buyer to

 

49

--------------------------------------------------------------------------------


 

Sellers against all of Sellers’ obligations to Buyer, whether under this
Agreement, under a Transaction, or under any other agreement between the
parties, or otherwise, whether or not such obligations are then due, without
prejudice to Buyer’s right to recover any deficiency.

 

(b)           At the option of Buyer, exercised by written notice to Sellers
(which option shall be deemed to have been exercised, even if no notice is
given, immediately upon the occurrence of an Act of Insolvency of any Seller),
the Final Repurchase Date for each Transaction hereunder, if it has not already
occurred, shall be deemed immediately to occur.

 

(c)           If Buyer exercises or is deemed to have exercised the option
referred to in paragraph (b) of this Section 10.02,

 

(i)              Sellers’ obligations in such Transactions to repurchase all
Purchased Assets, at the Repurchase Price therefor on the Final Repurchase Date,
(1) shall thereupon become immediately due and payable, (2) all Income paid
after such exercise or deemed exercise, including, without limitation, all
amounts in respect thereof then or thereafter held in any collection or
custodial accounts maintained by the Servicer on behalf of Buyer, shall be
retained by Buyer and applied to the aggregate unpaid Repurchase Price and any
other amounts owed by Sellers hereunder, and (3) Sellers shall immediately
deliver to Buyer any Purchased Assets subject to such Transactions then in
Sellers’ possession or control;

 

(ii)             to the extent permitted by applicable law, the Repurchase Price
with respect to each such Transaction shall be increased by the aggregate amount
obtained by daily application of, on a 360 day per year basis for the actual
number of days during the period from and including the date of the exercise or
deemed exercise of such option to but excluding the date of payment of the
Repurchase Price, (x) the Post-Default Rate to (y) the Repurchase Price for such
Transaction as of the Final Repurchase Date (decreased as of any day by (i) any
amounts actually in the possession of Buyer pursuant to clause (c) of this
subsection, (ii) any proceeds from the sale of Purchased Assets applied to the
Repurchase Price pursuant to subsection (d) of this Section 10.02, and (iii) any
amounts applied to the Repurchase Price pursuant to subsection (e) of this
Section 10.02); and

 

(iii)            all Income actually received by Buyer pursuant to Section 4.01
(excluding any Late Payment Fees paid pursuant to Section 2.06(g)), including,
without limitation, all amounts then or thereafter held in the collection and
custodial accounts maintained by the Servicer shall be applied to the aggregate
unpaid Repurchase Price and other obligations owed by Sellers (in the order of,
first, unpaid fee, expense and indemnity obligations then payable, then to
accrued Price Differential, and then to outstanding Purchase Price).

 

(d)           Upon the occurrence of one or more Events of Default, Buyer shall
have the right to obtain physical possession of the Servicing Records (subject
to the provisions

 

50

--------------------------------------------------------------------------------


 

of the Custodial Agreement), Mortgage Files, Credit Files and all other files of
Sellers relating to the Purchased Assets and all documents relating to the
Purchased Assets which are then or may thereafter come into the possession of
Sellers or any third party acting for Sellers and Sellers shall deliver to Buyer
such assignments as Buyer shall request and, subject to any existing servicing
agreements, Buyer shall have the right to appoint any Person to service the
Purchased Assets. Buyer shall be entitled (i) to invoke any and all rights it
may have under any Repurchase Document with respect to any amounts then or
thereafter held in the collection and custodial accounts maintained by the
Servicer and (ii) to specific performance of all agreements of Sellers contained
in the Repurchase Documents.

 

(e)           All amounts then or thereafter held in the collection and
custodial accounts maintained by Servicer shall be retained by Buyer and applied
to the aggregate unpaid Repurchase Price owed by Sellers and to any other
amounts owing by Sellers hereunder or under the Custodial Agreement.

 

(f)            At any time on or after the Business Day following the occurrence
of an Event of Default, Buyer may (A) immediately sell, on a servicing-released
basis, without demand or further notice of any kind, at a public or private sale
and at such price or prices as Buyer may deem satisfactory, any or all Purchased
Assets and Purchased Items and apply the proceeds thereof to the aggregate
unpaid Repurchase Price and any other amounts owing by Sellers under the
Repurchase Documents or (B) in its sole discretion elect, in lieu of selling all
or a portion of such Purchased Assets and Purchased Items, to give Sellers
credit for such Purchased Assets and Purchased Items in an amount equal to the
fair market value of the Purchased Assets and Purchased Items (as determined by
Buyer in its sole discretion, acting in good faith) against the aggregate unpaid
Repurchase Price and any other amounts owing by Sellers under the Repurchase
Documents. The Sellers acknowledge that at the time of Buyer’s determination of
such market value pursuant to clause (B) above, no established or currently
operating active market for the Purchased Assets or Purchased Items may then
exist. Sellers shall remain jointly and severally liable to Buyer for any
aggregate unpaid Repurchase Price and other amounts that remain owing and unpaid
to Buyer following a sale or credit under the foregoing provisions. The proceeds
of any disposition of Purchased Assets (or crediting of amounts, in the case of
clause (B) above) shall be applied first, to the costs and expenses incurred by
Buyer in connection with Sellers’ default; second, to the Repurchase Price;
third, after an Event of Default, to costs of related covering and/or related
hedging transactions; and fourth, to any other outstanding obligation of Sellers
to Buyer or any of its Affiliates.

 

(g)           Neither Buyer nor any of its Affiliates shall incur any liability
as a result of the sale of any of the Purchased Items at any private sale. Each
Seller hereby waives (a) any claims against Buyer or any of its Affiliates
arising because the price at which the Purchased Items may have been sold at a
private sale was less than the price that might have been obtained at a public
sale or was less than the aggregate amount of the Repurchase Obligations, even
if Buyer accepts the first offer received and does not offer the Purchased Items
to more than one offeree and (b) all rights of redemption, stay, or

 

51

--------------------------------------------------------------------------------


 

appraisal which it has under any rule of law or (to the extent permitted)
statute whether now existing or hereafter adopted.

 

(h)           The parties recognize that it may not be possible to purchase or
sell all of the Purchased Assets on a particular Business Day, or in a
transaction with the same purchaser, or in the same manner because the market
for such Purchased Assets may not be liquid. In view of the nature of the
Purchased Assets, the parties agree that liquidation of a Transaction or the
underlying Purchased Assets does not require a public purchase or sale and that
a good faith private purchase or sale shall be deemed to have been made in a
commercially reasonable manner. Accordingly, Buyer may elect the time and manner
of liquidating any Purchased Assets and nothing contained herein shall obligate
Buyer to liquidate any Purchased Assets on the occurrence of an Event of Default
or to liquidate all Purchased Assets in the same manner or on the same Business
Day or constitute a waiver of any right or remedy of Buyer. Notwithstanding the
foregoing, the parties to this Agreement agree that the Transactions have been
entered into in consideration of and in reliance upon the fact that all
Transactions hereunder constitute a single business and contractual obligation
and that each Transaction has been entered into in consideration of the other
Transactions.

 

(i)            Sellers agree that Buyer may obtain an injunction or an order of
specific performance to compel Sellers to fulfill their obligations as set forth
in Section 10.02(d), if a Seller fails or refuses to perform its obligations as
set forth therein.

 

(j)            Sellers shall be jointly and severally liable to Buyer, payable
as and when incurred by Buyer, for (A) the amount of all actual reasonable
out-of-pocket expenses, including legal or other expenses incurred by Buyer in
connection with or as a consequence of an Event of Default and (B) after an
Event of Default, all costs incurred in connection with covering and/or hedging
transactions.

 

(k)           Each Seller agrees to indemnify (jointly and severally with the
other Sellers) and hold Buyer and its assignees harmless for and against all
Costs (as hereinafter defined) resulting from or relating to any Event of
Default.

 

(l)            Buyer shall, without regard to the adequacy of the security for
the Repurchase Obligations, be entitled to the appointment of a receiver by any
court having jurisdiction, without notice, to take possession of and protect,
collect, manage, liquidate, and sell the Purchased Assets and any other
Purchased Items or any portion thereof, collect the payments due with respect to
the Purchased Assets and any other Purchased Items or any portion thereof, and
do anything that Buyer is authorized hereunder to do. Sellers shall pay, jointly
and severally, all costs and expenses incurred by Buyer in connection with the
appointment and activities of such receiver.

 

(m)          Buyer may, at its option, enter into one or more hedge instruments
covering all or a portion of the Purchased Assets, and Sellers shall be
responsible, jointly and severally, for all damages, judgments, costs and
expenses of any kind which may be imposed on, incurred by or asserted against
Buyer relating to or arising out of such hedge

 

52

--------------------------------------------------------------------------------


 

instruments; including without limitation any losses resulting from such hedge
instruments.

 

(n)           No election by Buyer pursuant to this Section shall relieve
Sellers of responsibility or liability for any breach of or under this
Agreement.

 

(o)           Buyer shall have, in addition to its rights hereunder, any rights
otherwise available to it under any other agreement or applicable law, whether
existing at law, in equity or by statute, including, without limitation, all
rights and remedies available to a purchaser/secured party under the Uniform
Commercial Code.

 

(p)           Except as otherwise expressly provided in this Agreement, Buyer
shall have the right to exercise any of its rights and/or remedies without
presentment, demand, protest or further notice of any kind other than as
expressly set forth herein, all of which are hereby expressly waived by Sellers.

 

Section 10.03         Remedies Cumulative.  Buyer may exercise one or more of
the remedies available to Buyer immediately upon the occurrence of an Event of
Default and, except to the extent provided in paragraphs (a) and (d) of
Section 10.02, at any time thereafter without notice to Sellers. All rights and
remedies arising under this Agreement as amended from time to time hereunder are
cumulative and not exclusive of any other rights or remedies which Buyer may
have.

 

Section 10.04         Waiver of Defenses.  Buyer may enforce its rights and
remedies hereunder without prior judicial process or hearing, and Sellers hereby
expressly waive any defenses Sellers might otherwise have to require Buyer to
enforce its rights by judicial process. Sellers also waive any defense (other
than a defense of payment or performance) Sellers might otherwise have arising
from the use of non-judicial process, enforcement and sale of all or any portion
of the Purchased Items, or from any other election of remedies. Sellers
recognize that non-judicial remedies are consistent with the usages of the
trade, are responsive to commercial necessity and are the result of a bargain at
arm’s-length.

 

Section 10.05         Default Interest.  To the extent permitted by applicable
law, Sellers shall be liable, jointly and severally, to Buyer for interest on
any amounts owing by Sellers hereunder, from the date any Seller becomes liable
for such amounts hereunder until such amounts are (i) paid in full by Sellers or
(ii) satisfied in full by the exercise of Buyer’s rights hereunder. Interest on
any sum payable by Sellers to Buyer under this Section 10.05 shall be at a rate
equal to the Post-Default Rate.

 

ARTICLE XI
MISCELLANEOUS

 

Section 11.01         Indemnification.

 

(a)           Sellers agree, jointly and severally, to hold Buyer and its
Affiliates and their present and former respective officers, directors,
employees, agents, advisors and other representatives (each, an “Indemnified
Party”) harmless from and indemnify any Indemnified Party against all
liabilities, losses, damages, judgments, costs and expenses

 

53

--------------------------------------------------------------------------------


 

of any kind which may be imposed on, incurred by or asserted against such
Indemnified Party (including reasonable counsel’s fees and disbursements)
(collectively, “Costs”), relating to or arising out of a third-party claim
involving this Agreement, any other Repurchase Document or any transaction
contemplated hereby or thereby, or any breach or inaccuracy of any
representation or warranty, or noncompliance with any covenant under, this
Agreement or any other Repurchase Document, or relating to or arising in respect
of any amendment, supplement or modification of, or any waiver or consent under
or in respect of, this Agreement, any other Repurchase Document or any
transaction contemplated hereby or thereby. Without limiting the generality of
the foregoing, each Seller agrees to hold any Indemnified Party harmless from
and indemnify such Indemnified Party against all Costs with respect to all
Mortgage Loans relating to or arising out of any violation or alleged violation
of any environmental law, rule or regulation, any consumer credit laws,
including, without limitation, the federal Truth in Lending Act and/or the
federal Real Estate Settlement Procedures Act, or any applicable securities
laws. In any suit, proceeding or action brought by an Indemnified Party in
connection with any Mortgage Loan for any sum owing thereunder, or to enforce
any provisions of any Mortgage Loan, Sellers, jointly and severally, will save,
indemnify and hold such Indemnified Party harmless from and against all expense,
loss or damage suffered by reason of any defense, set-off, counterclaim,
recoupment or reduction of liability whatsoever of the account debtor or obligor
thereunder, arising out of a breach by any Seller of any obligation thereunder
or arising out of any other agreement, indebtedness or liability at any time
owing to or in favor of such account debtor or obligor or its successors from
any Seller.

 

(b)           Sellers also agree, jointly and severally, to reimburse an
Indemnified Party as and when billed by such Indemnified Party for all the
Indemnified Party’s costs and expenses incurred in connection with the
enforcement or the preservation of Buyer’s rights under this Agreement, any
other Repurchase Document or any transaction contemplated hereby or thereby,
including, without limitation, the reasonable fees and disbursements of its
counsel. Sellers may offer to assume the defense of any action brought against
any Indemnified Party, provided that the counsel proposed to handle the defense
be satisfactory to such Indemnified Party in its sole discretion. If the
Indemnified Party agrees to such an arrangement, then Sellers will not be liable
for any separate counsel for such Indemnified Party. In no event will an
Indemnified Party be liable for a settlement effected without its prior consent.

 

(c)           Sellers agree, jointly and severally, to pay on demand all of the
reasonable out-of-pocket costs and expenses (including reasonable legal fees)
(i) incurred by Buyer in connection with any amendment, supplement or
modification to, this Agreement, any other Repurchase Document or any other
documents prepared in connection therewith, and (ii) all costs and expenses of
Buyer in connection with the enforcement of this Agreement (including any
waivers) or any other Repurchase Document, whether in any action, suit or
litigation, any bankruptcy, insolvency or other similar proceeding affecting
creditors’ rights generally (including, without limitation, the reasonable fees
and expenses of counsel for Buyer) whether or not the transactions contemplated
hereby are consummated. Subject to the limitations set forth in Section 11.12,
Sellers agree, jointly and severally, to pay Buyer all reasonable out of pocket
due diligence, inspection, testing

 

54

--------------------------------------------------------------------------------


 

and review costs and expenses incurred by Buyer with respect to Mortgage Loans
submitted by Sellers for purchase under this Agreement, including, but not
limited to, those reasonable out of pocket costs and expenses incurred by Buyer
pursuant to Sections 11.10 and 11.12.

 

(d)           Without prejudice to the survival of any other agreement of
Sellers hereunder, the covenants and obligations of Sellers contained in this
Section shall survive the payment in full of the Repurchase Price and all other
amounts payable hereunder and delivery of the Purchased Assets by Buyer against
full payment therefor. THE INDEMNIFICATION OBLIGATIONS OF SELLERS PURSUANT TO
THE PRECEDING PARAGRAPHS SHALL APPLY REGARDLESS OF ANY NEGLIGENCE OR OTHER FAULT
(EXCLUDING GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) ON THE PART OF BUYER, THE
SERVICER, THE CUSTODIAN OR ANY OF THEIR RESPECTIVE OFFICERS EMPLOYEES, TRUSTEES
OR AGENTS EXCEPT AS EXPRESSLY STATED.

 

Section 11.02         Single Agreement.

 

Buyer and Sellers acknowledge that, and have entered hereinto and will enter
into each Transaction hereunder in consideration of and in reliance upon the
fact that, all Transactions hereunder constitute a single business and
contractual relationship and that each has been entered into in consideration of
the other Transactions. Accordingly, Buyer and Sellers agree (i) to perform all
of its obligations in respect of each Transaction hereunder, and that a default
in the performance of any such obligations shall constitute a default by it in
respect of all Transactions hereunder; (ii) that each of them shall be entitled
to set off claims and apply property held by them in respect of any Transaction
against obligations owing to them in respect of any other Transaction hereunder;
(iii) that payments, deliveries, and other transfers made by either of them in
respect of any Transaction shall be deemed to have been made in consideration of
payments, deliveries, and other transfers in respect of any other Transactions
hereunder, and the obligations to make any such payments, deliveries, and other
transfers may be applied against each other and netted; and (iv) to promptly
provide notice to the other after any such set-off or application.

 

Section 11.03         Notices and Other Communications.

 

Except as otherwise expressly permitted by this Agreement, all notices, requests
and other communications provided for herein and under the Custodial Agreement
(including, without limitation, any modifications of, or waivers, requests or
consents under, this Agreement) shall be given or made in writing (including,
without limitation, by email, telex or telecopy) delivered to the intended
recipient at the “Address for Notices” specified below its name on the signature
pages hereof or thereof); or, as to any party, at such other address as shall be
designated by such party in a written notice to each other party. Except as
otherwise provided in this Agreement and except for notices given under
Section 3.01 (which shall be effective only on receipt), all such communications
shall be deemed to have been duly given when transmitted by telecopy or
personally delivered or, in the case of a mailed notice, upon receipt. Any
notices, requests or other communications delivered to any Seller pursuant to
this Section shall be deemed delivered to all Sellers.

 

55

--------------------------------------------------------------------------------


 

Section 11.04         Entire Agreement; Severability.

 

This Agreement together with the other Repurchase Documents constitute the
entire understanding between Buyer and Sellers with respect to the subject
matter it covers and shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions involving
Purchased Assets. By acceptance of this Agreement, Buyer and Sellers acknowledge
that they have not made, and are not relying upon, any statements,
representations, promises or undertakings not contained in this Agreement. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

 

Section 11.05         Non-Assignability.

 

The rights and obligations of the parties under this Agreement and under any
Transaction shall not be assigned by Sellers without the prior written consent
of Buyer, and any attempted assignment without such consent shall be null and
void. Buyer, in its sole discretion, may at any time assign all or a portion of
its rights and obligations under this Agreement and the Repurchase Documents.
Subject to the foregoing, this Agreement and any Transactions shall be binding
upon and shall inure to the benefit of the parties and their respective
successors and assigns. Nothing in this Agreement, express or implied, shall
give to any person, other than the parties to this Agreement and their
successors hereunder, any benefit of any legal or equitable right, power, remedy
or claim under this Agreement.

 

Section 11.06         Terminability.

 

This Agreement shall continue in effect until terminated as to future
transactions by written instruction signed by Buyer and delivered to Sellers,
provided that no termination will affect the obligations hereunder as to any
outstanding Transaction. Each representation and warranty made or deemed to be
made by entering into a Transaction, herein or pursuant hereto shall survive the
making of such representation and warranty, and Buyer shall not be deemed to
have waived any Default that may arise because any such representation or
warranty shall have proved to be false or misleading, notwithstanding that Buyer
may have had notice or knowledge or reason to believe that such representation
or warranty was false or misleading at the time the Transaction was made.
Notwithstanding any such termination or the occurrence of an Event of Default,
all of the representations and warranties and covenants hereunder shall continue
and survive. The obligations of Sellers under Section 11.01 shall survive the
termination of this Agreement.

 

Section 11.07         GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES.

 

56

--------------------------------------------------------------------------------


 

Section 11.08         Submission To Jurisdiction; Waivers.

 

EACH SELLER HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

(a)             SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER REPURCHASE DOCUMENTS, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE
GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED WITHIN THE
COUNTY OF NEW YORK, THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;

 

(b)             CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN
SUCH COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT
COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

(c)             AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET
FORTH UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH BUYER SHALL
HAVE BEEN NOTIFIED;

 

(d)             AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION; AND

 

(e)             WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER REPURCHASE DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

Section 11.09         No Waivers, Etc.

 

No failure on the part of Buyer to exercise and no delay in exercising, and no
course of dealing with respect to, any right, power or privilege under any
Repurchase Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any Repurchase Document
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law. An Event of Default shall be deemed
to be continuing unless expressly waived by Buyer in writing.

 

57

--------------------------------------------------------------------------------


 

Section 11.10         Servicing.

 

(a)           It is expressly acknowledged that the Servicing Rights relating to
the Mortgage Loans purchased by Buyer hereunder have been sold, assigned, and
transferred by Sellers to Buyer along with the Mortgage Loans, and that as of
the Restatement Closing Date, such Servicing Rights are being exercised under
the control of the Buyer through the Buyer’s servicing arrangements with the
Platform. Notwithstanding the foregoing, Buyer may in its sole discretion,
whether following a sale of the Platform to IMH or an affiliate thereof or
otherwise (and regardless of whether or not such a sale shall occur), by
delivery of reasonable prior written notice to Servicer, delegate to Servicer as
a subservicer of Buyer in respect of Buyer’s Servicing Rights, all or a portion
of the responsibilities in respect of servicing and administering (or shall
effect such delegation to a Sub-Servicer engaged by Servicer and approved by
Buyer, if applicable, to service and administer, pursuant to the applicable
Sub-Servicing Agreement) the Mortgage Loans on behalf of Buyer on an interim
basis in accordance with Accepted Servicing Practices for the same type of
mortgage loans as the Mortgage Loans and in a manner at least equal in quality
to the servicing Servicer provides for mortgage loans which it owns for its own
account, provided that Servicer shall at all times comply with applicable law
and the requirements of any applicable insurer or guarantor so that the
insurance and any applicable guarantee in respect of any Mortgage Loan is not
voided or reduced, and provided further, that unless otherwise agreed by Seller,
Servicer shall comply with the same servicing obligations and standards that
apply to mortgage loans serviced pursuant to the Platform Servicing Agreement,
if ever any. Unless the context shall otherwise require or as otherwise
expressly stated, the covenants and undertakings of the Servicer under this
Section 11.10 shall apply to the Servicer only if Buyer has delegated servicing
responsibilities to the Servicer as described above.

 

(b)           Servicer shall at all times maintain accurate and complete records
of its servicing of the Mortgage Loans, and Buyer may, at any time during
Servicer’s business hours, on reasonable notice, examine and make copies of such
records. On the second (2nd) Business Day of each calendar month, or at any
other time upon Buyer’s request, Servicer shall deliver to Buyer reports
regarding the status of the Mortgage Loans in accordance with Sections 9.28 and
9.29, which shall include, with respect to any MERS Designated Mortgage Loan,
MERS Reports, and any circumstances that could materially adversely affect the
Mortgage Loans, Buyer’s ownership of the Mortgage Loans or the collateral
securing the Mortgage Loans.

 

(c)           Servicer’s rights to interim service the Mortgage Loans as
provided in this Agreement, shall terminate on the earlier of the related
Repurchase Date or the date which is thirty (30) days following the related
Purchase Date; provided that, on each Repurchase Date for which a Mortgage Loan
is subject to a new Transaction such 30-day interim servicing period is deemed
renewed for such new Transaction, and a new 30-day period is deemed to commence
as of such Repurchase Date, unless otherwise stated in writing by Buyer. If an
Act of Insolvency of Servicer or any default hereunder by Servicer occurs at any
time, Servicer’s rights and obligations to service the Mortgage Loan(s), as
provided in this Agreement, shall terminate immediately, without any notice or
action by Buyer. Servicer agrees and acknowledges that Buyer may also, at any
time, terminate the interim servicing of the Mortgage Loans by Servicer and
transfer servicing to the Platform (regardless of whether or not the Platform is
acquired by Servicer or an affiliate thereof) or to another Person on such date
as Buyer may determine in its sole discretion. In the event that anything in
this Agreement is interpreted as constituting one or

 

58

--------------------------------------------------------------------------------


 

more interim servicing contracts, each such servicing contract shall terminate
automatically upon the earliest of (i) an Event of Default; (ii) the repurchase
of a Mortgage Loan by a Seller; or (iii) Buyer’s notice to Servicer directing
Servicer to transfer servicing (provided, that the Servicer’s obligations as set
forth herein to cooperate in the transfer of such servicing shall not terminate
until such servicing has actually been transferred in full). In connection with
any termination of the Servicer, Sellers shall, at their own expense, transfer
servicing of the Mortgage Loans to a Successor Servicer designated by Buyer.

 

(d)           Within two (2) Business Days after notice from Buyer, or
immediately upon notice if an Event of Default has occurred:

 

(i)           Servicer shall comply with the provisions of Section 4.01 hereof;
and

 

(ii)          at Buyer’s sole option, upon written notice from Buyer, Servicer
shall transfer servicing of the Mortgage Loans to a Successor Servicer
designated by Buyer.

 

(e)           Following the occurrence of an Event of Default, in connection
with the transfer of servicing from Servicer to Successor Servicer, Successor
Servicer or Buyer, pursuant to Section 3500.21(d) of the Real Estate Settlement
Procedures Act (12 U.S.C. 2605), shall deliver a notice of transfer to the
Mortgagors, which notice shall not require the signature or approval of
Servicer. Such notice of transfer shall be in substantially the same form as
Exhibit XII attached hereto.

 

(f)            Impac Funding Corporation, or any Affiliate, in its capacity as
Servicer, shall permit (or shall cause any Sub-Servicer, if applicable, to
permit) Buyer to inspect Servicer’s or its Affiliate’s or Sub-Servicer’s
servicing facilities, as the case may be, for the purpose of satisfying Buyer
that Servicer or its Affiliate or Sub-Servicer, as the case may be, has the
ability to service the Mortgage Loans as provided in this Agreement.

 

(g)           If the servicer of the Mortgage Loans is Impac Funding Corporation
or an Affiliate of Impac Funding Corporation, Servicer shall provide to Buyer a
letter from Servicer or such Affiliate, as the case may be, to the effect that
upon one (1) day’s notice from Buyer or immediately upon the occurrence of an
Event of Default, Servicer’s rights and obligations to service the Mortgage
Loans shall terminate immediately, without any further notice or action by Buyer
and Servicer shall transfer servicing to Buyer’s designee, at no cost or expense
to Buyer, it being agreed that Servicer will pay any and all fees required to
terminate Servicer and to effectuate the transfer of servicing to the designee
of Buyer.

 

(h)           With respect to the Mortgage Loans that are serviced by Servicer,
Servicer agrees that Buyer is the owner of all Servicing Records. Servicer
covenants to safeguard such Servicing Records and to deliver them promptly to
Buyer or its designee (including Custodian) at Buyer’s request.

 

59

--------------------------------------------------------------------------------


 

(i)            If Servicer services the Mortgage Loans through a sub-servicer,
Servicer agrees that it shall ensure that any such sub-servicer complies in all
material respects with all provisions contained in this Section 11.10.

 

(j)            In consideration of its agreement to provide interim servicing
for the benefit of Buyer hereunder (and regardless of whether or not Buyer ever
actually designates the Servicer to perform delegated servicing functions
hereunder), Servicer shall be entitled to receive, payable solely from the
Income on the Purchased Assets, an interim servicer fee (the “Interim Servicer
Fee”) equal to [the Interim Servicing Fee Rate accruing from time to time on the
daily average of the outstanding principal balance of Mortgage Loans
constituting Purchased Assets that are Eligible Assets hereunder], but payable
solely from the portion of available Income representing interest collected in
respect of the Mortgage Loans. Servicer, if then performing delegated servicing
responsibilities that include the processing and remittance of collections of
Income, may obtain such payment by withholding such amount from such Income
prior to transferring such Income to Buyer; provided, that following the
occurrence and during the continuance of a Default, such amount shall only be
payable to Servicer from such Income that remains available after repayment of
all Outstanding Repurchase Price and satisfaction of all other obligations owing
to Buyer hereunder; and provided further, that the Interim Servicing Fee shall
continue to accrue for the benefit of the Servicer only for so long as the
Servicer has not been terminated by the Buyer as interim servicer hereunder. In
addition, Buyer agrees to pay to the Platform in consideration of the Platform’s
provision of servicing advice and consultation to Buyer from time to time, a
Platform servicer fee (the “Platform Servicer Fee”) equal to [the Platform
Servicing Fee Rate accruing from time to time on the daily average of the
outstanding principal balance of Mortgage Loans constituting Purchased Assets
that are Eligible Assets hereunder], but payable solely from Income received by
Buyer hereunder.

 

Section 11.11         Intent.

 

(a)           The parties recognize that each Transaction is a “repurchase
agreement” as that term is defined in Section 101 of Title 11 of the United
States Code, as amended and a “securities contract” as that term is defined in
Section 741 of Title 11 of the United States Code, as amended.

 

(b)           It is understood that either party’s right to liquidate Purchased
Assets delivered to it in connection with Transactions hereunder or to exercise
any other remedies pursuant to Section 10.02 hereof is a contractual right to
liquidate such Transaction as described in Sections 555 and 559 of Title 11 of
the United States Code, as amended.

 

(c)           The parties agree and acknowledge that if a party hereto is an
“insured depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder.

 

60

--------------------------------------------------------------------------------


 

(d)           It is understood that this Agreement constitutes a “netting
contract” as defined in and subject to Title IV of the Federal Deposit Insurance
Corporation Improvement Act of 1991 (“FDICIA”) and each payment entitlement and
payment obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA or regulations promulgated thereunder).

 

Section 11.12         Periodic Due Diligence Review.

 

Sellers acknowledge that Buyer has the right to perform continuing due diligence
reviews with respect to the Mortgage Loans, for purposes of verifying compliance
with the representations, warranties and specifications made hereunder, or
otherwise, and Sellers agree that upon reasonable (but not less than one
(1) Business Day) prior notice unless an Event of Default shall have occurred,
in which case no notice is required, to Sellers, Buyer or its authorized
representatives will be permitted during normal business hours to examine,
inspect, and make copies and extracts of, the Mortgage Files and any and all
documents, records, agreements, instruments or information relating to such
Mortgage Loans in the possession or under the control of Sellers and/or
Custodian. Sellers also shall make available to Buyer a knowledgeable financial
or accounting officer for the purpose of answering questions respecting the
Mortgage Files and the Mortgage Loans. Without limiting the generality of the
foregoing, Sellers acknowledge that Buyer may purchase Mortgage Loans from
Sellers based solely upon the information provided by Sellers to Buyer in the
Mortgage Loan Schedule and the representations, warranties and covenants
contained herein, and that Buyer, at its option, has the right at any time to
conduct a partial or complete due diligence review on some or all of the
Mortgage Loans purchased in a Transaction, including, without limitation,
ordering new credit reports and new appraisals on the related Mortgaged
Properties and otherwise re-generating the information used to originate such
Mortgage Loan. Buyer may underwrite such Mortgage Loans itself or engage a
mutually agreed upon third party underwriter to perform such underwriting.
Sellers agree to cooperate with Buyer and any third party underwriter in
connection with such underwriting, including, but not limited to, providing
Buyer and any third party underwriter with access to any and all documents,
records, agreements, instruments or information relating to such Mortgage Loans
in the possession, or under the control, of Sellers. All such due diligence
conducted in accordance with this Section shall be at the expense of Sellers and
Sellers shall, jointly and severally, reimburse Buyer as and when billed for any
reasonable out-of-pocket costs and expenses incurred by Buyer in connection with
its activities pursuant to this Section 11.12 (up to a limit of $40,000 per
annum, unless a Default or an Event of Default shall have occurred, in which
case there shall be no such limit), within thirty (30) days of receipt of an
invoice therefor.

 

Section 11.13         Buyer’s Appointment As Attorney-In-Fact.

 

Sellers hereby irrevocably constitute and appoint Buyer and any officer or agent
thereof, with full power of substitution, as their true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of Sellers and in the name of Sellers or in its own name, from time to
time in Buyer’s discretion, for the purpose of carrying out the terms

 

61

--------------------------------------------------------------------------------


 

of this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be reasonably necessary or desirable to
accomplish the purposes of this Agreement, to file such financing statement or
statements relating to the Purchased Assets and the Purchased Items without any
Seller’s signature thereon as Buyer at its option may deem appropriate, and,
without limiting the generality of the foregoing, Sellers hereby give Buyer the
power and right, on behalf of Sellers, without consent of, but with notice to,
Sellers, to do the following:

 

(a)           in the name of Sellers, or in its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any mortgage insurance or
with respect to any other Purchased Items and to file any claim or to take any
other action or proceeding in any court of law or equity or otherwise deemed
appropriate by Buyer for the purpose of collecting any and all such moneys due
under any such mortgage insurance or with respect to any other Purchased Items
whenever payable;

 

(b)           to pay or discharge taxes and Liens levied or placed on or
threatened against the Purchased Items;

 

(c)           (A) to direct any party liable for any payment under any Purchased
Items to make payment of any and all moneys due or to become due thereunder
directly to Buyer or as Buyer shall direct including, but without limitation,
the delivery of a “Goodbye Letter” in the form of Exhibit XII hereto; (B) to ask
or demand for, collect, receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Purchased Items; (C) to sign and endorse any invoices,
assignments, verifications, notices and other documents in connection with any
Purchased Items; (D) to commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Purchased Items or any proceeds thereof and to enforce any other right in
respect of any Purchased Items; (E) to defend any suit, action or proceeding
brought against any Seller with respect to any Purchased Items; (F) to settle,
compromise or adjust any suit, action or proceeding described in clause
(E) above and, in connection therewith, to give such discharges or releases as
Buyer may deem appropriate; and (G) generally, to sell, transfer, pledge and
make any agreement with respect to or otherwise deal with any Purchased Items as
fully and completely as though Buyer were the absolute owner thereof for all
purposes, and to do, at Buyer’s option and Sellers’ expense, at any time, and
from time to time, all acts and things which Buyer deems necessary to protect,
preserve or realize upon the Purchased Items and Buyer’s Liens thereon and to
effect the intent of this Agreement, all as fully and effectively as Sellers
might do;

 

(d)           to direct the actions of the Custodian with respect to the
Purchased Items under the Custodial Agreement; and

 

(e)           to execute, from time to time, in connection with any sale
provided for in Section 10.02, any endorsements, assignments or other
instruments of conveyance or transfer with respect to the Purchased Items.

 

62

--------------------------------------------------------------------------------


 

Each Seller hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.

 

The powers conferred on Buyer hereunder are solely to protect Buyer’s interests
in the Purchased Items and Purchase Assets and shall not impose any duty upon it
to exercise any such powers. Buyer shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers, and neither it nor
any of its officers, directors, employees or agents shall be responsible to
Sellers for any act or failure to act hereunder, except for its or their own
gross negligence or willful misconduct.

 

Section 11.14         Conflicts. If there is any conflict between the terms of
this Agreement or any Transaction entered into hereunder and the Custodial
Agreement, this Agreement shall prevail. In the event of any conflict between
the terms of this Agreement, any other Repurchase Document and any Confirmation,
the documents shall control in the following order of priority: first, the terms
of the Confirmation shall prevail, then the terms of this Agreement shall
prevail, and then the terms of the other Repurchase Documents shall prevail.

 

Section 11.15         Counterparts. This Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

Section 11.16         Captions. The captions and headings appearing herein are
for included solely for convenience of reference and are not intended to affect
the interpretation of any provision of this Agreement.

 

Section 11.17         Acknowledgments. Each Seller hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Repurchase Documents;

 

(b)           Buyer has no fiduciary relationship to Sellers; and

 

(c)           no joint venture exists between Buyer and Sellers.

 

Section 11.18         Confidentiality.

 

Each Seller hereby acknowledges and agrees that (i) all written or
computer-readable information provided by Buyer to Sellers regarding Buyer and
(ii) the terms of this Agreement or any Repurchase Documents (the “Buyer
Confidential Information”), shall be kept confidential and each of their
respective contents will not be divulged to any party without Buyer’s consent
except to the extent that (i) Sellers deem appropriate to do so in working with
legal counsel, auditors, taxing authorities or other governmental agencies or
regulatory bodies or in order to comply with any applicable federal or state
laws; (ii) any portion of Buyer Confidential Information is in the public domain
other than due to a breach of this covenant; or (iii) Sellers deem appropriate
in connection with exercising any or all of Sellers’ rights or remedies or
complying with any obligations under this Agreement, provided that Sellers shall
not disclose any pricing information without the prior written consent of Buyer;
provided, however,

 

63

--------------------------------------------------------------------------------


 

that, Buyer Confidential Information does not preclude Sellers from filing this
Agreement with the Securities and Exchange Commission as required under federal
securities regulations. Any Confirmation shall only be filed with the Securities
and Exchange Commission if applicable law requires such filing; Sellers shall
give written notice to Buyer of determination that such filing of the
Confirmation is so required. The provisions set forth in this Section shall
survive the termination of this Agreement.

 

Buyer acknowledges that, in connection with its entering into and ongoing
performance of this facility, it may from time to time come into possession of
material, nonpublic information concerning the affairs of Sellers (the “Seller
Confidential Information”). Buyer agrees to hold all such Seller Confidential
Information confidential and such Seller Confidential Information will not be
divulged to any party without Sellers’ consent except to the extent that
(i) Buyer deems appropriate to do so in working with legal counsel, auditors,
taxing authorities or other governmental agencies or regulatory bodies or in
order to comply with any applicable federal or state laws, (ii) any portion of
Seller Confidential Information is in the public domain other than due to a
breach of this covenant, or (iii) Buyer deems appropriate in connection with
exercising any or all of Buyer’s rights or remedies or complying with any
obligations under this Agreement.

 

Section 11.19         Set-Off.

 

In addition to any rights and remedies of Buyer provided by this Agreement and
by law, Buyer shall have the right, without prior notice to Sellers, any such
notice being expressly waived by Sellers to the extent permitted by applicable
law, to set-off and appropriate and apply against any amount due and payable by
Sellers hereunder any and all property and deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by Buyer or any Affiliate thereof to or for the credit or the account of
Sellers. Buyer may also set-off cash and all other sums or obligations owed by
Buyer or its Affiliates to Sellers (whether under this Agreement or under any
other agreement between the parties or between Sellers and any Affiliate of
Buyer) against all of Sellers’ obligations to Buyer or its Affiliates (whether
under this Agreement or under any other agreement between the parties or between
Sellers and any Affiliate of Buyer), whether or not such obligations are then
due. Buyer agrees promptly to notify Sellers after any such set-off and
application made by it; provided that the failure to give such notice shall not
affect the validity of such set-off and application. The exercise of any such
right of set-off shall be without prejudice to Buyer’s or its Affiliate’s right
to recover any deficiency.

 

Section 11.20         Disclosure Relating to Certain Federal Protections.

 

The parties acknowledge that they have been advised in the case of Transactions
in which one of the parties is an “insured depository institution” as that term
is defined in Section 1813(c)(2) of Title 12 of the United States Code, as
amended, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation, the Savings Association Insurance Fund or Bank Insurance
Fund, as applicable.

 

64

--------------------------------------------------------------------------------


 

Section 11.21         Continuity.

 

The parties hereto each agree and confirm that the Transactions and related
security interests granted and conveyed under the Existing Agreement as to
Purchased Assets or Purchased Items or other collateral as any such assets or
collateral exists as of the Restatement Closing Date but prior to giving effect
to the amendment and restatement of the Existing Agreement being accomplished
pursuant to this Agreement, shall continue without interruption in such assets
and collateral after giving effect to the amendment and restatement being
accomplished pursuant to and upon effectiveness of this Agreement. References in
any Repurchase Document to the Existing Agreement, after the effectiveness of
this amendment and restatement, shall be deemed to refer to this Agreement,
i.e., the Existing Agreement as amended and restated hereby. Except as reflected
in any changes to the terms of the Existing Agreement effected hereby, and
except as and to the extent described and addressed in a certain letter
agreement among the parties executed as of the Restatement Closing Date, the
entry into this Agreement and the occurrence of the Restatement Closing Date
shall not be deemed to constitute a waiver by the Buyer of any noncompliance by
any Seller with the provisions hereof or of the Existing Agreement, or of any
Default or of any right or remedy available in connection therewith.

 

[SIGNATURE PAGE FOLLOWS]

 

65

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly entered into this Agreement as of the
date set forth above.

 

BUYER:

 

UBS REAL ESTATE SECURITIES INC.

 

 

By:

         /s/ Robert Carpenter

 

 

Name: Robert Carpenter

 

 

Title: Executive Director

 

 

 

 

By:

          /s/ Jonathan Banks

 

 

Name: Jonathan Banks

 

 

Title: Executive Director

 

 

Buyer’s Address for Notices:

 

1251 Avenue of the Americas
New York, NY 10020
Attn: Robert Carpenter
Telecopier No.:  (212) 882-3597
Telephone No.:  (212) 882-3749

 

66

--------------------------------------------------------------------------------


 

SELLER AND SERVICER:

 

SELLER:

 

 

 

IMPAC FUNDING CORPORATION

 

IMPAC MORTGAGE HOLDINGS, INC.

 

 

 

 

 

 

By:

/s/ Ronald Morrison

 

By:

/s/ Ronald Morrison

 

Name:  Ronald Morrison

 

 

Name:  Ronald Morrison

 

Title:  Executive Vice President

 

 

Title:  Executive Vice President

 

 

 

Seller and Servicer’s Address for Notices:

 

Seller’s Address for Notices:

 

 

 

19500 Jamboree Road

 

19500 Jamboree Road

Irvine, California 92612

 

Irvine, California 92612

Attn: Ronald Morrison, Esq.

 

Attn: Ronald Morrison, Esq.

Telecopier No.: (949) 706-6208

 

Telecopier No.: (949) 706-6208

Telephone No.: (949) 475-3942

 

Telephone No.: (949) 475-3942

 

SELLER:

 

IMPAC WAREHOUSE LENDING
GROUP, INC.

 

 

By:

/s/ Ronald Morrison

 

 

Name:  Ronald Morrison

 

 

Title:  Executive Vice President

 

 

Seller’s Address for Notices:

 

19500 Jamboree Road
Irvine, California 92612
Attn: Ronald Morrison, Esq.
Telecopier No.: (949) 706-6208

Telephone No.: (949) 475-3942

 

67

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

REPRESENTATIONS AND WARRANTIES RE: MORTGAGE LOANS

 

Part I: Residential Mortgage Loans

 

Each Seller, jointly and severally, shall be deemed to make the following
representations and warranties to Buyer, with respect to each Mortgage Loan, as
of the Purchase Date for the purchase of any Purchased Assets by Buyer from
Sellers and as of the date of this Agreement and any Transaction hereunder and
at all times while the Repurchase Documents and any Transaction hereunder is in
full force and effect. Certain defined terms used herein and not otherwise
defined in this Agreement appear in Part II to this Schedule 1.

 

(1)          Mortgage Loans as Described. The information set forth in the
Mortgage Loan Schedule with respect to the Mortgage Loan is, and the
representations and warranties set forth herein are, complete, true and correct
in all respects;

 

(2)          Payments Current. No Mortgage Loan is thirty (30) days or more
delinquent as of the date such Mortgage Loan was first included in the Purchased
Assets, nor will any Mortgage Loan, as of the date when such Mortgage Loan was
first included in the Borrowing Base, have been thirty (30) or more days
delinquent more than once since origination. At any time when such Mortgage Loan
is owned by Buyer, no payment required under the Mortgage Loan will be more than
fifty-nine (59) days delinquent nor such Mortgage Loan have been thirty (30) or
more days delinquent more than once since origination.

 

(3)          No Outstanding Charges. There are no defaults in complying with the
terms of the Mortgage securing the Mortgage Loan, and all taxes, governmental
assessments, insurance premiums, water, sewer and municipal charges, leasehold
payments or ground rents which previously became due and owing have been paid,
provided that, in the instance of taxes and/or insurance premiums, this
representation will be considered satisfied to the extent that an escrow of
funds has been established in an amount sufficient to pay for every such item
which remains unpaid and which has been assessed but is not yet due and payable.
No Person, including any Seller, has advanced funds, or induced, solicited or
knowingly received any advance of funds by a party other than the Mortgagor,
directly or indirectly, for the payment of any amount required under the
Mortgage Loan, except for interest accruing from the date of the Mortgage Note
or date of disbursement of the Mortgage Loan proceeds, whichever is earlier, to
the day which precedes by one month the Due Date of the first installment of
principal and interest thereunder;

 

(4)          Original Terms Unmodified. The terms of the Mortgage Note and
Mortgage have not been impaired, waived, altered or modified in any respect from
the date of origination; except by a written instrument which has been recorded,
if necessary to protect the interests of Buyer and which has been delivered to
Custodian and the terms of which are reflected in the Mortgage Loan Schedule.
The substance of any such waiver, alteration or modification has been approved
by the title insurer, to the extent required, and its terms are reflected on the
Mortgage Loan Schedule. No Mortgagor has been released, in whole or in part,
except in connection with an assumption agreement approved by the title insurer,
to the extent required by the policy, and

 

1-1

--------------------------------------------------------------------------------


 

which assumption agreement is part of the Mortgage File delivered to Custodian
and the terms of which are reflected in the Mortgage Loan Schedule;

 

(5)          No Defenses. The Mortgage Loan is not subject to any right of
rescission, reformation, set-off, counterclaim or defense, including, without
limitation, the defense of usury, nor will the operation of any of the terms of
the Mortgage Note or the Mortgage, or the exercise of any right thereunder,
render either the Mortgage Note or the Mortgage unenforceable, in whole or in
part, and no such right of rescission, reformation, set-off, counterclaim or
defense has been asserted with respect thereto, and no Mortgagor was a debtor in
any state or federal bankruptcy or insolvency proceeding at, or subsequent to,
the time the Mortgage Loan was originated;

 

(6)          Hazard Insurance. Pursuant to the terms of the Mortgage, all
buildings or other improvements upon the Mortgaged Property are insured by a
Qualified Insurer acceptable to Fannie Mae and Freddie Mac against loss by fire,
hazards of extended coverage and such other hazards as are customary in the area
where the Mortgaged Property is located and, as of the date of origination,
consistent with the Underwriting Guidelines, against other risks insured against
by Persons operating like properties in the locality of the Mortgaged Property,
pursuant to insurance policies conforming to the requirements of Fannie Mae and
Freddie Mac in an amount not less than the greatest of (i) 100% of the
replacement cost of all improvements to the Mortgaged Property; (ii) either
(a) the outstanding principal balance of the Mortgage Loan with respect to each
first lien Mortgage Loan or (b) with respect to each Second Mortgage Loan, the
sum of the outstanding principal balance of the related first lien mortgage loan
and the outstanding principal balance of the Second Mortgage Loan; or (iii) the
amount necessary to avoid the operation of any co-insurance provisions with
respect to the Mortgaged Property except as limited by applicable law, and
consistent with the amount that would have been required as of the date of
origination in accordance with the Underwriting Guidelines and Fannie Mae and
Freddie Mac requirements. If any portion of the Mortgaged Property is in an area
identified on a Flood Hazard Map or Flood Insurance Rate Map by the Federal
Emergency Management Agency as having special flood hazards (and such flood
insurance has been made available), a flood insurance policy meeting the
requirements of the current guidelines of the Federal Flood Insurance
Administration is in effect with a generally acceptable insurance carrier, in an
amount representing coverage not less than the least of (1) either (A) the
outstanding principal balance of the Mortgage Loan with respect to each first
lien Mortgage Loan or (b) with respect to each Second Mortgage Loan, the sum of
the outstanding principal balance of the related first lien mortgage loan and
the outstanding principal balance of the Second Mortgage Loan,, (2) the full
insurable value of the Mortgaged Property, on a replacement cost basis and
(3) the maximum amount of insurance available under the Flood Disaster
Protection Act of 1973, as amended. Sellers shall have obtained a paid in full,
life of loan, transferable flood certification contract for each Mortgage Loan
and shall assign all such contracts to Buyer. All such insurance policies
(collectively, the “hazard insurance policy”) conform to the requirements of
Fannie Mae and Freddie Mac and contain a standard mortgagee clause naming the
related Seller and its successors and assigns (including, without limitation,
subsequent owners of the Mortgage Loan) as mortgagee, and may not be reduced,
terminated or cancelled without thirty (30) days’ prior written notice to the
mortgagee. No such notice has been received by any Seller. All premiums on such
insurance policy previously coming due have been paid. Subject to applicable
law, the related Mortgage obligates the Mortgagor thereunder to maintain the
hazard insurance policy at the Mortgagor’s

 

1-2

--------------------------------------------------------------------------------


 

cost and expense, and on the Mortgagor’s failure to do so, authorizes the holder
of the Mortgage to obtain and maintain such insurance at such Mortgagor’s cost
and expense, and to seek reimbursement therefor from such Mortgagor. Where
required by state law or regulation, the Mortgagor has been given an opportunity
to choose the carrier of the required hazard insurance, provided the policy is
not a “master” or “blanket” hazard insurance policy covering a condominium, or
any hazard insurance policy covering the common facilities of a planned unit
development. The hazard insurance policy is the valid and binding obligation of
the insurer, is in full force and effect, and will be in full force and effect
and inure to the benefit of Buyer upon the consummation of the transactions
contemplated by this Agreement. No Seller has engaged in, and has no knowledge
of the Mortgagor’s or Servicer’s or any prior servicer’s having engaged in, any
act or omission which would impair the coverage of any such policy, the benefits
of the endorsement provided for therein, or the validity and binding effect of
either, including, without limitation, no unlawful fee, commission, kickback or
other unlawful compensation or value of any kind has been or will be received,
retained or realized by any attorney, firm or other Person or entity, and no
such unlawful items have been received, retained or realized by any Seller;

 

(7)          Compliance with Applicable Laws. Any and all requirements of any
federal, state or local law including, without limitation, usury,
truth-in-lending, real estate settlement procedures, consumer credit protection,
equal credit opportunity, fair housing, predatory and abusive lending laws, or
disclosure laws applicable to the Mortgage Loan have been complied with, the
consummation of the transactions contemplated hereby will not involve the
violation of any such laws or regulations, and each Seller shall maintain or
cause to be maintained in its possession, available for Buyer’s inspection, and
shall deliver to Buyer, upon demand, evidence of compliance with all such
requirements;

 

(8)          No Satisfaction of Mortgage. The Mortgage has not been satisfied,
canceled, subordinated or rescinded, in whole or in part, and the Mortgaged
Property has not been released from the lien of the Mortgage, in whole or in
part, nor has any instrument been executed that would effect any such release,
cancellation, subordination or rescission. No Seller has waived the performance
by the Mortgagor of any action, if the Mortgagor’s failure to perform such
action would cause the Mortgage Loan to be in default, nor has any Seller waived
any default resulting from any action or inaction by the Mortgagor. With respect
to each Second Mortgage Loan (i) the related first lien is in full force and
effect, (ii) there is no default, breach, violation or event of acceleration
existing under the related first lien mortgage or the mortgage note related to
such first lien mortgage, (iii) either no consent for the Mortgage Loan is
required by the holder of the first lien or such consent has been obtained and
is contained in the Mortgage File, (iv) no event which, with the passage of time
or with notice and the expiration of any grace or cure period, would constitute
a default, breach, violation or event of acceleration under the related first
lien mortgage loan, and either (A) the related first lien mortgage contains a
provision which allows or (B) applicable law requires, the mortgagee under the
Second Mortgage Loan to receive notice of, and affords such mortgagee an
opportunity to cure any default by payment in full or otherwise under the
related first lien mortgage, and (v) such Second Mortgage Loan is secured by a
one- to four-family residence that was (or would be) the principal residence of
the Mortgagor upon the origination of the Second Mortgage Loan;

 

1-3

--------------------------------------------------------------------------------


 

(9)          Location and Type of Mortgaged Property. The Mortgaged Property is
a single parcel of fee simple property or a leasehold estate with respect to
real property located in jurisdictions in which the use of leasehold estates for
residential properties is a widely accepted practice. The Mortgaged Property
consists of a single parcel of real property with a detached single family
residence erected thereon, or a two- to four-family dwelling, or an individual
residential condominium unit in a low-rise condominium project, or an individual
unit in a planned unit development or a de minimis planned unit development and
shall conform with the Underwriting Guidelines. No residence or dwelling is a
mobile home or a manufactured home. No portion of the Mortgaged Property is used
for commercial purposes; provided that Mortgaged Properties which contain a home
office shall not be considered as being used for commercial purposes as long as
the Mortgaged Property has not been altered for commercial purposes and is not
storing any chemicals or raw materials other than those commonly used for
homeowner repair, maintenance and/or household purposes;

 

(10)        Valid First or Second Lien. The Mortgage is a valid, subsisting,
enforceable and perfected (A) first lien and first priority security interest
with respect to each Mortgage Loan which is indicated by Sellers to be a First
Mortgage Loan, or (B) second lien and second priority security interest with
respect to each Mortgage Loan which is indicated by Sellers to be a Second
Mortgage Loan, in either case, on the real property included in the Mortgaged
Property, including all buildings on the Mortgaged Property and all fixtures,
installations and mechanical, electrical, plumbing, heating and air-conditioning
systems located in or annexed to such buildings, and all additions, alterations
and replacements made at any time with respect to the foregoing. The lien of the
Mortgage is subject only to:

 

(A)            the lien of current real property taxes and assessments not yet
due and payable;

 

(B)            covenants, conditions and restrictions, rights of way, easements
and other matters of the public record as of the date of recording acceptable to
sub-prime mortgage lending institutions generally and specifically referred to
in the lender’s title insurance policy delivered to the originator of the
Mortgage Loan and (i) referred to or otherwise considered in the appraisal made
for the originator of the Mortgage Loan or (ii) which do not adversely affect
the Appraised Value of the Mortgaged Property set forth in such appraisal;

 

(C)            other matters to which like properties are commonly subject which
do not materially interfere with the benefits of the security intended to be
provided by the Mortgage or the use, enjoyment, value or marketability of the
related Mortgaged Property;

 

(D)            with respect to each Second Mortgage Loan, a prior mortgage lien
on the Mortgaged Property.

 

Any Security Agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting and enforceable (A) first lien and first priority perfected security
interest with respect to each first lien Mortgage Loan, or (B) second lien and
second priority perfected security interest with

 

1-4

--------------------------------------------------------------------------------


 

respect to each Second Mortgage Loan, in either case, on the property described
therein and the applicable Seller has full right to sell and assign the same to
Buyer. The Mortgaged Property was not, as of the date of origination of the
Mortgage Loan, subject to a mortgage, deed of trust, deed to secure debt or
other security instrument creating a lien subordinate to the lien of the
Mortgage, which subordinate lien was not taken into account in the determining
of such Mortgage Loan’s Combined Loan-to-Value Ratio, as disclosed to Buyer;

 

(11)        Validity of Mortgage Loan Documents. The Mortgage Note, the Mortgage
and any other agreement executed and delivered by a Mortgagor or guarantor, if
applicable, in connection with the Mortgage Loan are genuine, and each is the
legal, valid and binding obligation of the maker thereof enforceable in
accordance with its terms. All parties to the Mortgage Note, the Mortgage and
any other related agreement had legal capacity to enter into the Mortgage Loan
and to execute and deliver the Mortgage Note, the Mortgage and any other related
agreement, and the Mortgage Note, the Mortgage and any other related agreement
have been duly and properly executed by such parties. The documents, instruments
and agreements submitted for loan underwriting were not falsified and contain no
untrue statement of material fact or omit to state a material fact required to
be stated therein or necessary to make the information and statements therein
not misleading.     No fraud, error, negligence, misrepresentation or omission
of fact or similar malfeasance with respect to a Mortgage Loan has taken place
on the part of any Person, including, without limitation, any Seller, the
Mortgagor, any appraiser, any builder or developer, or any other party involved
in the origination or servicing of the Mortgage Loan or in the application of
any insurance in relation to such Mortgage Loan. Sellers have reviewed all of
the documents constituting the Servicing File and have made such inquiries as
they deem necessary to make and confirm the accuracy of the representations set
forth herein;

 

(12)        Full Disbursement of Proceeds. The Mortgage Loan has been closed and
the proceeds of such Mortgage Loan have been fully disbursed and there is no
further requirement for future advances thereunder, and any and all requirements
under the Mortgage Loan as to completion of any on-site or off-site improvement
and any disbursements of any escrow funds therefor have been complied with. All
costs, fees and expenses incurred in making or closing the Mortgage Loan and the
recording of the Mortgage were paid, and the Mortgagor is not entitled to any
refund of any amounts paid or due under the Mortgage Note or Mortgage;

 

(13)        Ownership. Immediately prior to the sale of the Mortgage Loan to
Buyer, the related Seller is the sole legal, beneficial and equitable owner of
record and, except with respect to MERS Designed Mortgage Loans, holder of the
Mortgage Loan. The Mortgage Loan is not assigned or pledged, and the related
Seller has good, indefeasible and marketable title thereto, and has full right
to transfer, convey, assign and sell the Mortgage Loan therein to Buyer free and
clear of any encumbrance, equity, participation interest, lien, pledge, charge,
claim or security interest, and has full right and authority subject to no
interest or participation of, or agreement with, any other party, to sell and
assign each Mortgage Loan pursuant to this Agreement and following the sale of
each Mortgage Loan, Buyer will own such Mortgage Loan free and clear of any
encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest except any such security interest created pursuant to the
terms of this Agreement;

 

1-5

--------------------------------------------------------------------------------


 

(14)        Doing Business. All parties which have had any interest in the
Mortgage Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or,
during the period in which they held and disposed of such interest, were) (1) in
compliance with any and all applicable licensing requirements of the laws of the
state wherein the Mortgaged Property is located, and (2) organized under the
laws of such state, or (3) qualified to do business in such state, or
(4) federal savings and loan associations or national banks having principal
offices in such state, or (5) not doing business in such state;

 

(15)        LTV. No Mortgage Loan has an LTV greater than 100%. No Second
Mortgage Loan has a CLTV greater than 100%;

 

(16)        Title Insurance. The Mortgage Loan is covered by an ALTA lender’s
title insurance policy (which, in the case of an Adjustable Rate Loan has an
adjustable rate mortgage endorsement in the form of ALTA 6.0 or 6.1) or other
generally acceptable form of policy or insurance acceptable to Fannie Mae or
Freddie Mac, issued by a title insurer acceptable to Fannie Mae or Freddie Mac
and licensed and qualified to do business in the jurisdiction where the
Mortgaged Property is located, insuring the related Seller, its successors and
assigns, as to the first (or second, if the Mortgage Loan is a Second Mortgage
Loan) priority lien of the Mortgage in the original principal amount of the
Mortgage Loan, and against any loss by reason of the invalidity or
unenforceability of the lien resulting from the provisions of the Mortgage
providing for adjustment in the Mortgage Interest Rate and Monthly Payment,
subject only to the exceptions contained in clauses (A), (B), and (C), and with
respect to each Second Mortgage Loan, clause (D) of Paragraph (10) of this
Schedule 1. Where required by state law or regulation, the Mortgagor has been
given the opportunity to choose the carrier of the required mortgage title
insurance. Additionally, such lender’s title insurance policy affirmatively
insures ingress and egress, and against encroachments by or upon the Mortgaged
Property or any interest therein. The title policy does not contain any special
exceptions (other than the standard exclusions) for zoning and uses and has been
marked to delete the standard survey exception or to replace the standard survey
exception with a specific survey reading. The related Seller, its successors and
assigns are the sole insureds of such lender’s title insurance policy, and such
lender’s title insurance policy is valid and remains in full force and effect
and will be in force and effect upon the consummation of the transactions
contemplated by this Agreement. No claims have been made under such lender’s
title insurance policy, and no prior holder or servicer of the Mortgage,
including the related Seller, has done, by act or omission, anything which would
impair the coverage of such lender’s title insurance policy, including, without
limitation, no unlawful fee, commission, kickback or other unlawful compensation
or value of any kind has been or will be received, retained or realized by any
attorney, firm or other Person, and no such unlawful items have been received,
retained or realized by the related Seller;

 

(17)        No Defaults. There is no default, breach, violation or event of
acceleration existing under the Mortgage or the Mortgage Note and no event
which, with the passage of time or with notice and the expiration of any grace
or cure period, would constitute a default, breach, violation or event of
acceleration, and neither Sellers nor any predecessors to any of the Sellers has
waived any default, breach, violation or event of acceleration. With respect to
each Second Mortgage Loan, (i) the prior mortgage is in full force and effect,
(ii) there is no default, breach, violation or event of acceleration existing
under such prior mortgage or the related mortgage note, (iii) no event which,
with the passage of time or with notice and the expiration of any grace

 

1-6

--------------------------------------------------------------------------------


 

or cure period, would constitute a default, breach, violation or event of
acceleration thereunder, and either (A) the prior mortgage contains a provision
which allows or (B) applicable law requires, the mortgagee under the Second
Mortgage Loan to receive notice of, and affords such mortgagee an opportunity to
cure any default by payment in full or otherwise under the prior mortgage;

 

(18)        No Mechanics’ Liens. There are no mechanics’ or similar liens or
claims which have been filed for work, labor or material (and no rights are
outstanding that under the law could give rise to such liens) affecting the
related Mortgaged Property which are or may be liens prior to, or equal or
coordinate with, the lien of the related Mortgage;

 

(19)        Location of Improvements; No Encroachments. All improvements which
were considered in determining the Appraised Value of the Mortgaged Property lie
wholly within the boundaries and building restriction lines of the Mortgaged
Property and no improvements on adjoining properties encroach upon the Mortgaged
Property. No improvement located on or being part of the Mortgaged Property is
in violation of any applicable zoning and building law, ordinance or regulation;

 

(20)        Origination: Payment Terms. The Mortgage Loan was originated by or
in connection with a Seller or by a mortgagee approved by the Secretary of
Housing and Urban Development pursuant to Sections 203B and 211 of the National
Housing Act or a savings and loan association, a savings bank, a commercial
bank, credit union, insurance company or similar banking institution which is
supervised and examined by a federal or state authority. Other than with respect
to Interest-Only Loans, principal payments on the Mortgage Loan commenced no
more than 60 days after funds were disbursed in connection with the Mortgage
Loan. The Mortgage Interest Rate is adjusted, with respect to the Adjustable
Rate Mortgage Loans, on each Interest Rate Adjustment Date to equal the
applicable index plus the Gross Margin (rounded up or down to nearest 0.125%),
subject to the Maximum Mortgage Interest Rate. Other than with respect to
Interest Only Loans, the Mortgage Note is payable on the first day of each month
in equal monthly installments of principal and interest, which installments of
interest, with respect to Adjustable Rate Mortgage Loans, are subject to change
due to the adjustments to the Mortgage Interest Rate on each Interest Rate
Adjustment Date, with interest calculated and payable in arrears, sufficient to
amortize the Mortgage Loan fully by the stated maturity date, over an original
term of not more than forty (40) years from commencement of amortization. The
Mortgage Note has the terms identified in the applicable Mortgage Loan Schedule.
The due date of the first payment under the Mortgage Note is no more than sixty
(60) days from the date of the Mortgage Note. No Mortgage Loan is a Convertible
Mortgage Loan. The Mortgage Loan shall pay installments of interest at the
Mortgage Interest Rate. In the case of a Balloon Loan, monthly payments are
based on a fifteen (15) or thirty (30) year amortization schedule, as set forth
in the related Mortgage Note, and a final monthly payment substantially greater
than the preceding monthly payment which is sufficient to amortize the remaining
principal balance of the Balloon Loan and to pay interest at the related
Mortgage Interest Rate;

 

(21)        Customary Provisions. The Mortgage Note has a stated maturity. The
Mortgage contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for the realization against
the Mortgaged Property of the benefits of the security provided thereby,
including, (i) in the case of a Mortgage designated as a deed of trust,

 

1-7

--------------------------------------------------------------------------------


 

by trustee’s sale, and (ii) otherwise by judicial foreclosure. Upon default by a
Mortgagor on a Mortgage Loan and foreclosure on, or trustee’s sale of, the
Mortgaged Property pursuant to the proper procedures, the holder of the Mortgage
Loan will be able to deliver good and merchantable title to the Mortgaged
Property. There is no homestead or other exemption available to the Mortgagor
which would interfere with the right to sell the Mortgaged Property at a
trustee’s sale or the right to foreclose the Mortgage subject to applicable
federal and state laws and judicial precedent with respect to bankruptcy and
right of redemption;

 

(22)        Conformance with Underwriting Guidelines and Agency Standards. The
Mortgage Loan was underwritten in accordance with the Underwriting Guidelines in
the form approved by Buyer; the Mortgage Loan was underwritten either (i) in
accordance with the Underwriting Guidelines as of the date of this Agreement or
(ii) in accordance with a subsequent modification of the Underwriting Guidelines
previously affirmatively approved by Buyer. The Mortgage Note and Mortgage are
on forms acceptable to Fannie Mae or Freddie Mac and no Seller has made any
representations to a Mortgagor that are inconsistent with the mortgage
instruments used;

 

(23)         Occupancy of the Mortgaged Property. The Mortgaged Property is
lawfully occupied under applicable law. All inspections, licenses and
certificates required to be made or issued with respect to all occupied portions
of the Mortgaged Property and, with respect to the use and occupancy of the
same, including but not limited to certificates of occupancy and fire
underwriting certificates, have been made or obtained from the appropriate
authorities. No Seller has received notification from any Governmental Authority
that the Mortgaged Property is in material non-compliance with such laws or
regulations, is being used, operated or occupied unlawfully or has failed to
have or obtain such inspection, licenses or certificates, as the case may be. No
Seller has received notice of any violation or failure to conform with any such
law, ordinance, regulation, standard, license or certificate. Except as
otherwise disclosed on the Mortgage Loan Schedule, the Mortgagor represented at
the time of origination of the Mortgage Loan that the Mortgagor would occupy the
Mortgaged Property as the Mortgagor’s primary residence;

 

(24)        No Additional Collateral. The Mortgage Note is not and has not been
secured by any collateral except the lien of the corresponding Mortgage and the
security interest of any applicable Security Agreement or chattel mortgage
referred to in Paragraph (10) above;

 

(25)         Deeds of Trust. In the event the Mortgage constitutes a deed of
trust, a trustee, authorized and duly qualified under applicable law to serve as
such, has been properly designated and currently so serves and is named in the
Mortgage, and no fees or expenses are or will become payable by Custodian or
Buyer to the trustee under the deed of trust, except in connection with a
trustee’s sale after default by the Mortgagor;

 

(26)        Delivery of Mortgage Loan Documents. Other than with respect to
Wet-Ink Mortgage Loans, the Mortgage Note, the Mortgage, the Assignment of
Mortgage or if such Mortgage has been originated in the name of MERS and
registered under the MERS® system, evidence satisfactory to Buyer that Buyer has
been identified as the “interim funder” on the MERS® System, and any other
documents required to be delivered by Sellers under this Agreement have been
delivered to Buyer or Custodian. Sellers are in possession of a complete,

 

1-8

--------------------------------------------------------------------------------


 

true and accurate Mortgage File in compliance with the Custodial Agreement,
except for such documents the originals of which have been delivered to Buyer or
Custodian;

 

(27)        Transfer of Mortgage Loans. With respect to Mortgage Loans which
have not been registered under the MERS® system, the Assignment of Mortgage is
in recordable form (excepting therefrom the name of the assignee and mortgage
recordation information not yet returned from the applicable recording office)
and is acceptable for recording under the laws of the jurisdiction in which the
Mortgaged Property is located;

 

(28)        Due-On Sale. Except as may otherwise be limited by applicable law,
the Mortgage contains an enforceable provision for the acceleration of the
payment of the unpaid principal balance of the Mortgage Loan in the event that
the Mortgaged Property is sold or transferred without the prior written consent
of the Mortgagee thereunder;

 

(29)        No Buydown Provisions; No Graduated Payments or Contingent
Interests. The Mortgage Loan does not contain provisions pursuant to which
Monthly Payments are paid or partially paid with funds deposited in any separate
account established by Sellers, the Mortgagor or anyone on behalf of the
Mortgagor, or paid by any source other than the Mortgagor nor does it contain
any other similar provisions which may constitute a “buydown” provision. The
Mortgage Loan is not a graduated payment mortgage loan and the Mortgage Loan
does not have a shared appreciation or other contingent interest feature;

 

(30)        Consolidation of Future Advances. Any future advances made to the
Mortgagor prior to the related Purchase Date have been consolidated with the
outstanding principal amount secured by the Mortgage, and the secured principal
amount, as consolidated, bears a single interest rate and single repayment term.
The lien of the Mortgage securing the consolidated principal amount is expressly
insured as having (A) first lien priority with respect to each Mortgage Loan
which is indicated by Sellers to be a first Mortgage Loan, or (B) second lien
priority with respect to each Mortgage Loan which is indicated by Sellers to be
a Second Mortgage Loan, in either case, by a title insurance policy, an
endorsement to the policy insuring the mortgagee’s consolidated interest or by
other title evidence conforming to Accepted Origination Practices and acceptable
to Fannie Mae and Freddie Mac. The consolidated principal amount does not exceed
the original principal amount of the Mortgage Loan;

 

(31)         Mortgaged Property Undamaged. There is no proceeding pending or
threatened for the total or partial condemnation of the Mortgaged Property. The
Mortgaged Property is free of damage and waste that may affect adversely the
value of the Mortgaged Property as security for the Mortgage Loan or the use for
which the premises were intended and each Mortgaged Property is in good repair.
There have not been any condemnation proceedings with respect to the Mortgaged
Property and the applicable Seller has no knowledge of any such proceedings
scheduled to commence at a future date;

 

(32)        Collection Practices; Escrow Deposits; Adjustable Rate Mortgage Loan
Adjustments. The origination and collection practices used by the related
Seller, the originator and each servicer of the Mortgage Loan with respect to
the Mortgage Loan have been in accordance with Accepted Servicing Practices and
in all respects in compliance with all applicable laws and regulations, and have
been in all respects legal, prudent and consistent with

 

1-9

--------------------------------------------------------------------------------


 

industry standards for mortgage loans of the same type as the Mortgage Loan.
With respect to escrow deposits and escrow payments (other than with respect to
Second Mortgage Loans for which the mortgagee under the prior mortgage lien is
collecting Escrow Payments), all such payments are in the possession of, or
under the control of, the related Seller or Servicer and there exist no
deficiencies in connection therewith for which customary arrangements for
repayment thereof have not been made. All Escrow Payments have been collected in
full compliance with federal, state and local law, rules and regulations. An
escrow of funds is not prohibited by applicable law, rules and regulations and,
if required by the terms of the Mortgage Loan Documents or requested by the
Mortgagor, has been established in an amount sufficient to pay for every item
which remains unpaid and which has been assessed but is not yet due and payable.
No escrow deposits or Escrow Payments or other charges or payments due Sellers
have been capitalized under the Mortgage or the Mortgage Note. Each Mortgage
Loan is covered by a life of loan tax service contract. All Mortgage Interest
Rate adjustments have been made in strict compliance with state and federal laws
and the terms of the related Mortgage Note. Any interest required to be paid
pursuant to state, federal and local laws has been properly paid and credited;

 

(33)        No Denial of Insurance. No action, inaction, or event has occurred
and no state of fact exists or has existed that has resulted or will result in
the exclusion from, denial of, or defense to coverage under any applicable pool
insurance policy, special hazard insurance policy, PMI Policy or bankruptcy
bond, irrespective of the cause of such failure of coverage. In connection with
the placement of any such insurance, no commission, fee, or other compensation
has been or will be received by the related Seller or by any of such Seller’s
officers, directors, or employees or by any of such Seller’s designees or any
corporation in which such Seller or any officer, director, or employee had a
financial interest at the time of placement of such insurance;

 

(34)        Servicemembers’ Civil Relief Act. The Mortgagor has not notified the
related Seller, and such Seller has no knowledge, of any relief requested or
allowed to the Mortgagor under the Servicemembers’ Civil Relief Act;

 

(35)        Appraisal. The Mortgage File contains an appraisal of the related
Mortgaged Property which is on appraisal form 1004 or form 2055 with an interior
inspection or, with respect to any Second Lien Mortgage Loan, is on appraisal
form 704, 2065 or 2055 with an exterior inspection only. If requested by Buyer,
the related Seller has delivered to Buyer an appraisal of the Mortgaged Property
signed prior to the approval of the Mortgage application by an appraiser
qualified under Fannie Mae and Freddie Mac guidelines who (i) is licensed in the
state where the Mortgaged Property is located, (ii) has no interest, direct or
indirect, in the Mortgaged Property or in any Mortgage Loan or the security
therefore, and (iii) does not receive compensation that is affected by the
approval or disapproval of the Mortgage Loan. The appraisal shall have been made
within one hundred and eighty (180) days before the origination of the Mortgage
Loan, and shall have been completed in compliance with the Uniform Standards of
Professional Appraisal Practice, and all applicable federal, state and local
laws and regulations, including but not limited to the relevant provisions of
the Financial Institutions Reform, Recovery, and Enforcement Act of 1989. If the
appraisal was made more than one hundred and twenty (120) days before the
origination of the Mortgage Loan, such Seller shall have received and delivered
to Buyer a recertification of the appraisal;

 

1-10

--------------------------------------------------------------------------------


 

(36)        Disclosure Materials. The Mortgagor has executed a statement to the
effect that the Mortgagor has received all disclosure materials required by
applicable law with respect to the making of adjustable rate mortgage loans in
the case of Adjustable Rate Mortgage Loans and fixed rate mortgage loans in the
case of Fixed Rate Mortgage Loans. Sellers shall maintain such statement in the
Mortgage File;

 

(37)        No Defense to Insurance Coverage. No action has been taken or failed
to be taken, no event has occurred and no state of facts exists or has existed
on or prior to the Purchase Date (whether or not known to any Seller on or prior
to such date) which has resulted or will result in an exclusion from, denial of,
or defense to coverage under any private mortgage insurance, pool insurance,
special hazard policy or bankruptcy bond (including, without limitation, any
exclusions, denials or defenses which would limit or reduce the availability of
the timely payment of the full amount of the loss otherwise due thereunder to
the insured) whether arising out of actions, representations, errors, omissions,
negligence, or fraud of Sellers, the related Mortgagor or any party involved in
the application for such coverage, including the appraisal, plans and
specifications and other exhibits or documents submitted therewith to the
insurer under such insurance policy, or for any other reason under such
coverage, but not including the failure of such insurer to pay by reason of such
insurer’s breach of such insurance policy or such insurer’s financial inability
to pay; in connection with the placement of any such insurance, no commission,
fee, or other compensation has been or will be received by the related Seller or
by any of such Seller’s officers, directors, or employees or by any of such
Seller’s designees or any corporation in which such Seller or any officer,
director, or employee had a financial interest at the time of placement of such
insurance;

 

(38)        Construction or Rehabilitation of Mortgaged Property. No Mortgage
Loan was made in connection with the construction or rehabilitation of a
Mortgaged Property or facilitating the trade-in or exchange of a Mortgaged
Property. For purposes of this section, a Mortgage Loan with an escrow holdback
is not considered to be a construction or rehabilitation loan;

 

(39)        Capitalization of Interest. The Mortgage Note does not by its terms
provide for the capitalization or forbearance of interest. None of the Mortgage
Loans provides for Negative Amortization and each Mortgage Loan provides for
payments of principal and interest sufficient to amortize the Mortgage Loan
fully by the stated maturity date. With respect to each Second Mortgage Loan,
the related first lien does not provide for Negative Amortization;

 

(40)        No Equity Participation. No document relating to the Mortgage Loan
provides for any contingent or additional interest in the form of participation
in the cash flow of the Mortgaged Property or a sharing in the appreciation of
the value of the Mortgaged Property. The indebtedness evidenced by the Mortgage
Note is not convertible to an ownership interest in the Mortgaged Property or
the Mortgagor and the related Seller has not financed nor does it own directly
or indirectly, any equity of any form in the Mortgaged Property or the
Mortgagor;

 

(41)        [Reserved].

 

(42)        Withdrawn Mortgage Loans. If the Mortgage Loan has been released to
the related Seller, on behalf of Buyer, pursuant to a Request for Release as
permitted under the

 

1-11

--------------------------------------------------------------------------------


 

Custodial Agreement, then the promissory note relating to the Mortgage Loan was
returned to the Custodian within five (5) Business Days;

 

(43)        Origination Date. The Origination Date is no earlier than two
(2) months prior to the date the Mortgage Loan is first purchased by Buyer;

 

(44)        No Exception. The Custodian has not noted any material exceptions on
a Mortgage Loan Schedule and Exception Report with respect to the Mortgage Loan
which would materially adversely affect the Mortgage Loan or Buyer’s ownership
or security interest in the Mortgage Loan, unless consented to by Buyer;

 

(45)        Mortgage Submitted for Recordation. The Mortgage either has been or
will promptly be submitted for recordation in the appropriate governmental
recording office of the jurisdiction where the Mortgaged Property is located;

 

(46)        Ground Leases. The Mortgage Loan is not secured by the Mortgagor’s
interest in a Ground Lease except to the extent permitted pursuant to
representation (9) above, and if such Mortgage Loan is secured by the
Mortgagor’s interest in a Ground Lease:

 

(A)          The Ground Lease or a memorandum thereof has been duly recorded,
the Ground Lease permits the interest of the lessee thereunder to be encumbered
by the related Mortgage, does not restrict the use of the Mortgaged Property by
the lessee or its successors and assigns in a manner that would adversely affect
the security provided by the related Mortgage, and there has not been a material
change in the terms of the Ground Lease since its recordation, with the
exception of written instruments which are part of the related mortgage file;

 

(B)           The Ground Lease is not subject to any liens or encumbrances
superior to, or of equal priority with, the related Mortgage, other than the
related ground lessor’s related fee interest;

 

(C)           The Ground Lease either (i) has a term which extends not less than
five years beyond the maturity date of the related Mortgage Loan or (ii) grants
the lessee the option to extend the term of the lease for a period (in the
aggregate) which exceeds five years beyond the maturity date of the related
Mortgage Loan;

 

(D)          The Ground Lease is valid, in good standing, and in full force and
effect;

 

(E)           The lessee is not in default under any provision of the lease;

 

(F)           The mortgagee under the Mortgage Loan is given at least 30 days’
notice of any default and an opportunity to cure any defaults under the Ground
Lease or to take over the Mortgagor’s rights under the Ground Lease;

 

(G)           The Ground Lease does not contain any default provisions that
could give rise to forfeiture or termination of the Ground Lease except for the
nonpayment of the Ground lease rents; and

 

1-12

--------------------------------------------------------------------------------


 

(H)          The Ground Lease provides that the leasehold can be transferred,
mortgaged and sublet an unlimited number of times either without restriction or
on payment of a reasonable fee and delivery of reasonable documentation to the
lessor;

 

(47)         Section 32 Loans. The Mortgage Loan is not a “High Rate, High Cost”
loan or Section 226.32 loan as described in Regulation Z of the Truth in Lending
Act, or a loan which is characterized as a “high cost mortgage loan” under
applicable state or local law, rules or regulations;

 

(48)         Predatory Lending Regulations; High Cost Loans. None of the
Mortgage Loans are (a) subject to, covered by or in violation of the Home
Ownership and Equity Protection Act of 1994 (“HOEPA”) or (b) classified as a
“high cost,” “threshold,” “covered,” “high risk,” “threshold,” or “predatory”
loans (excluding a “covered home loan” as defined in clause (1) of the
definition of such term under the New Jersey Home Ownership Security Act of
2002) under any other applicable state, federal or local law, including any
predatory or abusive lending laws, (including, without limitation, any
regulation or ordinance) (or a similarly classified loan using different
terminology under a law imposing heightened regulatory scrutiny or additional
legal liability for residential mortgage loans having high interest rates,
points and/or fees) or (c) in violation of any state law or ordinance comparable
to HOEPA or (d) a Mortgage Loan categorized as “High Cost” or “Covered,” as
applicable, pursuant to Appendix E of the Standard & Poor’s LEVELS® Glossary
Revised, Appendix E or (e) no Mortgage Loan originated on or after October 1,
2002 through March 6, 2003 is governed by the Georgia Fair Lending Act;

 

(49)         Endorsements. Each Mortgage Note has been endorsed by the related
Seller for its own account and not as a fiduciary, trustee, trustor or
beneficiary under a trust agreement;

 

(50)         Accuracy of Information. All information provided to Buyer by
Sellers with respect to the Purchased Assets is accurate in all material
respects;

 

(51)         Credit Insurance. No Mortgagor was offered or required to purchase
credit insurance in connection with the origination of the related Mortgage
Loan;

 

(52)         Minimum FICO. Except for Mortgage Loans falling within the
Sub-Limit applicable thereto (within the meaning of the Existing Agreement), no
Mortgagor had a FICO score below 520 at the time of origination of the related
Mortgage Loan;

 

(53)         Original Issue Discount. The Mortgage Loan was originated free of
any “original issue discount” with respect to which the owner of the Mortgage
Loan could be deemed to have income pursuant to Sections 1271 et seq. of the
Code;

 

(54)         Acceptable Investment. The Mortgagor is not in bankruptcy or
insolvent and the related Seller has no knowledge of any circumstances or
conditions with respect to the Mortgage, the Mortgaged Property, the Mortgagor
or the Mortgagor’s credit standing that can reasonably be expected to cause the
Mortgage Loan to be an unacceptable investment, cause the Mortgage Loan to
become delinquent, or adversely affect the value or marketability of the
Mortgage Loan. As used herein, “knowledge” shall be deemed to include
(A) knowledge of facts or conditions of which Sellers (including, without
limitation, any of their directors, officers, agents or employees) either are
actually aware or should have been aware under the circumstances with the
exercise of

 

1-13

--------------------------------------------------------------------------------


 

reasonable care, due diligence and competence in discharging such Seller’s
duties, (B) all matters of public record, and (C) the making of any
representation or warranty that is inaccurate or incomplete. The term “due
diligence” means the care which a Seller would exercise in obtaining and
verifying information for a loan in which such Seller would be entirely
dependent on the property securing such loan and on the borrower’s
creditworthiness as security to protect its investment;

 

(55)         No Construction Loans. No Mortgage Loan was made in connection with
(a) facilitating the trade-in or exchange of a Mortgaged Property or (b) the
construction or rehabilitation of a Mortgaged Property;

 

(56)         Environmental Matters. The Mortgaged Property is free from any and
all toxic or hazardous substances, hazardous wastes or solid wastes as such
terms are defined in the Comprehensive Environmental Response Compensation and
Liability Act and the Resources Conservation and Recovery Act of 1976,
including, without limitation, asbestos, and there exists no violation of any
local, state or federal environmental law, rule or regulation. There is no
pending action or proceeding directly involving any Mortgaged Property of which
Sellers are aware in which compliance with any environmental law, rule or
regulation is an issue; and to the best of Sellers’ knowledge, nothing further
remains to be done to satisfy in full all requirements of each such law, rule or
regulation constituting a prerequisite to use and enjoyment of said property;

 

(57)         Value of Mortgage Property. No Seller has knowledge of any
circumstances or conditions existing with respect to the Mortgage Loan,
Mortgaged Property or Mortgagor’s credit standing that should reasonably be
expected to adversely affect the value or the marketability of the Mortgaged
Property or the Mortgage Loan or to cause the Mortgage Loan to prepay during any
period materially faster or slower than the Mortgage Loans originated by Sellers
generally;

 

(58)         Servicing Agreement. No servicing agreement has been entered into
with respect to the Mortgage Loan, or any such servicing agreement has been
terminated (without any termination fee) and there are no restrictions,
contractual or governmental, which would impair the ability of Buyer or Buyer’s
designees from servicing the Mortgage Loan;

 

(59)         LTV; PMI Policy. No Mortgage Loan has an LTV greater than 100%.
With respect to “prime” Mortgage Loans (as defined in the Underwriting
Guidelines), each such Mortgage Loan with an LTV in excess of 80% is and will be
insured as to payment defaults by a PMI Policy acceptable to Fannie Mae and in
an amount of coverage meeting the requirements set forth with respect to such
insurance policies in the Fannie Mae Guides until such Mortgage Loan is no
longer required under the terms of the Fannie Mae Guides to be so insured. All
provisions of such PMI Policy have been and are being complied with, such policy
is valid and remains in full force and effect, and all premiums due thereunder
have been paid. No action, inaction, or event has occurred and no state of facts
exists that has, or will result in the exclusion from, denial of, or defense to
coverage by the PMI Policy. Any Mortgage Loan subject to a PMI Policy obligates
the Mortgagor thereunder to maintain the PMI Policy and to pay all premiums and
charges in connection therewith. The Mortgage Interest Rate for each Mortgage
Loan as set forth on the mortgage loan schedule is net of any such insurance
premium;

 

1-14

--------------------------------------------------------------------------------


 

(60)         Regarding the Mortgagor. The Mortgagor is one or more natural
persons and/or trustees for an Illinois land trust or a trustee under a “living
trust” and such “living trust” is in compliance with Fannie Mae guidelines for
such trusts;

 

(61)         Qualified Mortgage. The Mortgage Loan is a “qualified mortgage”
within the meaning of Section 860G(a)(3) or any successor provision thereof of
the Code;

 

(62)         Insurance. Sellers have caused or will cause to be performed any
and all acts required to preserve the rights and remedies of Buyer in any
insurance policies applicable to the Mortgage Loans including, without
limitation, any necessary notifications of insurers, assignments of policies or
interests therein, and establishments of coinsured, joint loss payee and
mortgagee rights in favor of Buyer;

 

(63)         Simple Interest Mortgage Loans. None of the Mortgage Loans are
simple interest Mortgage Loans;

 

(64)         Prepayment Fee. Except as set forth on the related Mortgage Loan
Schedule, none of the Mortgage Loans are subject to a prepayment fee. With
respect to each Mortgage Loan that has a prepayment fee feature, each such
prepayment fee is enforceable and will be enforced by Sellers for the benefit of
Buyer, and each prepayment fee is permitted pursuant to federal, state and local
law and, with respect to any Agency Eligible Mortgage Loan, is only payable
(i) with respect to a Mortgage Loan originated prior to October 1, 2002, during
the first 5 years of the term of the Mortgage Loan, and (ii) with respect to a
Mortgage Loan originated on or after October 1, 2002, during the first 3 years
of the term of the Mortgage Loan. Each such prepayment fee is in an amount not
greater than the maximum amount permitted under applicable law. With respect to
any Mortgage Loan that contains a provision permitting imposition of a
prepayment fee upon a prepayment prior to maturity: (i) prior to the loan’s
origination, the Mortgagor agreed to such prepayment fee in exchange for a
monetary benefit, including but not limited to a rate or fee reduction,
(ii) with respect to any Agency Eligible Mortgage Loan, prior to the loan’s
origination, the Mortgagor was offered the option of obtaining a Mortgage Loan
that did not require payment of such a prepayment fee, (iii) the prepayment fee
is disclosed to the Mortgagor in the loan documents pursuant to applicable state
and federal law, and (iv) notwithstanding any state or federal law to the
contrary, Sellers shall not impose such prepayment fee in any instance when the
mortgage debt is accelerated as the result of the Mortgagor’s default in making
the loan payments;

 

(65)         Accuracy of Information. All information provided to Buyer by
Sellers with respect to the Mortgage Loans is accurate in all material respects;

 

(66)         Single Premium Credit Insurance. No Mortgagor is offered or
required to purchase single premium credit insurance in connection with the
origination of the related Mortgage Loan. No Mortgagor obtained a prepaid single
premium credit life, disability, unemployment, mortgage, accident or health
insurance policy in connection with the origination of the Mortgage Loan. None
of the proceeds of the Mortgage Loan were used to purchase or finance
single-premium insurance policies or debt cancellation agreements as part of the
origination of or as a condition to closing, such Mortgage Loan;

 

1-15

--------------------------------------------------------------------------------


 

(67)         MIP Insurance. With respect to each Mortgage Loan insured by HUD or
the VA, all insurance premiums (“MIP”) payable to HUD or the VA, as applicable,
in connection with such Mortgage Loan were paid within the timeframe required by
such Agency to avoid the imposition of any late fees or penalty fees;

 

(68)         MIP Insurance Certificate. With respect to each Mortgage Loan
insured by HUD or the VA, Sellers have received the related insurance
certificate from the applicable agency evidencing such insurance within 60 days
of the origination date of such Mortgage Loan;

 

(69)         MIP Documents. With respect to each Mortgage Loan insured by HUD or
the VA, Sellers have submitted all documents required by the applicable Agency
to insure such Mortgage Loan (regardless of whether such documents are required
to be contained in the related Document File) within 30 days of the origination
date of such Mortgage Loan;

 

(70)         MIP Access. With respect to each Mortgage Loan insured by HUD or
the VA, Sellers have provided access to Buyer to the lender number, password or
any other information that may be required by the applicable Agency or otherwise
for Buyer to verify that the related MIP payments have been made;

 

(71)         Borrower Credit Files. With respect to each Mortgage Loan, Sellers
have fully and accurately furnished complete information on the related borrower
credit files to Equifax, Experian and TransUnion Credit Information Company, in
accordance with the Fair Credit Reporting Act and its implementing regulations,
on a monthly basis and Sellers, for each Mortgage Loan, will furnish, in
accordance with the Fair Credit Reporting Act and its implementing regulations,
accurate and complete information on its borrower credit files to Equifax,
Experian, and TransUnion Credit Information Company, on a monthly basis;

 

(72)         Lending Practices. No predatory or deceptive lending practices,
including but not limited to, the extension of credit to the applicable
Mortgagor without regard for said Mortgagor’s ability to repay the Mortgage Loan
and the extension of credit to said Mortgagor which has no apparent benefit to
said Mortgagor, were employed by the originator of the Mortgage Loan in
connection with the origination of the Mortgage Loan. With respect to any Agency
Eligible Mortgage Loan, such Mortgage Loan is in compliance with the
anti-predatory lending eligibility for purchase requirements of the Fannie Mae
Guides;

 

(73)         Loan Products. With respect to any Agency Eligible Mortgage Loan,
no Mortgagor was encouraged or required to select a Mortgage Loan product
offered by the Mortgage Loan’s originator which is a higher cost product
designed for less creditworthy borrowers, unless at the time of the Mortgage
Loan’s origination, such Mortgagor did not qualify taking into account credit
history and debt to income ratios for a lower cost credit product then offered
by the Mortgage Loan’s originator or any affiliate of the Mortgage Loan’s
originator. If, at the time of loan application, the Mortgagor may have
qualified for a lower cost credit product then offered by any mortgage lending
affiliate of the Mortgage Loan’s originator, the Mortgage Loan’s originator
referred the Mortgagor’s application to such affiliate for underwriting
consideration;

 

1-16

--------------------------------------------------------------------------------


 

(74)         Underwriting Methodology. With respect to any Agency Eligible
Mortgage Loan, the methodology used in underwriting the extension of credit for
each Mortgage Loan employs objective mathematical principles which relate the
Mortgagor’s income, assets and liabilities to the proposed payment and such
underwriting methodology does not rely on the extent of the Mortgagor’s equity
in the collateral as the principal determining factor in approving such credit
extension. Such underwriting methodology confirmed that at the time of
origination (application/approval), the Mortgagor had a reasonable ability to
make timely payments on the Mortgage Loan;

 

(75)         Disclosure of Fees. All fees and charges (including finance
charges) and whether or not financed, assessed, collected or to be collected in
connection with the origination and servicing of each Mortgage Loan, have been
disclosed in writing to the Mortgagor in accordance with applicable state and
federal laws and regulations;

 

(76)         Disclosure of Points. All points, fees and charges (including
finance charges) related to each Mortgage Loan and whether or not financed,
assessed, collected or to be collected in connection with the origination and
servicing of each Mortgage Loan were disclosed in writing to the related
Mortgagor in accordance with applicable state and federal law and regulation.
Except in the case of a Mortgage Loan in an original principal amount of less
than $60,000 which would have resulted in an unprofitable origination, no
related Mortgagor was charged “points and fees” (whether or not financed) in an
amount greater than five percent (5%) of the principal amount of such loan, and
with respect to any Agency Eligible Mortgage Loan, such 5% limitation is
calculated in accordance with Fannie Mae’s anti-predatory lending requirements
as set forth in the Fannie Mae Guides. No Mortgagor was charged “points and
fees” in an amount greater than (a) $1,000 or (b) 5% of the principal amount of
the related Mortgage Loan, whichever is greater. For purposes of this
representation, “points and fees” (x) include origination, underwriting, broker
and finder’s fees and charges that the lender imposed as a condition of making
the Mortgage Loan, whether they are paid to the lender or to a third party; and
(y) exclude bona fide discount points, fees paid for actual services rendered in
connection with the origination of the Mortgage (such as attorneys’ fees,
notaries fees and fees paid for property appraisals, credit reports, surveys,
title examinations and extracts, flood and tax certifications, and home
inspections), the cost of mortgage insurance or credit-risk price adjustments,
the costs of title, hazard, and flood insurance policies, state and local
transfer taxes or fees, escrow deposits for the future payment of taxes and
insurance premiums and other miscellaneous fees and charges that, in total, do
not exceed 0.25 percent of the loan amount;

 

(77)         Consent. Either (a) no consent for the Second Mortgage Loan is
required by the holder of the related first lien or (b) such consent has been
obtained and is contained in the mortgage file;

 

(78)         Arbitration. No Mortgagor agreed to submit to arbitration to
resolve any dispute arising out of or relating in any way to the Mortgage Loan
transaction;

 

(79)         MERS Designated Mortgage Loans. With respect to each MERS
Designated Mortgage Loan, a Mortgage Identification Number has been assigned by
MERS and such Mortgage Identification Number is accurately provided on the
Mortgage Loan Schedule. The related Assignment of Mortgage to MERS has been duly
and properly recorded. With respect to

 

1-17

--------------------------------------------------------------------------------


 

each MERS Mortgage Loan, no Mortgagor has received any notice of liens or legal
actions with respect to such Mortgage Loan and no such notices have been
electronically posted by MERS;

 

(80)         Agency Eligible Mortgage Loan. If the investor with respect to any
Takeout Commitment is an Agency, each Mortgage Loan is an Agency Eligible
Mortgage Loan;

 

(81)         Agency Representations. If the investor with respect to any Takeout
Commitment is an Agency, all of the representations and warranties made or
deemed made with respect to each Mortgage Loan contained in (or incorporated by
reference therein) the relevant Agency Guide provisions and Agency Program
(collectively, the “Standard Agency Mortgage Loan Representations”) are (and
shall be as of all relevant dates) true and correct in all material respects;
and except as may be expressly and previously disclosed to Buyer, Sellers have
not negotiated with the Agency any exceptions or modifications to such Standard
Agency Mortgage Loan Representations;

 

(82)         Takeout Requirements. The Mortgage Loan conforms in all respects to
the requirements of this Agreement, the Takeout Commitment and all other
requirements of Takeout Investor;

 

(83)         Georgia Fair Lending Act. No Mortgage Loan is a “High Cost Home
Loan” as defined in the Georgia Fair Lending Act, as amended (the “Georgia
Act”). No Mortgage Loan secured by real property or a manufactured home located
in the State of Georgia was originated (or modified) on or after October 1, 2002
through and including March 6, 2003;

 

(84)         New York “high-cost home loans”. No Mortgage Loan (a) is secured by
property located in the State of New York; (b) had an unpaid principal balance
at origination of $300,000 or less, and (c) has an application date on or after
April 1, 2003, the terms of which Mortgage Loan equal or exceed either the APR
or the points and fees threshold for “high-cost home loans”, as defined in
Section 6-L of the New York State Banking Law;

 

(85)         Arkansas Home Loan Protection Act. No Mortgage Loan is a “High Cost
Home Loan” as defined in the Arkansas Home Loan Protection Act effective
July 16, 2003 (Act 1340 or 2003);

 

(86)         Kentucky “High Cost Home Loan”. No Mortgage Loan is a “High Cost
Home Loan” as defined in the Kentucky high-cost loan statute effective June 24,
2003 (Ky. Rev. Stat. Section 360.100);

 

(87)         Nevada “home loan”. No Mortgage Loan secured by property located in
the State of Nevada is a “home loan” as defined in the Nevada Assembly Bill
No. 284;

 

(88)         Oklahoma Home Ownership and Equity Protection Act. No Mortgage Loan
is a subsection 10 mortgage under the Oklahoma Home Ownership and Equity
Protection Act;

 

(89)         Illinois High Risk Home Loan Act. No Mortgage Loan is a “High-Risk
Home Loan” (as defined in the Illinois High Risk Home Loan Act 93-561);

 

1-18

--------------------------------------------------------------------------------


 

(90)         New Jersey Home Ownership Security Act. No Mortgage Loan is a
“High-Cost Home Loan” under the New Jersey Home Ownership Security Act of 2002
(the “NJ Act”); and each Mortgage Loan subject to the NJ Act is considered under
the NJ Act as, either, a (1) purchase money Home Loan, (2) purchase money
Covered Loan, or (3) rate/term refinance Home Loan;

 

(91)         New Mexico Home Loan Protection Act. No Mortgage Loan is a
“High-Cost Home Loan” as defined in the New Mexico Home Loan Protection Act
effective January 1, 2004 (N.M. Stat. Ann. §§ 58-21A-1 et seq.);

 

(92)         Maine Home Loans. No Mortgage Loan that is secured by property
located within the State of Maine meets the definition of a (i) “high-rate,
high-fee” mortgage loan under Article VIII, Title 9-A of the Maine Consumer
Credit Code or (ii) “High-Cost Home Loan” as defined under the Maine House Bill
383 L.D. 494, effective as of September 13, 2003; and

 

(93)         Massachusetts Loans. No Mortgage Loan secured by a Mortgaged
Property located in the Commonwealth of Massachusetts was made to pay off or
refinance an existing loan or other debt of the related borrower (as the term
“borrower” is defined in the regulations promulgated by the Massachusetts
Secretary of State in connection with Massachusetts House Bill 4880 (2004))
unless (a) the related Mortgage Interest Rate (that would be effective once the
introductory rate expires, with respect to Adjustable Rate Mortgage Loans) did
or would not exceed by more than 2.25% the yield on United States Treasury
securities having comparable periods of maturity to the maturity of the related
Mortgage Loan as of the fifteenth day of the month immediately preceding the
month in which the application for the extension of credit was received by the
related lender or (b) the Mortgage Loan is an “open-ended home loan” (as such
term is used in the Massachusetts House Bill 4880 (2004)) and the related
Mortgage Note provides that the related Mortgage Interest Rate may not exceed at
any time the Prime rate index as published in the Wall Street Journal plus a
margin of one percent;

 

(94)         Tennessee Loans. No Mortgage Loan is a “High-Cost Home Loan” as
defined in the Tennessee Home Loan Protection Act of 2006 effective January 1,
2007 (Tenn. Code Ann. §§ 45-20-101 et seq.);

 

(95)         Rhode Island Loans. No Mortgage Loan is a “High-Cost Home Loan” as
defined in the Rhode Island Home Loan Protection Act of 2006 effective
January 1, 2007 (R.I. Gen. Laws §§ 34-25.2-1 et seq.);

 

1-19

--------------------------------------------------------------------------------


 

Part II: Defined Terms

 

In addition to terms defined elsewhere in the Master Repurchase Agreement, the
following terms shall have the following meanings when used in this Schedule 1:

 

“Accepted Origination Practices” shall mean, with respect to any Mortgage Loan,
those reasonable and customary mortgage origination practices of mortgage
lending institutions which originate mortgage loans of the same type as such
Mortgage Loans in the jurisdiction where the related Mortgaged Property is
located, and which practices, in all cases, comply fully with all applicable
requirements of federal, state and local law, rules and regulations.

 

“Accepted Servicing Practices” shall mean, with respect to any Mortgage Loan,
those reasonable and customary mortgage servicing practices of mortgage lending
institutions which service mortgage loans of the same type as such Mortgage
Loans in the jurisdiction where the related Mortgaged Property is located.

 

“Adjustable Rate Mortgage Loan” shall mean an Adjustable Rate Mortgage Loan
purchased pursuant to this Agreement.

 

“Agency Eligible Mortgage Loan” shall mean a mortgage loan that is in strict
compliance with the eligibility requirements for swap or purchase by the
designated Agency, under the applicable Agency Guide and/or applicable Agency
Program.

 

“Agency Guide” shall mean the Ginnie Mae Mortgage-Backed Securities Guide, the
Fannie Mae Selling Guide and the Fannie Mae Servicing Guide, the Freddie Mac
Sellers’ and Servicers’ Guide, as applicable, in each case as such Agency Guide
may be amended from time to time.

 

“Agency Program” shall mean the specific purchase program under the relevant
Agency Guide or as otherwise approved by the Agency.

 

“Appraised Value” shall mean (i) with respect to any first Mortgage Loan, the
value of the related Mortgaged Property based upon the appraisal made, if any,
for the originator at the time of origination of the Mortgage Loan or the sales
price of the Mortgaged Property at such time of origination, whichever is less;
provided, however, that in the case of a refinanced Mortgage Loan, such value is
based solely upon the appraisal made, if any, at the time of origination of such
refinanced Mortgage Loan, and (ii) with respect to any Second Mortgage Loan, the
value, determined pursuant to the Sellers’ underwriting guidelines, of the
related Mortgaged Property as of the origination date of the Second Mortgage
Loan..

 

“Assignment of Mortgage” shall mean an assignment of the Mortgage, notice of
transfer or equivalent instrument in recordable form, sufficient under the laws
of the jurisdiction wherein the related Mortgaged Property is located to reflect
the transfer of the Mortgage.

 

“Balloon Loan” shall mean a Mortgage Loan identified on the related Loan
Purchase Detail as a balloon mortgage loan.

 

1-20

--------------------------------------------------------------------------------


 

“Code” shall mean the Internal Revenue Code of 1986, as may be amended from time
to time.

 

“Combined Loan-to-Value Ratio” or “CLTV” shall mean with respect to any Second
Mortgage Loan, the sum of the original principal balance of such Mortgage Loan
and the outstanding principal balance of any related first lien as of the date
of origination of the Mortgage Loan, divided by the lesser of the Appraised
Value of the Mortgage Property as of the origination date or the purchase price
of the Mortgaged Property.

 

“Convertible Mortgage Loan” shall mean a Mortgage Loan that by its terms and
subject to certain conditions contained in the related Mortgage or Mortgage Note
allows the Mortgagor to convert the adjustable Mortgage Interest Rate on such
Mortgage Loan to a fixed Mortgage Interest Rate.

 

“Due Date” shall mean the day of the month on which the Monthly Payment is due
on a Mortgage Loan, exclusive of any days of grace.

 

“Escrow Payments” shall mean with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water charges, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and other payments as may be required to be
escrowed by the Mortgagor with the Mortgagee pursuant to the terms of any
Mortgage Note, Mortgage or any other document.

 

“Fannie Mae Guides” shall mean the Fannie Mae Sellers’ Guide and the Fannie Mae
Servicers’ Guide and all amendments or additions thereto.

 

“First Mortgage Loan” shall mean a Mortgage Loan secured by a first lien
mortgage on the related Mortgage Property.

 

“Fixed Rate Mortgage Loan” shall mean a fixed rate Mortgage Loan purchased
pursuant to this Master Repurchase Agreement.

 

“Gross Margin” shall mean, with respect to each Adjustable Rate Mortgage Loan,
the fixed percentage amount set forth in the related Mortgage Note which amount
is added to the Index in accordance with the terms of the related Mortgage Note
to determine on each Interest Rate Adjustment Date the Mortgage Interest Rate
for such Mortgage Loan.

 

“Ground Lease” shall mean the original executed instrument evidencing a
leasehold estate with respect to a Mortgaged Property.

 

“Index” means with respect to each adjustable rate Mortgage Loan, the index set
forth in the related Mortgage Note for the purpose of calculating the interest
rate thereon.

 

“Interest Rate Adjustment Date” shall mean with respect to each Adjustable Rate
Mortgage Loan, the date set forth in the related Mortgage Note on which the
Mortgage Interest Rate on the Mortgage Loan is adjusted in accordance with the
terms of the Mortgage Note.

 

1-21

--------------------------------------------------------------------------------


 

“Maximum Mortgage Interest Rate” shall mean with respect to each Adjustable Rate
Mortgage Loan, a rate that is set forth on the related Mortgage Loan Schedule
and in the related Mortgage Note and is the maximum interest rate to which the
Mortgage Interest Rate on such Mortgage Loan may be increased on any Interest
Rate Adjustment Date.

 

“Monthly Payment” shall mean with respect to any Mortgage Loan, the scheduled
combined payment of principal and interest payable by a Mortgagor under the
related Mortgage Note on each Due Date.

 

“Mortgage Interest Rate” shall mean with respect to each Mortgage Loan, the
annual rate at which interest accrues on such Mortgage Loan from time to time in
accordance with the provisions of the related Mortgage Note.

 

“Mortgagee” shall mean the related Seller or any subsequent holder of a Mortgage
Loan.

 

“Negative Amortization” shall mean a gradual increase in the mortgage debt that
occurs when the monthly fixed installment is not sufficient for full application
to both principal and interest. The interest shortage is added to the unpaid
principal balance to create “negative” amortization.

 

“Origination Date” shall mean, with respect to each Mortgage Loan, the date of
the Mortgage Note relating to such Mortgage Loan, unless such date is not
provided by such Seller with respect to such Mortgage Loan, in which case the
Origination Date shall be deemed to be the date that is no earlier than two
(2) months prior to the date the Mortgage Loan is first purchased by Buyer.]

 

“PMI Policy” or “Primary Mortgage Insurance Policy” shall mean a policy of
primary mortgage guaranty insurance issued by a Qualified Insurer.

 

“Qualified Insurer” shall mean an insurance company duly qualified as such under
the laws of the state in which the Mortgaged Property is located, duly
authorized and licensed in such state to transact the applicable insurance
business and to write the insurance provided and whose claims paying ability is
rated in one of the two highest rating categories by any of the rating agencies
with respect to primary mortgage insurance and in one of the two highest rating
categories by A.M. Best with respect to hazard and flood insurance.

 

“Second Mortgage Loan” shall mean a Mortgage Loan secured by a second lien
Mortgage on the related Mortgaged Property.

 

1-22

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

LIST OF PERMITTED GUARANTEES

 

[IMPAC TO PROVIDE]

 

2-1

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

PRIOR NAMES AND TRADE NAMES

 

[IMPAC TO PROVIDE]

 

Sellers’ Former Names and Current or Former Trade Names, Fictitious Names,

Assumed Names and or “Doing Business As” Names

 

1.               Impac Funding Corporation

 

a.               Prior Name: ICI Funding Corp.

 

b.              Trade Name: [                                            ].

 

2.               Impac Mortgage Holdings, Inc.

 

a.               Prior Name: Imperial Credit Mortgage Holdings, Inc.

 

b.              Trade Name: [                                            ].

 

3.               Impac Warehouse Lending Group, Inc.

 

a.               Prior Name: Imperial Warehouse Lending Group, Inc.

 

b.              Trade Name: [                                              ].

 

3-1

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

MORTGAGE RELATED COLLATERAL SCHEDULE DELIVERY INFORMATION

 

For each Mortgage Loan, Sellers shall provide the following information:

 

(a)

MORTGAGE LOAN IDENTIFYING NUMBER

 

 

(b)

MORTGAGOR NAME;

 

 

(c)

MORTGAGE PROPERTY’S STREET ADDRESS, CITY, STATE, COUNTY AND ZIP CODE

 

 

(d)

THE PROPERTY TYPE

 

 

(e)

ORIGINAL COUPON

 

 

(f)

CURRENT COUPON

 

 

(g)

ORIGINAL BALANCE

 

 

(h)

CURRENT BALANCE

 

 

(i)

ORIGINAL P&I

 

 

(j)

CURRENT P&I

 

 

(k)

ORIGINATION DATE

 

 

(l)

FIRST PAYMENT DATE

 

 

(m)

DATE OF PROMISSORY NOTE

 

 

(n)

MATURITY DATE

 

 

(o)

DATE PAID THRU OR DATE NEXT DUE

 

 

(p)

ORIGINAL TERM

 

 

(q)

REMAINING TERM

 

 

(r)

DATE SHIPPED

 

 

(s)

ADVANCE AMOUNT

 

 

(t)

COMMITTED STATUS (Y or N)

 

 

(u)

STATE ABBREVIATION

 

4-1

--------------------------------------------------------------------------------


 

(v)

ACQUISITION PRICE (as a percentage)

 

 

(w)

PRODUCT TYPE

 

 

(x)

LIEN STATUS

 

 

(y)

LOAN PURPOSE

 

 

(z)

ORIGINAL LTV

 

 

(aa)

ORIGINAL CLTV

 

 

(bb)

CURRENT LTV

 

 

(cc)

INDEX TYPE

 

 

(dd)

ROUNDING FACTOR

 

 

(ee)

CONVERTIBILITY

 

 

(ff)

PERIODIC PAYMENT CAP

 

 

(gg)

MARGIN

 

 

(hh)

MAXIMUM LIFE RATE

 

 

(ii)

MINIMUM LIFE RATE

 

 

(jj)

COUPON PERIODIC CAP

 

 

(kk)

COUPON PERIODIC FLOOR

 

 

(ll)

INITIAL PERIODIC CAP

 

 

(mm)

INITIAL PERIODIC FLOOR

 

 

(nn)

SUBSEQUENT PERIODIC CAP

 

 

(oo)

FIRST RATE ADJUSTMENT DATE

 

 

(pp)

FIRST PAYMENT ADJUSTMENT DATE

 

 

(qq)

FREQUENCY ADJUSTMENTS RATE

 

 

(rr)

FREQUENCY ADJUSTMENTS PAYMENT

 

 

(ss)

WIRING INFORMATION

 

4-2

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

MATERIAL LITIGATION

 

[IMPAC TO PROVIDE]

 

5-1

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

MERGERS AND ACQUISITIONS

 

[IMPAC TO PROVIDE]

 

6-1

--------------------------------------------------------------------------------


 

EXHIBIT I

 

[Reserved]

 

I-1

--------------------------------------------------------------------------------


 

EXHIBIT II

 

[RESERVED]

 

II-1

--------------------------------------------------------------------------------


 

EXHIBIT III

 

[RESERVED]

 

III-1

--------------------------------------------------------------------------------


 

EXHIBIT IV

 

UCC FILING JURISDICTIONS

 

[Impac to Update]

 

Secretary of State of Maryland

 

Secretary of the Sate of California

 

IV-1

--------------------------------------------------------------------------------


 

EXHIBIT V-A

 

[RESERVED]

 

V-A-2

--------------------------------------------------------------------------------


 

EXHIBIT V-B

 

FORM OF

AUTHORIZED SIGNATURES OF SELLER

 

I,                                    , hereby certify that I am the duly
elected [Vice] President of [Seller], a [                        ] (the
“Company”) and each person listed below who, as an officer or representative of
the Company, signed (a) the Master Repurchase Agreement, dated as of
[          ], 2007, between the Company, [Sellers] and UBS Real Estate
Securities Inc., (b) the Custodial Agreement and (c) any other document
delivered or on the date hereof in connection with any purchase described in the
agreements set forth above was, at the respective times of such signing and
delivery, and is now, a duly elected or appointed, qualified and acting officer
or representative of the Company, who holds the office set forth opposite his or
her name, and the signatures of such persons appearing on such documents are
their genuine signatures and that each of such person is, and until further
notice will be, duly elected or appointed, qualified and acting officer or
representative of the Company authorized to sign any Requests for Purchase.

 

 

 

 

Name and Title

 

 

 

 

 

Name and Title

 

 

 

 

 

Name and Title

 

 

 

 

 

Name and Title

 

 

 

 

 

Name and Title

 

 

 

 

 

 

 

IN WITNESS WHEREOF, I have hereunto signed my name and affixed the seal of the
Company.

 

Dated:

 

 

By:

 

 

 

Name:

[Seal]

 

Title: [Vice] President

 

I,                                               , an [Assistant] Secretary of
[Seller], hereby certify that                        is the duly elected,
qualified and acting [Vice] President of the Company and that the signature
appearing above is [her] [his] genuine signature.

 

IN WITNESS WHEREOF, I have hereunto signed my name on behalf of Seller.

 

Dated:

 

 

By:

 

 

 

 

Name:

 

 

 

Title: [Assistant] Secretary

 

V-B-1

--------------------------------------------------------------------------------


 

EXHIBIT V-C

 

FORM OF

OFFICER’S MONTHLY CERTIFICATE

 

Each of                   and                    , hereby certify that they are
the duly elected               and                     , respectively, of
[Seller] (the “Seller”), a [                     ], and further certify as
follows:

 

1.             This officer’s certificate is made to UBS Real Estate Securities
Inc. (the “Buyer”) in connection with the Amended and Restated Master Repurchase
Agreement, dated as of [              ], 2008, among Seller, [Sellers] and Buyer
(the “Repurchase Agreement”).

 

2.             There has been no change in the articles of incorporation and
by-laws of Seller since the date such documents were provided to Buyer and such
documents are in full force and effect on the date hereof.

 

3.             No event has occurred since the date of the last good standing
certificate of Seller provided to Buyer which has affected the good standing of
Seller under the laws of the State of California.

 

4.             All of the representations and warranties of Seller contained in
the Repurchase Documents to which it is a party were true and correct in all
material respects as of the date of the Repurchase Agreement and are true and
correct in all material respects as of the date hereof and Seller has complied
with all of the Repurchase Documents to which it is a party and satisfied all of
the conditions on its part to be performed or satisfied at or prior to the date
hereof.

 

5.             Seller has performed all of its duties and has satisfied all the
material conditions on its part to be performed or satisfied pursuant to the
Repurchase Documents on or prior to the date hereof.

 

6.             There are no actions, suits or proceedings pending or, to my
knowledge, threatened, against or affecting Seller which, if adversely
determined either individually or in the aggregate, would adversely affect
Seller’s obligations under the Repurchase Documents to which it is a party.

 

7.             No proceedings that could result in the liquidation or
dissolution of Seller are pending or contemplated.

 

8.             To the best of my knowledge after due inquiry and investigation,
no Event of Default has occurred prior to the date hereof or is occurring on the
date hereof.

 

[9.            The attached report details Seller’s complete inventory of
mortgage loans that are in the application, locked and closed stages (the
“Pipeline”) together with the Interest Rate Protection Agreements entered into
by Seller associated with the Pipeline — report to be provided if requested by
Buyer.]

 

V-C-1

--------------------------------------------------------------------------------


 

[10.          The attached report (including the mark-to-market calculations
included therein) is a complete, true and accurate representation which fairly
presents such hedging arrangements, and with respect to all reports delivered to
Buyer following the date of the most recently delivered officer’s certificate
from Seller (prior to this one), such reports (including the mark-to-market
calculations included therein) were complete, true and accurate representations
which fairly presented such hedging arrangements as of the date thereof — report
to be provided if requested by Buyer.]

 

11.           The execution by the undersigned evidences each such officer’s
determination that such hedging agreements adequately protect Seller from
interest rate fluctuations.

 

All capitalized terms used herein and not otherwise defined shall have the
meaning assigned to them in the Repurchase Agreement.

 

[signature follows]

 

V-C-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto signed my name on behalf of Seller.

 

Dated:                          ,     

 

 

 

[SELLER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

V-C-3

--------------------------------------------------------------------------------


 

I,                                               , [Assistant] Secretary of
[Seller] hereby certify that                                    and
                                       are the duly elected, qualified and
acting [                  ] and [Chief Financial Officer], respectively, of
[                                  ] and that the signature appearing above is
the genuine signature of such person.

 

IN WITNESS WHEREOF, I have hereunto signed my name on behalf of Seller.

 

Dated:                          ,     

 

 

 

[SELLER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

V-C-4

--------------------------------------------------------------------------------


 

EXHIBIT VI-A

 

[FORM OF SELLER’S RELEASE LETTER]

 

[Date]

 

UBS Real Estate Securities Inc.

1251 Avenue of the Americas

New York, NY 10020

 

Re:

 

Master Repurchase Agreement, dated as of [                      ], 2007 (the
“Repurchase Agreement”), by and between Impac Funding Corporation, Impac
Mortgage Holdings, Inc., Impac Warehouse Lending Group, Inc. and UBS Real Estate
Securities Inc. (the “Buyer”)

 

Ladies and Gentlemen:

 

With respect to the mortgage loans described in the attached Schedule A (the
“Mortgage Loans”) (a) we hereby certify to you that the Mortgage Loans are not
subject to a lien of any third party and (b) we hereby release all right,
interest or claim of any kind with respect to such Mortgage Loans, such release
to be effective automatically without further action by any party upon payment
from UBS Real Estate Securities Inc., of the amount of the Purchase Price
contemplated under the Repurchase Agreement (calculated in accordance with the
terms thereof) in accordance with the wiring instructions set forth in the
Repurchase Agreement.

 

 

Very truly yours,

 

 

 

[SELLER]

 

 

 

By:

 

 

Name:

 

Title:

 

VI-A-1

--------------------------------------------------------------------------------


 

EXHIBIT VI-B

 

[Reserved]

 

VI-B-1

--------------------------------------------------------------------------------


 

EXHIBIT VII

 

UCC-1 FINANCING STATEMENT

 

ATTACHED TO AND MADE PART OF UNIFORM COMMERCIAL CODE (“UCC”)
FINANCING STATEMENT, FORM UCC-1

 

Debtor:

 

[Seller]

 

 

[Address]

 

 

Attention: General Counsel

 

 

 

Secured Party:

 

UBS Real Estate Securities Inc.

 

 

1251 Avenue of the Americas, 22nd Floor
New York, NY 10020

 

 

Attention: Robert Carpenter

 

 

 

George A. Mangiaracina

 

This Financing Statement is filed for precautionary purposes only.

 

The parties intend that the transactions under the Agreement constitute absolute
assignments. The UCC Financing Statement, Form UCC- 1, to which this Annex 1 is
attached and forms a part, covers all of Debtors’ right, title and interest in,
to and under the Purchased Items (as defined below), whether now owned or
hereafter acquired, now existing or hereafter created and wherever located.

 

As used herein, the following terms shall have the following meanings:

 

“Additional Purchased Items”:  U.S. Treasury obligations approved by the Secured
Party, cash provided by Debtor to Secured Party or its designee, REO Properties
or other real estate approved by the Secured Party in its sole discretion, in
each case provided pursuant to any applicable provisions of the Agreement and
which are acceptable to Secured Party in its sole discretion.

 

“Agreement”:  The Amended and Restated Master Repurchase Agreement, dated as of
[        ], 2008, amending and restating the Master Repurchase Agreement, dated
as of August 2, 2007, in each case between the Secured Party and Debtors.

 

“Credit File”:  All papers and records of whatever kind or description, whether
developed or originated by Debtor or others, required to document or service the
Mortgage Loan; provided however, that such Mortgage Loan papers, documents and
records shall not include any Mortgage Loan papers, documents or records which
are contained in the Mortgage File.

 

“Custodial Agreement”:  The Custodial Agreement, dated as of the date hereof, by
and among the Secured Party, Debtor and Custodian, as the same shall be modified
and supplemented and in effect from time to time.

 

VII-1

--------------------------------------------------------------------------------


 

“Custodian”:  Deutsche Bank National Trust Company, a national banking
association, and its successors in interest, as custodian under the Custodial
Agreement, and any successor custodian under the Custodial Agreement.

 

“Fannie Mae”:  The Federal National Mortgage Association, and its successors in
interest.

 

“Freddie Mac”:  The Federal Home Loan Mortgage Corporation, and its successors
in interest.

 

“Income”:  With respect to any Mortgage Loan at any time, all collections and
proceeds on or in respect of the Mortgage Loans, including, without limitation,
any principal thereof then payable and all interest or other distributions
payable thereon less any related servicing fee(s) charged by Servicer.

 

“Interest Rate Protection Agreement”:  With respect to any or all of the
Mortgage Loans, any short sale of U.S. Treasury securities, or futures
contracts, or options related contracts, or interest rate swap, cap or collar
agreement or similar arrangement providing for protection against fluctuations
in interest rates or the exchange of nominal interest obligations either
generally or under specific contingencies and acceptable to Secured Party.

 

“Lien”:  Any mortgage, lien, pledge, charge, security interest or similar
encumbrance.

 

“Mortgage”:  With respect to a Mortgage Loan, the mortgage, deed of trust or
other instrument securing a Mortgage Note, which creates a first or second Lien
on a fee simple Residential Dwelling securing the Mortgage Note or a leasehold
estate with respect to real property located in jurisdictions in which the use
of leasehold estates for residential properties is a widely accepted practice.

 

“Mortgage File”:  has the meaning assigned thereto in the Custodial Agreement.

 

“Mortgage Loan”:  A mortgage loan originated in accordance with the Underwriting
Guidelines which Custodian has been instructed to hold for Secured Party
pursuant to the Custodial Agreement, and which Mortgage Loan includes, without
limitation, (i) a Mortgage Note and related Mortgage, and (ii) all right, title
and interest of Debtor in and to the Mortgaged Property covered by such
Mortgage.

 

“Mortgage Note”:  The original executed promissory note or other evidence of the
indebtedness of a Mortgagor with respect to a Mortgage Loan.

 

“Mortgaged Property”:  With respect to a Mortgage Loan, a fee simple interest
in, or a leasehold estate (to the extent the use of leasehold estates for
residential properties in such jurisdictions is a widely accepted practice) with
respect to, the real property (including all improvements, buildings, fixtures,
building equipment and personal property thereon and all additions, alterations
and replacements made at any time with respect to the foregoing) and all other
collateral securing repayment of the debt evidenced by a Mortgage Note.

 

VII-2

--------------------------------------------------------------------------------


 

“Mortgagor”:  The obligor or obligors on a Mortgage Note, including any person
who has assumed or guaranteed the obligations of the obligor thereunder.

 

“Person”:  Any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).

 

“Purchased Assets”:  The Mortgage Loans sold by Debtor to Secured Party in a
Transaction, and any Additional Purchased Assets.

 

“Purchased Items”:  Each of the following items or types of property, whether
now owned or hereafter acquired, now existing or hereafter created and wherever
located: all Mortgage Loans, all Mortgage Files, including without limitation
all promissory notes, all Mortgage Notes, all Mortgages, all Servicing Records
relating to the Mortgage Loans, all Credit Files, all of Debtor’s rights as the
owner of the Mortgage Loans under any Sub-Servicing Agreements relating to the
Mortgage Loans and any other collateral pledged or otherwise relating to such
Mortgage Loans, together with all files, documents, instruments, surveys,
certificates, correspondence, appraisals, computer programs, computer storage
media, accounting records and other books and records relating thereto, all
mortgage guaranties and insurance (issued by governmental agencies or otherwise)
and any mortgage insurance certificate or other document evidencing such
mortgage guaranties or insurance relating to any Mortgage Loan and all claims
and payments thereunder, all other insurance policies and insurance proceeds
relating to any Mortgage Loan or the related Mortgaged Property, all Income, all
Servicing Rights, all servicing fees to which such Debtor is entitled and
servicing and other rights of Debtor relating to the Mortgage Loans, all
Interest Rate Protection Agreements relating to or constituting any and all of
the foregoing, all of Debtor’s rights as the owner of the Mortgage Loans under
any other agreements or contracts relating to, constituting, or otherwise
governing, any or all of the foregoing to the extent they relate to the
Purchased Assets including the right to receive principal and interest payments
with respect to the Purchased Assets and the right to enforce such payments, the
collection and custodial accounts maintained by the Servicer and all monies from
time to time on deposit in such accounts, the UBS Cash Account and all monies
from time to time on deposit in or credited to the UBS Cash Account, all
contract rights and all “general intangibles”, “accounts”, “chattel paper”,
“deposit accounts” and “investment property” as defined in the Uniform
Commercial Code as in effect from time to time relating to or constituting any
and all of the foregoing, and any and all replacements, substitutions,
distributions on or proceeds of any and all of the foregoing.

 

“Residential Dwelling”:  Any one of the following: (i) a detached single family
dwelling, (ii) a two-to-four family dwelling, (iii) a unit in a condominium
project, (iv) a detached single family dwelling in a planned unit development,
or (v) a log home underwritten in accordance with Fannie Mae and Freddie Mac
requirements; provided that Residential Dwellings are not any of the following:
(a) earthen homes, (b) underground homes, (c) mobile homes or manufactured
housing units or (d) co-operative units.

 

“Servicer”:  Impac Funding Corporation, or any other entity having demonstrated
competence in servicing loans similar to the Mortgage Loans and which is
reasonably acceptable to the Secured Party.

 

VII-3

--------------------------------------------------------------------------------


 

“Servicing Records”:  Any and all servicing agreements, files, documents,
records, data bases, computer tapes, copies of computer tapes, proof of
insurance coverage, insurance policies, appraisals, other closing documentation,
payment history records, and any other records relating to or evidencing the
servicing of such Mortgage Loans.

 

“Servicing Rights”:  Any and all of the following: (a) any and all rights to
service the Mortgage Loans; (b) any payments to or monies received by Debtor or
any other Person for servicing the Mortgage Loans; (c) any late fees, penalties
or similar payments with respect to the Mortgage Loans; (d) all agreements or
documents creating, defining or evidencing any such servicing rights to the
extent they relate to such servicing rights and all rights of Debtor or any
other Person thereunder; (e) escrow payments or other similar payments with
respect to the Mortgage Loans and any amounts actually collected by Debtor or
any other Person with respect thereto; and (f) all accounts and other rights to
payment related to the Mortgage Loans.

 

“Sub-Servicing Agreement”:  an agreement between Seller and a sub-servicer with
respect to the servicing of the Purchased Assets, if applicable.

 

“Transaction”:  has the meaning set forth in the Agreement.

 

“UBS Cash Account”:  has the meaning set forth in the Agreement.

 

“Underwriting Guidelines”:  The underwriting guidelines delivered by Debtor to
Secured Party on or prior to the date hereof and as may be modified or
supplemented from time to time thereafter as approved by Secured Party in its
sole discretion attached to the Agreement as Exhibit II.

 

“Uniform Commercial Code” or “UCC”:  The Uniform Commercial Code as enacted in
each applicable state as in effect on the date of the Agreement.

 

Filing Office(s) 
[Jurisdiction(s)]

 

VII-4

--------------------------------------------------------------------------------


 

EXHIBIT VIII

 

SECTION 5.02 CERTIFICATE

 

Reference is hereby made to the Master Repurchase Agreement dated as of [], 2007
(the “Agreement”), between UBS REAL ESTATE SECURITIES INC., a Delaware
corporation (the “Buyer”) and [SELLER], a [] (the “Seller”). Pursuant to the
provisions of Section 5.02 of the Agreement, the undersigned hereby certifies
that:

 

1.                                       It is a        natural individual
person,          treated as a corporation for U.S. federal income tax purposes,
         disregarded for federal income tax purposes (in which case a copy of
this Section 5.02 Certificate is attached in respect of its sole beneficial
owner), or          treated as a partnership for U.S. federal income tax
purposes (one must be checked).

 

1.                                       It is not a bank, as such term is used
in section 881 (c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”), or the Agreement is not, with respect to the undersigned, a loan
agreement entered into in the ordinary course of its trade or business, within
the meaning of such section.

 

2.                                       It is not a 10-percent shareholder of
Seller within the meaning of section 871(h)(3) or 881(c)(3)(B) of the Code.

 

3.                                       It is not a controlled foreign
corporation that is related to Seller within the meaning of section
881(c)(3)(C) of the Code.

 

4.                                       Amounts paid are not effectively
connected with its conduct of a trade or business in the United States.

 

 

 

[SELLER]

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

Date:                              ,

 

VIII-1

--------------------------------------------------------------------------------


 

EXHIBIT IX

 

WITHDRAWAL/DEPOSIT NOTICE: UBS CASH ACCOUNT (ON SELLER’S
LETTERHEAD)

 

Please process a wire transfer representing a: (Please check appropriate box)**

 

 

WITHDRAWAL

o

 

 

 

 

DEPOSIT

o

 

From/To our UBS Cash Account in the amount of $ on [Date].

 

The funds should be transferred in accordance with the following instructions:

 

Bank Name:

 

City, State:

 

ABA #:

 

Account #:

 

Account Name:

 

Ref: [Seller]

 

 

Deposits only require “Bank Name” and “City, State” information to be completed.

 

[SELLER]

 

 

By:

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

*The authorized officer of Seller executing this letter must also have executed
the Cash Account Wire Instructions.

 

** Only deposits are permitted on and after the Restatement Closing Date.

 

IX-1

--------------------------------------------------------------------------------


 

EXHIBIT X

 

UBS CASH ACCOUNT WIRE INSTRUCTIONS (ON SELLER’S LETTERHEAD)

 

[Date]

 

UBS Real Estate Securities Inc.

1251 Avenue of the Americas

New York, New York 10020

 

Re: Mortgage Loan Repurchase Program

 

Ladies and Gentlemen:

 

Set forth below are [Seller’s] wire instructions applicable to the above
referenced Mortgage Loan Repurchase Program with Impac Funding Corporation,
Impac Mortgage Holdings, Inc. and Impac Warehouse Lending Group, Inc.

 

Wire Instructions:

 

Wire location No. 1

 

Wire location No. 2

 

 

 

Bank Name:

 

Bank Name:

 

 

 

City, State:

 

City, State:

 

 

 

ABA #:

 

ABA #:

 

 

 

Account #:

 

Account #:

 

 

 

Account Name:

 

Account Name:

 

 

 

Ref:

 

Ref:

 

Please acknowledge receipt of this letter in the space provided below. This
letter supersedes and replaces any prior notice specifying our UBS Cash Account
Wire Instructions for the Mortgage Loan Repurchase Program and shall remain in
effect until superseded and replaced by a letter, in the form of this letter,
executed by us and acknowledged by you.

 

X-1

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

[SELLER]*

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Receipt acknowledged by:

 

 

 

UBS REAL ESTATE SECURITIES INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

* Please add additional signatures of any person authorized to execute a Cash
Account Withdrawal/Deposit Notice. Only authorized persons who have executed
this letter may execute a Cash Account Withdrawal/Deposit Notice.

 

X-2

--------------------------------------------------------------------------------


 

EXHIBIT XI

 

UBS CASH ACCOUNT ADJUSTMENT NOTICE

 

[DATE]

 

To: [SELLER]

 

Re: [UBS CASH ACCOUNT#]

 

A journal entry will be processed today reflecting the following adjustment to
your UBS Cash Account.

 

o CREDIT OF $

 

o DEBIT OF $

 

Explanation is as follows:

 

 

 

 

 

 

Upon request, additional backup documentation will be provided.

 

 

Very truly yours,

 

 

 

 

 

UBS REAL ESTATE SECURITIES INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

XI-1

--------------------------------------------------------------------------------


 

EXHIBIT XII

 

[DATE]

 

Mortgagor’s Name

Co-Mortgagor’s Name

Street Address

City, State, Zip Code

 

RE:   Notice of Transfer of Servicing Rights

 

Dear Customer:

 

The purpose of this letter is to notify you that the servicing of your mortgage
loan, that is, the right to collect payments from you, is being transferred from
[SERVICER] to [SUCCESSOR SERVICER], effective [DATE].

 

The assignment, sale or transfer of the servicing of the mortgage loan does not
affect any term or condition of the mortgage instruments, other than terms
directly related to the servicing of your loan.

 

Your present servicer is [SERVICER]. If you have any questions relating to the
transfer of servicing from your present servicer
call                                 between                       a.m.
and              p.m. on the following days                        . This is a
[toll-free] or [collect call] number.

 

Your new servicer will be [SUCCESSOR SERVICER]. Your new servicer may be
contacted              as            follows:

 

OVERNIGHT ADDRESS

 

PAYMENTS

 

CUSTOMER INQUIRIES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The [toll-free] [collect call] telephone number of your new servicer
is                    . If you have any questions relating to the transfer of
servicing to your new servicer call                               [enter the
name of an individual or department here] at                          [toll-free
or collect call telephone number]
between                                       a.m. and                    p.m.
on the following days                           .

 

XII-1

--------------------------------------------------------------------------------


 

The date that your present servicer will stop accepting payments from you is
[DATE]. The date that your new servicer will start accepting payments from you
is [DATE]. Send all payments due on or after that date to your new servicer.

 

If you are currently making payments through a third party (e.g., government
allotment or bill pay service), it is your responsibility to notify them of your
new loan number or payment change, if applicable.

 

The fire and homeowners insurance policies carried on your property will be
transferred to your new servicer and remain in full force. To ensure that your
insurance renewal is paid timely, please verify that your insurance agent has
updated the mortgagee clause to read: [SUCCESSOR SERVICER], its successors
and/or assigns [ADDRESS].

 

If you previously arranged with your present servicer to have your monthly
mortgage payments drafted from your bank account, this service will not
continue. If your account is delinquent your new servicer will contact you.

 

You will be receiving two Year End statements for [YEAR]. One will reflect
payment and disbursement activity for the period of time [SERVICER] serviced
your loan and the other will be from [SUCCESSOR SERVICER] and will reflect
payment and disbursement activity from the transfer date through the end of the
year.

 

You should also be aware of the following information, which is set out in more
detail in Section 6 of the Real Estate Settlement Procedures Act (RESPA) (12
U.S.C. 2605):

 

During the 60-day period following the effective date of the transfer of the
loan servicing, a loan payment received by your old servicer before its due date
may not be treated by the new loan servicer as late, and a late fee may not be
imposed on you.

 

Section 6 of RESPA (12 U.S.C. 2605) gives you certain consumer rights. If you
send a “qualified written request” to your loan servicer concerning the
servicing of your loan, your servicer must provide you with a written
acknowledgment within 20 Business Days of receipt of your request. A “qualified
written request” is a written correspondence, other than notice on a payment
coupon or other payment medium supplied by the servicer, which includes your
name and account number, and your reasons for the request. If you want to send a
“qualified written request” regarding the servicing of your loan, it must be
sent to the “Customer Inquiries” address listed above.

 

Not later than 60 Business Days after receiving your request, your servicer must
make any appropriate corrections to your account, and must provide you with a
written clarification regarding any dispute. During this 60-Business Day period,
your servicer may not provide information to a consumer reporting agency
concerning any overdue payment related to such period or qualified written
request. However, this does not prevent the servicer from initiating foreclosure
if proper grounds exist under the mortgage documents.

 

A Business Day is a day on which the offices of the business entity are open to
the public for carrying on substantially all of its business functions.

 

XII-2

--------------------------------------------------------------------------------


 

Section 6 of RESPA also provides for damages and costs for individuals or
classes of individuals in circumstances where servicers are shown to have
violated the requirements of that Section. You should seek legal advice if you
believe your rights have been violated.

 

[SERVICER]

 

[SUCCESSOR SERVICER]

 

XII-3

--------------------------------------------------------------------------------


 

EXHIBIT XIII

 

[Reserved]

 

XIII-1

--------------------------------------------------------------------------------


 

EXHIBIT XIV

 

[Reserved]

 

XIII-1

--------------------------------------------------------------------------------